Exhibit 10.1


--------------------------------------------------------------------------------



Published CUSIP Numbers:
Deal: 80688GAC9
Revolver: 80688GAD7
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of April 6, 2016

among
SCHNITZER STEEL INDUSTRIES, INC.,
as the US Borrower,
SCHNITZER STEEL CANADA LTD.,
as a Canadian Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,
BANK OF MONTREAL,
as the Canadian Lender,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
KEYBANK NATIONAL ASSOCIATION,
as Documentation Agent
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
Section
 
 
 
Page
 
 
 
 
 
Article I. DEFINITIONS AND ACCOUNTING TERMS
1
 
 
 
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
36
1.03
Accounting Terms
37
1.04
Exchange Rates; Currency Equivalents
37
1.05
Additional Alternative Currencies
38
1.06
Change of Currency
39
1.07
Rounding
39
1.08
Times of Day
39
1.09
Letter of Credit Amounts
39
1.10
UCC Terms
39
 
 
 
Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
1
 
 
 
2.01
Committed Loans
40
2.02
Borrowings, Conversions and Continuations of Committed Loans
40
2.03
Canadian Loans and Letters of Credit
42
2.04
Letters of Credit
46
2.05
Swing Line Loans
55
2.06
Prepayments
58
2.07
Termination or Reduction of Commitments
59
2.08
Repayment of Loans
60
2.09
Interest
60
2.10
Fees
61
2.11
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
62
2.12
Evidence of Debt
63
2.13
Payments Generally; Administrative Agent’s Clawback
64
2.14
Sharing of Payments by Lenders
66
2.15
Canadian Borrowers
66
2.16
Increase in Commitments
67
2.17
Cash Collateral
69
2.18
Defaulting Lenders
70
 
 
 
 
 
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
72
 
 
 
3.01
Taxes
72
3.02
Illegality
77
3.03
Inability to Determine Rates
78
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
79
3.05
Compensation for Losses
81
3.06
Mitigation Obligations; Replacement of Lenders
82
3.07
Survival
83
 
 
 
Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
83
 
 
 
4.01
Conditions of Initial Credit Extension
83
4.02
Conditions to all Credit Extensions
86


i



--------------------------------------------------------------------------------




Article V. REPRESENTATIONS AND WARRANTIES
87
 
 
 
 
 
5.01
Existence, Qualification and Power; Compliance with Laws
87
5.02
Authorization; No Contravention
87
5.03
Governmental Authorization; Other Consents
87
5.04
Binding Effect
88
5.05
Financial Statements; No Material Adverse Effect
88
5.06
Litigation
88
5.07
No Default
88
5.08
Ownership of Property; Liens
89
5.09
Environmental Compliance
89
5.10
Insurance
89
5.11
Taxes
89
5.12
ERISA Compliance
89
5.13
Subsidiaries; Equity Interests
90
5.14
Margin Regulations; Investment Company Act
90
5.15
Solvency
90
5.16
Disclosure
91
5.17
Compliance with Laws
91
5.18
Loan Party Information; Changes in Legal Name; Changes in Jurisdiction of
Organization; Mergers
91
5.19
Intellectual Property; Licenses, Etc
91
5.20
Perfection of Security Interests in the Collateral
91
5.21
OFAC
91
5.22
Anti-Corruption Laws
92
5.23
EEA Financial Institution
92
 
 
 
 
 
Article VI. AFFIRMATIVE COVENANTS
92
 
 
 
 
 
6.01
Financial Statements
92
6.02
Certificates; Other Information
93
6.03
Notices
94
6.04
Payment of Obligations
95
6.05
Preservation of Existence, Etc
95
6.06
Maintenance of Properties
95
6.07
Maintenance of Insurance
95
6.08
Compliance with Laws
96
6.09
Books and Records
96
6.10
Inspection Rights
96
6.11
Use of Proceeds
96
6.12
Additional Guarantors
96
6.13
Pledged Assets
97
6.14
Further Assurances
98
6.15
Anti-Corruption Laws
98
6.16
Post-Closing Covenant
98
 
 
 
 
 
Article VII. NEGATIVE COVENANTS
98
 
 
 
 
 
7.01
Liens
99
7.02
Investments
100
7.03
Indebtedness
101
7.04
Fundamental Changes
103
7.05
Dispositions
103


ii



--------------------------------------------------------------------------------




7.06
Restricted Payments
104
7.07
Change in Nature of Business
105
7.08
Transactions with Affiliates
105
7.09
Burdensome Agreements
105
7.10
Use of Proceeds
106
7.11
Financial Covenants
106
7.12
Sanctions
107
7.13
Anti-Corruption Laws
107
 
 
 
 
 
Article VIII. EVENTS OF DEFAULT AND REMEDIES
107
 
 
 
 
 
8.01
Events of Default
107
8.02
Remedies Upon Event of Default
109
8.03
Application of Funds
111
 
 
 
 
 
Article IX. ADMINISTRATIVE AGENT
112
 
 
 
 
 
9.01
Appointment and Authority
112
9.02
Rights as a Lender
113
9.03
Exculpatory Provisions
113
9.04
Reliance by Administrative Agent
114
9.05
Delegation of Duties
114
9.06
Resignation of Administrative Agent
115
9.07
Non-Reliance on Administrative Agent and Other Lenders
116
9.08
No Other Duties, Etc
116
9.09
Administrative Agent May File Proofs of Claim; Credit Bidding
116
9.10
Collateral and Guaranty Matters
118
9.11
Secured Cash Management Agreements and Secured Hedge Agreements
118
 
 
 
 
 
Article X. MISCELLANEOUS
119
 
 
 
 
 
10.01
Amendments, Etc.
119
10.02
Notices; Effectiveness; Electronic Communication
122
10.03
No Waiver; Cumulative Remedies; Enforcement
123
10.04
Expenses; Indemnity; Damage Waiver
124
10.05
Payments Set Aside
126
10.06
Successors and Assigns
126
10.07
Treatment of Certain Information; Confidentiality
131
10.08
Right of Setoff
132
10.09
Interest Rate Limitation
132
10.10
Counterparts; Integration; Effectiveness
133
10.11
Survival of Representations and Warranties
133
10.12
Severability
133
10.13
Replacement of Lenders
133
10.14
Governing Law; Jurisdiction; Etc.
134
10.15
Waiver of Jury Trial
135
10.16
No Advisory or Fiduciary Responsibility
135
10.17
Appointment of US Borrower
136
10.18
Electronic Execution of Assignments and Certain Other Documents
136
10.19
Amendment and Restatement; Authorizations
136
10.20
USA PATRIOT Act Notice
137
10.21
Time of the Essence
137


iii



--------------------------------------------------------------------------------




10.22
Judgment Currency
137
10.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
138
 
 
 
 
 
SIGNATURES
1
 
 
 
 
 
SCHEDULES
 
 
 
 
 
 
1.01
Existing Letters of Credit
 
2.01
Commitments and Applicable Percentages
 
5.06
Litigation
 
5.09
Environmental Matters
 
5.12
ERISA Matters
 
5.13
Subsidiaries and Other Equity Investments
 
5.18(a)
Loan Party Information
 
5.18(b)
Changes in Legal Name; Changes in State of Organization; Mergers
 
5.19
Intellectual Property Matters
 
7.01
Existing Liens
 
7.02
Existing Investments
 
7.03
Existing Indebtedness
 
10.02
Administrative Agent’s Office; Certain Addresses for Notices
 
 
 
 
 
 
EXHIBITS
 
 
 
 
 
 
 
Form of
 
 
 
 
 
 
 
 
A
Committed Loan Notice
 
B
Canadian Loan Notice
 
C
Swing Line Loan Notice
 
D
US Note
 
E
Canadian Note
 
F
Compliance Certificate
 
G
Assignment and Assumption
 
H
US Guaranty
 
I
Canadian Guarantee
 
J
Contribution Agreement
 
K
Canadian Borrower Request and Assumption Agreement
 
L
Canadian Borrower Notice
 
M
Loss Sharing Agreement
 
N
Joinder Agreement
 
O
Notice of Loan Prepayment
 
P
Letter of Credit Report
 
Q
Notice of Additional L/C Issuer
 
R
Secured Party Designation Notice
 




iv



--------------------------------------------------------------------------------




THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of April 6, 2016, among SCHNITZER STEEL INDUSTRIES, INC., an Oregon
corporation (the “US Borrower”), SCHNITZER STEEL CANADA LTD., a British Columbia
corporation (“Schnitzer Steel Canada” and together with certain Subsidiaries of
the US Borrower party hereto pursuant to Section 2.15, collectively, the
“Canadian Borrowers” and individually, a “Canadian Borrower”), each US Lender
from time to time party hereto, BANK OF MONTREAL, as Canadian Lender, and BANK
OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.
RECITALS
A.The US Borrower, Schnitzer Steel Canada, the US lenders from time to time
party thereto (the “Existing US Lenders”), Bank of Montreal, as Canadian lender
(the “Existing Canadian Lender”), Wells Fargo Bank, National Association, as an
l/c issuer (the “Existing Wells Fargo L/C Issuer”), and Bank of America, N.A.,
as administrative agent, swing line lender (in such capacity, the “Existing
Swing Line Lender”) and an l/c issuer (in such capacity, the “Existing Bank of
America L/C Issuer” and together with the Wells Fargo Existing L/C Issuer, the
“Existing L/C Issuers”), are parties to that certain Second Amended and Restated
Credit Agreement dated as of February 9, 2011 (as amended, restated,
supplemented or otherwise modified to, but not including, the Third Restatement
Date, the “Existing Credit Agreement”) pursuant to which the Existing US Lenders
have made revolving loans to the US Borrower, the Existing Swing Line Lender has
made swing line loans to the US Borrower, the Existing L/C Issuers have issued
letters of credit for the account of the US Borrower, and the Existing Canadian
Lender has made revolving loans and letters of credit denominated in Canadian
Dollars to the Canadian Borrowers.
B.    The US Borrower has requested the US Lenders, the Existing Swing Line
Lender, the Existing L/C Issuers and the Administrative Agent to, and the
Canadian Borrowers have requested the Existing Canadian Lender to, make certain
modifications to, and amend and restate in its entirety, the Existing Credit
Agreement, which the US Lenders, the Existing Swing Line Lender, the Existing
L/C Issuers, the Existing Canadian Lender and the Administrative Agent have
agreed to do on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement in its entirety as follows:

1



--------------------------------------------------------------------------------




Article I.

DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent. As the context may
require, references to “Administrative Agent” hereunder include Bank of America
(or any of its designated branch offices or affiliates), acting in its capacity
as agent under the Canadian Guaranties and the Canadian Security Agreements
pursuant to the appointment by the Canadian Lender set forth in Section 9.01.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the US Borrower and the US Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Notwithstanding the
foregoing, “Affiliate” shall not mean or include Persons that are a party to the
Voting Trust Agreement, except for such Persons who are actively engaged in the
senior management of the US Borrower.
“Aggregate Commitments” means the US Commitments of all the US Lenders. The
initial aggregate principal amount of the Aggregate Commitments in effect on the
Third Restatement Date is $335,000,000.
“Agreement” means this Third Amended and Restated Credit Agreement.
“Alternative Currency” means (a) with respect to the US Obligations, Canadian
Dollars, Euro, Sterling, Yen and each other currency (other than Dollars) that
is approved in accordance with Section 1.05, and (b) with respect to the
Canadian Obligations, Canadian Dollars; provided, that, in each case, for each
Alternative Currency, such requested currency is an Eligible Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Commitments. The Alternative Currency Sublimit
is part of, and not in addition to, the Aggregate Commitments.
“Applicable Percentage” means with respect to any US Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such US Lender’s Commitment

2



--------------------------------------------------------------------------------




at such time, subject to adjustment as provided in Section 2.18. If the
commitment of each US Lender to make Loans and the obligation of each L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02 or
if the Aggregate Commitments have expired, then the Applicable Percentage of
each US Lender shall be determined based on the Applicable Percentage of such US
Lender most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each US Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption or other
documentation pursuant to which such US Lender becomes a party hereto, as
applicable.
“Applicable Rate” means, based upon the Consolidated Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a), the following:
(a)    in respect of US Obligations (including commitment fees payable for the
account of the US Lenders, extensions of credit made by the US Lenders to the US
Borrower under Article II in the form of a Committed Loan or Swing Line Loan,
Letter of Credit fees payable for the account of the L/C Issuers and extensions
of credit made by an L/C Issuer or US Lender to the US Borrower under Article II
in the form of an L/C Borrowing or L/C Advance), the following percentages per
annum:
Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurocurrency Rate and Standby Letters of Credit
Base Rate +
1
< 0.15:1.00
0.20%
1.75%
0.00%
2
≥ 0.15:1.00 but
< 0.25:1.00
0.25%
2.00%
0.25%
3
≥ 0.25:1.00 but
< 0.35:1.00
0.30%
2.25%
0.50%
4
≥ 0.35:1.00 but
< 0.45:1.00
0.35%
2.50%
0.75%
5
≥ 0.45:1.00
0.40%
2.75%
1.00%

(b)    in respect of Canadian Obligations (including commitment fees payable for
the account of the Canadian Lender, extensions of credit made by the Canadian
Lender to a Canadian Borrower under Article II in the form of a Canadian Loan,
Canadian Letter of Credit fees payable to the Canadian Lender and extensions of
credit made by the Canadian Lender to a Canadian Borrower under Article II in
the form of a Canadian L/C Borrowing), the following percentages per annum:

3



--------------------------------------------------------------------------------




Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Canadian Lender CDOR Rate and Standby Canadian Letters of Credit
Canadian Prime Rate +
1
< 0.15:1.00
0.20%
1.75%
0.00%
2
≥ 0.15:1.00 but
< 0.25:1.00
0.25%
2.00%
0.25%
3
≥ 0.25:1.00 but
< 0.35:1.00
0.30%
2.25%
0.50%
4
≥ 0.35:1.00 but
< 0.45:1.00
0.35%
2.50%
0.75%
5
≥ 0.45:1.00
0.40%
2.75%
1.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the first Business Day following the date on which such Compliance Certificate
is delivered. The Applicable Rate in effect from the Third Restatement Date
through the first Business Day immediately following the date the Compliance
Certificate for the fiscal quarter ending November 30, 2016 is delivered
pursuant to Section 6.02(a) shall be determined based upon Pricing Level 4;
provided, that if any Compliance Certificate delivered pursuant to Section
6.02(a) for the fiscal periods ending May 31, 2016 or August 31, 2016
demonstrates that the Consolidated Leverage Ratio as of the end of any such
periods was > 0.45 to 1.00, Pricing Level 5 shall apply as of the first Business
Day after the date in which such Compliance Certificate was delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.11(c).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Approved Fund” means any Fund that is administered or managed by (a) a US
Lender, (b) an Affiliate of a US Lender or (c) an entity or an Affiliate of an
entity that administers or manages a US Lender.
“Arrangers” means MLPFS and JPMorgan Chase Bank, N.A., in their capacities as
joint lead arrangers and joint bookrunners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

4



--------------------------------------------------------------------------------




“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the US Borrower and its Subsidiaries for the fiscal year ended August 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the US Borrower and its
Subsidiaries, including the notes thereto.
“Availability Period” means the period from and including the Third Restatement
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.07(a), and (c) the date of
termination of the commitment of each US Lender to make Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A., a national banking association,
and its successors.
“Bank of Montreal” means Bank of Montreal, a Canadian chartered bank, and its
successors.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.75%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans are only available to the US Borrower and shall be denominated
in Dollars.
“Borrowers” means, collectively, the US Borrower and the Canadian Borrowers.
“Borrower Materials” has the meaning specified in Section 6.02.

5



--------------------------------------------------------------------------------




“Borrowing” means a Committed Borrowing, a Canadian Borrowing or a Swing Line
Borrowing, as the context may require.
“Business Day” means:
(a)    unless such day relates to interest rate settings as to a Canadian Loan,
any fundings, disbursements, settlements and payments in respect of a Canadian
Loan, or any other dealings in Canadian Dollars to be carried out pursuant to
this Agreement, any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(i)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(ii)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(iii)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(iv)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency; and
(b)    if such day relates to interest rate settings as to a Canadian Loan, any
fundings, disbursements, settlements and payments in respect of a Canadian Loan,
or any other dealings in Canadian Dollars to be carried out pursuant to this
Agreement, any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Toronto, Ontario.
“Canadian Borrower” and “Canadian Borrowers” each has the meaning specified in
the introductory paragraph hereto.
“Canadian Borrower Notice” has the meaning specified in Section 2.15.
“Canadian Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.15.

6



--------------------------------------------------------------------------------




“Canadian Borrowing” means a borrowing of a Canadian Loan pursuant to Section
2.03(a).
“Canadian Commitment” means the obligation of the Canadian Lender to (a) make
Canadian Loans to the Canadian Borrowers and (b) issue Canadian Letters of
Credit for the account of the Canadian Borrowers pursuant to Section 2.03, in an
aggregate principal amount at any one time outstanding not to exceed
C$15,000,000, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Canadian Dollars” and “C$” means the lawful currency of Canada.
“Canadian Guarantors” means, collectively, the US Loan Parties, Schnitzer Canada
and each other Person party to a Canadian Guarantee.
“Canadian Guaranties” means, collectively, the Amended and Restated Continuing
Guarantee made by Schnitzer Canada in favor of the Administrative Agent, the
Amended and Restated Continuing Guarantee made by Schnitzer Steel Canada in
favor of the Administrative Agent, and each other Person from time to time party
to a Continuing Guarantee in favor of the Administrative Agent pursuant to
Section 6.12, each substantially in the form of Exhibit I.
“Canadian L/C Application” has the meaning specified in Section 2.03(d)(ii).
“Canadian L/C Borrowing” means an extension of credit resulting from a drawing
under any Canadian Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Canadian Borrowing.
“Canadian L/C Fee” has the meaning specified in Section 2.03(h).
“Canadian L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Canadian Letters of Credit
plus the aggregate of all payments made by the Canadian Lender under Canadian
Letters of Credit and not yet reimbursed by the applicable Canadian Borrower,
including all Canadian L/C Borrowings. For all purposes of this Agreement, if on
any date of determination a Canadian Letter of Credit has expired by its terms
but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, such Canadian Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Canadian L/C Sublimit” means an amount equal to the lesser of (a) C$15,000,000
and (b) the Canadian Commitment. The Canadian L/C Sublimit is part of, and not
in addition to, the Canadian Commitment.
“Canadian Lender” means Bank of Montreal, in its capacity as provider of
Canadian Loans and Canadian Letters of Credit, or any successor lender of
Canadian Loans or Canadian Letters of Credit hereunder.
“Canadian Lender CDOR Rate” means for any Interest Period, the rate per annum
equal to (a) the arithmetic average (rounded to the nearest one-thousandth of
1%, with five ten-thousandths of 1% being rounded upwards) of the rates
applicable to Canadian Dollar bankers’ acceptances for the appropriate term
displayed and identified on the “Reuters Screen CDOR Page” (or other
commercially available source providing quotations comparable to those currently
provided on such page as designated by the Canadian Lender from time to time) at
approximately 10:00 a.m. (Toronto time) on the first day of such Interest Period
or, if such day is not a Business Day then on the immediately preceding Business
Day or (b) if such rate is not available at such time for any reason, the rate
per annum determined by the Canadian Lender to be the

7



--------------------------------------------------------------------------------




average of the rate quotes for bankers’ acceptances denominated in Canadian
Dollars with a term equivalent to such Interest Period received by the Canadian
Lender at approximately 10:00 a.m. (Toronto time) on the first day of such
Interest Period or, if such day is not a Business Day, then on the immediately
preceding Business Day.
“Canadian Letter of Credit” means any letter of credit issued by the Canadian
Lender pursuant to Section 2.03. A Canadian Letter of Credit may be a commercial
letter of credit or a standby letter of credit. No Letter of Credit shall be or
become a Canadian Letter of Credit.
“Canadian Loan” has the meaning specified in Section 2.03(a).
“Canadian Loan Notice” means a notice of a Canadian Borrowing pursuant to
Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Canadian Loan Party” means, collectively, each Canadian Borrower and the
Canadian Guarantors.
“Canadian Obligations” means, with respect to each Canadian Loan Party, (a) all
advances to, and all debts, liabilities, obligations, covenants and duties of,
such Canadian Loan Party arising under any Loan Document or otherwise with
respect to any Canadian Loan or Canadian Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, (b) all obligations of such
Canadian Loan Party arising under Secured Cash Management Agreements and Secured
Hedge Agreements, and (c) all costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Canadian Loan Party or any Affiliate thereof
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding; provided, that Canadian Obligations of a Canadian
Loan Party shall exclude any Excluded Swap Obligations with respect to such
Canadian Loan Party.
“Canadian Prime Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the rate of interest in effect for such day as publicly
announced from time to time by the Canadian Lender as its “prime” rate then in
effect for determining interest rates on Canadian Dollar denominated commercial
loans in Canada, and (b) the Canadian Lender CDOR Rate on that day for bankers’
acceptances issued on that day with a term to maturity of one month plus 1.00%.
Any change in the “prime” rate announced by the Canadian Lender shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Canadian Prime Rate Loan” means a Canadian Loan that bears interest based on
the Canadian Prime Rate.
“Canadian Security Agreements” means, collectively, (a) the security agreement,
dated as of the Third Restatement Date, executed by Schnitzer Steel Canada in
favor of the Administrative Agent for the benefit of the holders of the Canadian
Obligations, (b) the security agreement, dated as of the Third Restatement Date,
executed by Schnitzer Canada in favor of the Administrative Agent for the
benefit of the holders of the Canadian Obligations, and (c) each other security
agreement delivered after the Third Restatement Date by a Canadian Borrower
pursuant to Section 6.12(c).

8



--------------------------------------------------------------------------------




“Canadian Total Outstandings” means the aggregate Outstanding Amount of (a) all
extensions of credit by the Canadian Lender to a Canadian Borrower under Article
II in the form of a Canadian Loan and (b) all Canadian L/C Obligations.
“Cascade” means Cascade Steel Rolling Mills, Inc., an Oregon corporation.
“Cascade Mini-Mill” means the mini-mill facility for the manufacture of steel
reinforcing rod, hot rolled rounds, squares and strip flats owned by Cascade and
located in McMinnville, Oregon.
“Cash Collateralize” means (a) in respect of US Obligations, to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Administrative Agent, L/C Issuers or Swing Line Lender (as applicable) or the US
Lenders, as collateral for L/C Obligations, Obligations in respect of Swing Line
Loans, or obligations of US Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the L/C Issuers or Swing Line Lender benefitting from such collateral shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (i) the
Administrative Agent and (ii) the L/C Issuers or the Swing Line Lender (as
applicable) and (b) in respect of Canadian Obligations, to pledge and deposit
with or deliver to the Canadian Lender, as collateral for Canadian L/C
Obligations, cash or deposit account balances or, if the Canadian Lender shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Canadian
Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that (a) at the time it enters into a Cash Management
Agreement with a Borrower, is a Lender or an Affiliate of a Lender, or (b) in
the case of any Cash Management Agreement in effect on or prior to the Third
Restatement Date, is, as of the Third Restatement Date, a Lender or an Affiliate
of a Lender and a party to a Cash Management Agreement with a Borrower;
provided, however, that for any of the foregoing to be included as a “Secured
Cash Management Agreement” on any date of determination by the Administrative
Agent, the applicable Cash Management Bank (other than the Administrative Agent
or an Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.
“CDOR Rate Loan” means a Canadian Loan that bears interest based on the Canadian
Lender CDOR Rate.
“CFC Holdco” means (a) any Subsidiary substantially all the assets of which
consist of direct or indirect Equity Interests in one or more “controlled
foreign corporations” within the meaning of Section 957 of the Code (any such
Subsidiary, a “CFC”) or Indebtedness of such CFC’s and (b) any Subsidiary
treated as a partnership for U.S. federal income Tax purposes in which a CFC
owns Equity Interests (either directly or through one or more Subsidiaries
treated as pass-through entities under the Code); provided, that for purposes of
the definition of “CFC Holdco,” any interest treated as equity for U.S. federal
income tax purposes shall be considered an Equity Interest.

9



--------------------------------------------------------------------------------




“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, for purposes of this Agreement, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than Persons a party to the Voting Trust Agreement as of the Third
Restatement Date, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 25% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of the US Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the US Borrower on a fully-diluted basis (and taking into account all
such securities that such “person” or “group” has the right to acquire pursuant
to any option right); or
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the US Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Code” means the U.S. Internal Revenue Code of 1986.
“Collateral” means a collective reference to the property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents. The defined term
“Collateral” shall not include any Excluded Property.
“Collateral Documents” means a collective reference to the Security Agreement,
each Canadian Security Agreement, each Joinder Agreement, and the other security
documents as may be executed and delivered by any Loan Party pursuant to the
terms of this Agreement or any other Loan Document.

10



--------------------------------------------------------------------------------




“Combined Commitments” means the Aggregate Commitments and the Dollar Equivalent
of the Canadian Commitment.
“Combined Outstandings” means the US Total Outstandings plus the Dollar
Equivalent of the Canadian Total Outstandings.
“Commitment” means (a) as to each US Lender, its US Commitment and (b) as to the
Canadian Lender, the Canadian Commitment.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the US
Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.
“Consolidated Asset Coverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Asset Values as of such date to (b) Consolidated
Funded Indebtedness as of such date.
“Consolidated Asset Values” means, as of any date of determination, an aggregate
amount equal to the value of all accounts receivable, inventory or equipment
(including, for the avoidance of doubt, equipment in-service and equipment
reserved for future placement in-service), in each case, of the US Borrower and
its Subsidiaries, as determined in accordance with GAAP, in or on which the
Administrative Agent holds, for the benefit of the holders of the Obligations,
valid Liens, as of such date of determination, as determined by the
Administrative Agent in its reasonable discretion; provided, that, for purposes
of calculating Consolidated Asset Values as of any date of determination, the
aggregate amount of Consolidated Asset Values shall not include (a) any accounts
receivable, inventory or equipment, in each case, in or on which any Person
holds any other Lien (other than Liens permitted by Sections 7.01(a), (c), (d),
(e), (f), (g), (h), (i), (k), (l), (m), (n), (o), (p), (q), or (r)), and (b) any
amount in excess of (i) with respect to accounts receivable, (A) 85% of the
aggregate amount of any accounts receivable supported by a letter of credit or
other credit issuance, or (B) 75% of the aggregate amount of any other accounts
receivable, (ii) with respect to inventory, 50% of the aggregate amount of the
net book value of such inventory, and (iii) with respect to equipment, 50% of
the aggregate amount of the net book value of such equipment.
“Consolidated Capital Expenditures” means, for any period of four fiscal
quarters, an amount equal to (a) $20,000,000, if Total Revenues of the US
Borrower and its Subsidiaries for such four fiscal quarter period are equal to
or less than $2,500,000,000, (b) $25,000,000, if Total Revenues of the US
Borrower and its Subsidiaries for such four fiscal quarter period are greater
than $2,500,000,000 but are equal to or less

11



--------------------------------------------------------------------------------




than $3,500,000,000, and (c) $30,000,000, if Total Revenues of the US Borrower
and its Subsidiaries for such four fiscal quarter period are greater than
$3,500,000,000.
“Consolidated Capitalization” means, as of any date of determination, the sum of
(a) Consolidated Funded Indebtedness as of such date of determination plus (b)
Consolidated Net Worth as of such date of determination.
“Consolidated EBITDA” means, as of any date of determination, EBITDA for the US
Borrower and its Subsidiaries on a consolidated basis for the period of four
fiscal quarters most recently ended on or prior to such date of determination.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) Consolidated EBITDA plus (ii)
amounts reserved for the Willamette River Remediation Obligations minus (iii)
Consolidated Capital Expenditures to (b) the sum of (i) Consolidated Interest
Charges plus (ii) the provision for Federal, state, local and foreign income
taxes payable by the US Borrower and its Subsidiaries as included in calculating
the Net Income of the US Borrower and its Subsidiaries on a consolidated basis
plus (iii) Consolidated Principal Payments plus (iv) dividends or other
distributions paid in cash with respect to any Equity Interest in the US
Borrower plus (v) cash payments made in respect of Willamette River Remediation
Obligations, in all cases for the period of the four prior fiscal quarters most
recently ended on or prior to such date of determination. The Consolidated Fixed
Charge Coverage Ratio will be calculated on a Pro Forma Basis.
“Consolidated Funded Debt to EBITDA Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the period of the four prior fiscal quarters most
recently ended on or prior to such date of determination. The Consolidated
Funded Debt to EBITDA Ratio will be calculated on a Pro Forma Basis.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the US Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the US
Borrower or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture to the extent
the US Borrower or a Subsidiary is liable therefor, unless such Indebtedness is
expressly made non-recourse to the US Borrower or such Subsidiary.
“Consolidated Interest Charges” means, for any period, Interest Charges for the
US Borrower and its Subsidiaries on a consolidated basis for such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date of determination to (b)
Consolidated Capitalization as of such date of determination.

12



--------------------------------------------------------------------------------




“Consolidated Net Worth” means, as of any date of determination, for the US
Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
the US Borrower and its Subsidiaries on that date.
“Consolidated Principal Payments” means, for any period, regularly scheduled
principal payments required to be made by the US Borrower and its Subsidiaries
on Consolidated Funded Indebtedness for such period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contribution Agreement” means the Second Amended and Restated Indemnity,
Subrogation and Contribution Agreement, dated as of the Third Restatement Date,
made by the Loan Parties from time to time a party thereto, substantially in the
form of Exhibit J.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing, (b) an L/C
Credit Extension, and (c) the issuance of a Canadian Letter of Credit, or
extension of the expiry date thereof, or the increase of the amount thereof.
“Cure Certificate” has the meaning specified in Section 7.11(d).
“Cure Expiration Period” has the meaning specified in Section 7.11(d).
“Cure Right” has the meaning specified in Section 7.11(d).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Companies’ Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act
(Canada), the Winding-Up and Restructuring Act (Canada) and any applicable
corporations legislation, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to US Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Rate plus 2% per annum, and (c) when used with respect to
Canadian Obligations, an interest rate equal to (i) the Canadian Prime Rate plus
(ii) the Applicable Rate, if any, applicable to Canadian Prime Rate Loans plus
(iii) 2% per annum; provided, however, that with respect to a CDOR Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus 2% per annum.

13



--------------------------------------------------------------------------------




“Defaulting Lender” means, subject to Section 2.18(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the US Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the US Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the US
Borrower, to confirm in writing to the Administrative Agent and the US Borrower
that it will comply with its prospective funding obligations hereunder
(provided, that, such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the US Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided, that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the US
Borrower, the L/C Issuers, the Swing Line Lender and each other Lender promptly
following such determination.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself, or whose government, is the
subject of any Sanction.
“Discontinued Operations” shall mean the assets/liabilities and operations (a)
classified as “discontinued operations” pursuant to ASC 205-20 or Accounting
Principles Board Opinion No. 30, (b) of the US Borrower’s used auto parts stores
in Millis, Massachusetts and North Portland, Oregon and scrap metal recycling
facilities in Claremont, Madbury, Manchester (Willow Street) and Concord (Poplar
Avenue), New Hampshire, or (c) of any of the US Borrower’s used auto parts
stores or scrap metal recycling facilities that cease operations after the Third
Restatement Date, in the case of each of clauses (b) and (c), whether or not
classified as discontinued operations in the US Borrower’s financial statements.
“Disposed Business” has the meaning specified in the definition of “Pro Forma
Basis”.

14



--------------------------------------------------------------------------------




“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or applicable L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBITDA” means, for any period, for any Person, an amount equal to Net Income of
such Person for such period plus (a) the following (without duplication in each
case) to the extent deducted in calculating such Net Income: (i) Interest
Charges of such Person for such period, (ii) the provision for Federal, state,
local and foreign income taxes payable by such Person for such period, (iii) the
amount of depreciation and amortization expense deducted in determining such Net
Income, (iv) other non-recurring expenses (including non-recurring inventory
write-downs) of such Person reducing such Net Income which do not represent a
cash item in such period or any future period, (v) non-cash expenses of such
Person resulting from the application of Statement of Financial Accounting
Standards No. 123 (revised), (vi) amounts reserved for Willamette River
Remediation Obligations, (vii) any non-recurring fees, expenses or charges
related to any issuance of debt or Equity Interests, any Permitted Acquisition
or any sale or other transfer of a Disposed Business (in each case, whether or
not consummated), (viii) non-cash exchange, translation or performance losses
relating to any foreign currency hedging transaction or currency fluctuations,
(ix) (A) Productivity Improvement Expenses of such Person during such period,
and (B) losses of such Person from Discontinued Operations during such period,
in each case, incurred in the four fiscal quarter periods ending May 31, 2015,
August 31, 2015, November 30, 2015 and/or February 29, 2016; provided, that, the
aggregate amount added back to Net Income pursuant to this clause (a)(ix) shall
not exceed $16,000,000 during the term of this Agreement, and (x) (A)
Productivity Improvement Expenses of such Person during such period, and (B)
losses of such Person from Discontinued Operations during such period, in each
case, incurred in any fiscal quarter period ending May 31, 2016, August 31, 2016
and/or November 30, 2016; provided, that, the aggregate amount added back to Net
Income pursuant to this clause (a)(x) shall not exceed $10,000,000 during the
term of this Agreement and minus (b) the following (without duplication) to the
extent included in calculating such Net Income: (i) Federal, state, local and
foreign income tax credits for such Person during such period, (ii) non-cash
exchange, translation or performance gains relating to any foreign currency
hedging transaction or currency fluctuations of such Person for such period, and
(iii) all non-cash items of such Person increasing such Net Income in such
period or any future period. For any four fiscal quarter period, any non-cash
reversal of a non-recurring fee, expense or charge which had been incurred
during the four fiscal quarter period shall be included in Net Income during
such period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of

15



--------------------------------------------------------------------------------




an institution described in clauses (a) or (b) of this definition and is subject
to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the US Lenders
(in the case of any Committed Loans to be denominated in an Alternative
Currency), the applicable L/C Issuer (in the case of any Letter of Credit to be
denominated in an Alternative Currency) or the Canadian Lender (in the case of
any Canadian Loans or Canadian Letters of Credit to be denominated in an
Alternative Currency), (a) such currency no longer being readily available,
freely transferable and convertible into Dollars, (b) a Dollar Equivalent is no
longer readily calculable with respect to such currency, (c) the provision of
such currency becoming impracticable for the US Lenders, the applicable L/C
Issuer or the Canadian Lender, as applicable, or (d) such currency no longer
being a currency in which the US Lenders, applicable L/C Issuer or Canadian
Lender, as applicable, is or are willing to make such Credit Extensions (each of
clauses (a), (b), (c), and (d), a “Disqualifying Event”), then the
Administrative Agent shall promptly notify the Lenders and the US Borrower, and
such country’s currency shall no longer be an Alternative Currency until such
time as the Disqualifying Event(s) no longer exist. Within five (5) Business
Days after receipt of such notice from the Administrative Agent, the Borrowers
shall repay all Loans in such currency to which the Disqualifying Event applies
or convert such Loans into the Dollar Equivalent of Loans in Dollars, subject to
the other terms contained herein.
“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, restrictions or licenses of,
or agreements with, any Governmental Authority relating to pollution and the
protection of the environment or the release of any regulated materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the US Borrower, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or

16



--------------------------------------------------------------------------------




acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the US Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the US Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the US Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Pension Plan, the treatment of an amendment to a Pension Plan as a
termination under Section 4041 of ERISA, the institution by the PBGC of
proceedings under Section 4041 of ERISA to terminate a Pension Plan, the
occurrence of any event or condition which constitutes grounds for the
termination of a Pension Plan under Section 4041 of ERISA, or the appointment
pursuant to Section 4042 of ERISA of a trustee to administer any Pension Plan;
(e) receipt by the US Borrower or any ERISA Affiliate of notification that the
PBGC has instituted proceedings to terminate a Multiemployer Plan under Section
4041(A) of ERISA or for the appointment of a trustee to administer a
Multiemployer Plan under Section 4042 of ERISA; (f) the determination that any
Pension Plan is considered an “at-risk plan” under Section 430 of the Code or
Section 303 of ERISA; (g) receipt by the US Borrower or any ERISA Affiliate of
notification that any Multiemployer Plan is in “endangered” or “critical” status
within the meaning of Sections 432 of the Code or Section 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the US
Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a)    for any Interest Period:
(i)    with respect to a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at approximately 11:00 a.m., London time, on the Rate
Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period; and

17



--------------------------------------------------------------------------------




(ii)    with respect to a Committed Loan denominated in Canadian Dollars, the
rate per annum equal to the Canadian Dollar Offered Rate, or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the
Rate Determination Date with a term equivalent to such Interest Period;
(iii)    with respect to any Eurocurrency Rate Loan denominated in any other
Non-LIBOR Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the US Lenders pursuant to Section 1.05; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one month commencing that day;
provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent and (ii) if the Eurocurrency
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) any personal property located outside of the United
States or Canada, (c) any personal property other than Equipment, Inventory, or
Accounts and the proceeds and products of the foregoing, (d) the Equity
Interests of any Subsidiary owned by any Loan Party, and (e) any property which,
subject to the terms of Section 7.03(e), is subject to a Lien of the type
described in Section 7.01(j) pursuant to documents that prohibit such Loan Party
from granting any other Liens in such property.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to any “keepwell, support or other agreement” for the benefit of such
Loan Party and any and all guarantees of such Loan Party’s Swap Obligations by
other Loan Parties) at the time the Guarantee of such Loan Party or a grant by
such Loan Party of a Lien becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts

18



--------------------------------------------------------------------------------




for which such Guarantee or Lien is or becomes excluded in accordance with the
first sentence of this definition.
“Excluded Taxes” means, with respect to any Recipient, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction in which a Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the US Borrower under
Section 10.13), any U.S. federal withholding Tax that is required to be imposed
on amounts payable to such Foreign Lender pursuant to the Laws in force at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the a Borrower with respect to
such withholding Tax pursuant to Section 3.01(a)(ii) or (iii), (d) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (e)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Bank of America L/C Issuer” has the meaning specified in the recitals
hereto.
“Existing Canadian Lender” has the meaning specified in the recitals hereto.
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
“Existing L/C Issuers” has the meaning specified in the recitals hereto.
“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01.
“Existing Wells Fargo L/C Issuer” has the meaning specified in the recitals
hereto.
“Existing US Lenders” has the meaning specified in the recitals hereto.
“Existing Swing Line Lender” has the meaning specified in the recitals hereto.
“Facility Office” means the office designated by the applicable Lender through
which such Lender will perform its obligations under this Agreement.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Third
Restatement Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
applicable intergovernmental agreements implementing the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such

19



--------------------------------------------------------------------------------




rate is so published on such next succeeding Business Day, the Federal Funds
Rate for such day shall be the average rate (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.
“Fee Letter” means the letter agreement, dated March 15, 2016, among the US
Borrower, the Administrative Agent and MLPFS.
“Foreign Lender” means any Lender that is not a US Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other US
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other US Lenders or
Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any

20



--------------------------------------------------------------------------------




right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guarantors” means, collectively, the US Guarantors and the Canadian Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VII with a Borrower, is a Lender or an Affiliate of a Lender or (b) in
the case of any Swap Contract not prohibited under Article VII in effect on or
prior to the Third Restatement Date, is, as of the Third Restatement Date, a
Lender or an Affiliate of a Lender and a party to a Swap Contract not prohibited
under Article VII with a Borrower; provided, that, in the case of a Secured
Hedge Agreement with a Person who is no longer a Lender (or Affiliate of a
Lender), such Person shall be considered a Hedge Bank only through the stated
termination date (without extension or renewal) of such Secured Hedge Agreement;
provided, further, that for any of the foregoing to be included as a “Secured
Hedge Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.
“Honor Date” has the meaning set forth in Section 2.04(c).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business that are not past due for more than 60 days after the date on which
such trade account payable was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

21



--------------------------------------------------------------------------------




(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture to the extent such Person is
liable therefor, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Cure Determination Date” has the meaning specified in Section 7.11(d).
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Charges” means, for any period, for any Person, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
such Person in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP (other than capitalized
interest), and (b) the portion of rent expense of such Person with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Canadian Prime Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided, however, that if any Interest Period
for a Eurocurrency Rate Loan or CDOR Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan) and any Canadian Prime Rate Loan, the
first Business Day after the end of each March, June, September and December and
the Maturity Date.
“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability for the interest
rate applicable to the relevant currency), as selected by the US Borrower in its
Committed Loan Notice or such other period that is twelve months or less
requested by the US Borrower and consented to by all the US Lenders and (b) as
to each CDOR Rate Loan, the period commencing on the date such CDOR Rate Loan

22



--------------------------------------------------------------------------------




is disbursed or converted to or continued as a CDOR Rate Loan and ending on the
date one, two, three or six months thereafter, as selected by the US Borrower in
its Canadian Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
net of returns of capital, but without adjustment for subsequent increases or
decreases in the value of such Investment.
“IP Rights” has the meaning specified in Section 5.19.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the US Borrower (or any Subsidiary) or in favor of
such L/C Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit N executed and delivered in accordance with the provisions of Section
6.12 or any other documents as the Administrative Agent shall deem appropriate
for such purpose.
“Joint Venture” means any Person in which the US Borrower owns an Equity
Interest, directly, or indirectly through one or more intermediaries, or both,
which is accounted for by the US Borrower using the equity method of accounting.
“Judgment Currency” has the meaning specified in Section 10.22.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests,

23



--------------------------------------------------------------------------------




licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
“L/C Advance” means, with respect to each US Lender, such US Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuers” means, collectively, Bank of America, in its capacity as an issuer
of Letters of Credit pursuant to Section 2.04, and each other US Lender which,
with the written consent of the US Borrower and written notice to the
Administrative Agent, is the issuer of one or more Letters of Credit, and any
successor issuers of Letters of Credit permitted hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lenders” means, collectively, (a) each US Lender, and (b) the Canadian Lender.
“Lending Office” means, as to the Administrative Agent, any L/C Issuer, or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the US Borrower and the Administrative Agent, which
office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.
“Letter of Credit” means any letter of credit issued by an L/C Issuer pursuant
to Section 2.04 and shall include the Existing Letters of Credit. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency. No
Canadian Letter of Credit shall be or become a Letter of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.04(h).
“Letter of Credit Report” means a certificate substantially in the form of
Exhibit P or any other form approved by the Administrative Agent.

24



--------------------------------------------------------------------------------




“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.
“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Yen and Swiss Franc, in
each case as long as there is a published LIBOR rate with respect thereto.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit (a) by a US Lender to the US Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan and (b) by the
Canadian Lender to a Canadian Borrower under Article II in the form of a
Canadian Loan.
“Loan Documents” means this Agreement, the Collateral Documents, each Canadian
Borrower Request and Assumption Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement, the Fee Letter, the US Guaranty
(and each supplement thereto), the Canadian Guaranties, the Loss Sharing
Agreement and the Contribution Agreement (and each supplement thereto) (but
specifically excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement).
“Loan Parties” means, collectively, each US Loan Party and each Canadian Loan
Party.
“Loss Sharing Agreement” means the Amended and Restated Loss Sharing Agreement,
dated as of the Third Restatement Date, among the US Lenders from time to time
party thereto, the Canadian Lender, the L/C Issuers from time to time party
thereto, the Swing Line Lender and the Administrative Agent, substantially in
the form of Exhibit M.
“Mandatory Cost” means any amount incurred periodically by any Lender hereunder
which constitutes fees, costs or charges imposed on lenders generally in the
jurisdiction in which such Lender is domiciled, subject to regulation or has its
Facility Office, by any Governmental Authority.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (whether
an actual liability or a contingent liability that could reasonably be expected
to become an actual liability) or condition (whether financial or otherwise) of
the US Borrower and its Subsidiaries taken as a whole; (b) a material impairment
of the ability of any Borrower or any other Loan Party that is a Material
Subsidiary to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Borrower or any other Loan Party that is a
Material Subsidiary of any Loan Document to which it is a party.
“Material Subsidiary” means, as of any date of determination, any Subsidiary (a)
whose Total Revenue is equal to 5% or more of the sum of (i) the Total Revenue
of the US Borrower and its Subsidiaries on a consolidated basis plus (ii) the
intercompany revenue between and/or among the US Borrower and its Subsidiaries
not classified in the same business segment of the US Borrower (e.g. auto parts,
metals recycling,

25



--------------------------------------------------------------------------------




steel manufacturing) to the extent eliminated on a consolidated basis in
accordance with GAAP, in each case for the period of four fiscal quarters most
recently ended on or prior to such date of determination for which the Loan
Parties were required to deliver financial statements pursuant to Section
6.01(a) or (b) and/or (b) whose Total Assets are equal to 5% or more of the
Total Assets of the US Borrower and its Subsidiaries on a consolidated basis as
of such date of determination.
“Maturity Date” means April 6, 2021; provided, that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 100% of the Fronting Exposure of the L/C
Issuers with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.17(a)(i),
Section 2.17(a)(ii), or Section 2.17(a)(iii) (as to Section 8.02(a)(iii)), an
amount equal to 102% of the Outstanding Amount of all L/C Obligations, (c) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.17(a)(iii) (as to
Section 2.06), an amount equal to 100% of the Outstanding Amount of all L/C
Obligations, (d) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of Section
2.17(a)(x), Section 2.17(a)(y) or Section 2.17(a)(z), an amount equal to 100% of
the Outstanding Amount of all Canadian L/C Obligations and (e) otherwise, an
amount determined by the Administrative Agent and each L/C Issuer in their sole
discretion.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint bookrunner.
“Multiemployer Plan” means any plan of the type described in Section 4001(a)(3)
of ERISA, to which the US Borrower or any ERISA Affiliate makes or is obligated
to make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including the US Borrower or any ERISA Affiliate), at least two of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.
“Net Income” means, for any period, for any Person, the net income of such
Person (excluding both extraordinary gains and extraordinary losses) for that
period.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Extension Notice Date” has the meaning specified in Section 2.04(b)(iii).
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Note” means (a) a promissory note made by the US Borrower in favor of a US
Lender evidencing the Loans made by such US Lender, substantially in the form of
Exhibit D and (b) a promissory note made by a Canadian Borrower in favor of the
Canadian Lender evidencing the Loans made by the Canadian Lender, substantially
in the form of Exhibit E.

26



--------------------------------------------------------------------------------




“Notice of Additional L/C Issuer” means a certificate substantially in the form
of Exhibit Q or any other form approved by the Administrative Agent.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit O or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the Agent),
appropriately completed and signed by a Responsible Officer of the US Borrower.
“Obligations” means, collectively, the US Obligations and the Canadian
Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction); and (d) with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Canadian Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Canadian Loans occurring
on such date; (c) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; (d)
with respect to any L/C Obligations on any date, the aggregate outstanding
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the US Borrower of Unreimbursed Amounts; and (e) with respect
to any Canadian L/C Obligations on any date, the aggregate outstanding amount of
such Canadian L/C Obligations on such date after giving effect to the issuance
of any Canadian Letter of Credit or the increase of the amount thereof occurring
on such date and any other changes in the aggregate amount of the Canadian L/C
Obligations as of such date, including as a result of any reimbursements by a
Canadian Borrower of payments made by the Canadian Lender under Canadian Letters
of Credit.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, applicable L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency,

27



--------------------------------------------------------------------------------




an overnight rate determined by the Administrative Agent or the applicable L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.
“Participant” has the meaning specified in Section 10.06(e).
“Participant Register” has the meaning specified in Section 10.06(e).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in Sections 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any Plan (including a Multiple Employer Plan) that is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.
“Permitted Acquisition” means any non-hostile acquisition, whether by purchase,
merger or otherwise, of all or substantially all of the assets of, or 50% or
more of the voting capital stock of, or a business line or a division of, any
Person; provided that:
(a)    all Persons, assets, business lines or divisions acquired shall be in one
or more lines of business not prohibited by Section 7.07 or such other lines of
business as may be consented to by Required Lenders;
(b)    no Default or Event of Default shall then exist or would exist after
giving effect to such acquisition;
(c)    as of the closing of any acquisition, such acquisition shall have been
approved by the board of directors or equivalent governing body of the Person to
be acquired or from which such assets, business line or division is to be
acquired;
(d)    after giving pro forma effect to such acquisition, the US Borrower shall
be in pro forma compliance with all of the terms and provisions of the financial
covenants set forth in Section 7.11 (and, for any acquisition for cash
consideration (including assumed liabilities, earnout payments and any other
deferred payment) in excess of $50,000,000, the US Borrower shall have delivered
to the Administrative Agent a certificate of a Responsible Officer of the US
Borrower demonstrating such pro forma compliance);
(e)    not less than 10 Business Days prior to the consummation of any
acquisition for cash consideration (including assumed liabilities, earnout
payments and any other deferred payment)

28



--------------------------------------------------------------------------------




in excess of $50,000,000, the US Borrower shall have delivered to the
Administrative Agent a written description of the Person, assets, business line
or division to be acquired and its operations;
(f)    if such acquisition is structured as a merger, and (A) (1) such merger is
with the US Borrower, the US Borrower shall be the surviving Person after giving
effect to such merger, and (2) such merger is with a Canadian Borrower, such
Canadian Borrower shall be the surviving Person after giving effect to such
merger or (B) such merger is with a Subsidiary, then such Subsidiary shall be
the surviving Person after giving effect to such merger, unless such Subsidiary
was created for the sole purpose of the acquisition and as part of the
acquisition is merged into the Person acquired, in which case such Person may be
the surviving Person if it is a wholly-owned Subsidiary; and
(g)    the target of such acquisition will become a Loan Party and/or the assets
acquired shall be subject to Liens in favor of the Administrative Agent, in each
case in accordance with, and to the extent required by this Agreement and the
other Loan Documents.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (but excluding a Multiemployer Plan) maintained for employees of the US
Borrower or any ERISA Affiliate or to which the US Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Portland Harbor Superfund Site” means the site located on the lower Willamette
River between downtown Portland, Oregon and the mouth of the Columbia Slough
which was added to the United States Environmental Protection Agency’s (“EPA”)
National Priorities List in December 2000, and as it may be finally designated
by a record of decision issued by the EPA.
“PPSA” means the Personal Property Security Act of British Columbia (or any
successor statute) or similar legislation of any other Canadian jurisdiction.
“Pro Forma Basis” means, for purposes of calculating the Consolidated Fixed
Charge Coverage Ratio or the Consolidated Funded Debt to EBITDA Ratio for any
period, if the US Borrower or any Subsidiary sells or otherwise transfers any
business entity, business line or division to a Person not an Affiliate of the
US Borrower or such Subsidiary (each, a “Disposed Business”), or consummates a
Permitted Acquisition, in each case during such period, then the Consolidated
Fixed Charge Coverage Ratio or the Consolidated Funded Debt to EBITDA Ratio, as
the case may be, shall be calculated to give pro forma effect to such sale or
other transfer of a Disposed Business or to such Permitted Acquisition as if
such event occurred on the first day of the four consecutive fiscal quarter
period last ended on or before the occurrence of such event (the “Reference
Period”) as follows: (a) Consolidated EBITDA for the Reference Period shall
exclude (to the extent included) the EBITDA of each such Disposed Business and
shall include the EBITDA associated with assets or Person acquired in each such
Permitted Acquisition; (b) Consolidated Interest Charges and Consolidated
Principal Payments shall be calculated on the basis that (x) Consolidated Funded
Indebtedness incurred or permanently repaid during the Reference Period was
incurred or repaid at the beginning of such period, and (y) Consolidated
Interest Charges attributable to floating rate interest on any Consolidated
Funded Indebtedness, for which pro forma effect is being given as provided in
preceding clause (x), shall be computed on a pro forma basis as if the rates
that would have been in effect during the period for which pro forma effect is
being given had been actually in effect during such period (taking into account
the effect on such interest rates of any Swap Contract applicable to such
Consolidated Funded Indebtedness); and (c)

29



--------------------------------------------------------------------------------




the provision for Federal, state, local and foreign income taxes payable by the
US Borrower and its Subsidiaries shall be adjusted on a pro forma basis to give
effect to the sale or other transfer of any such Disposed Business or any such
Permitted Acquisition, in each case as if such sale or transfer or acquisition,
as the case may be, had occurred on the first day of the period.
Pro forma calculations made for purposes of calculating the Consolidated Fixed
Charge Coverage Ratio and the Consolidated Funded Debt to EBITDA Ratio shall be
determined in good faith by a Responsible Officer of the US Borrower and, for
any fiscal period ending on or prior to the first anniversary of a Permitted
Acquisition or sale or other transfer of a Disposed Business, may include
adjustments to reflect operating expense reductions reasonably expected to
result from such Permitted Acquisition or sale or other transfer of a Disposed
Business, less the amount of costs reasonably expected to be incurred by the US
Borrower and the Subsidiaries to achieve such cost savings, to the extent that
the US Borrower delivers to the Administrative Agent (i) a certificate of a
Responsible Officer of the US Borrower setting forth such operating expense
reductions and the costs to achieve such reductions and certifying that such
adjustments are factually supportable and are expected to have a continuing
impact, in each case as determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, and (ii) financial
statements, calculations and other information in form and detail reasonably
satisfactory to the Administrative Agent supporting such estimated operating
expense reductions and the costs to achieve such reductions.
“Productivity Improvement Expenses” means expenses incurred in connection with
the implementation of business realignment, cost containment and productivity
improvement programs.
“Public Lender” has the meaning specified in Section 6.02.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided, that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent.
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party under any Loan Document.
“Register” has the meaning specified in Section 10.04(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
with respect to a Pension Plan, other than events for which the 30-day notice
period has been waived pursuant to DOL Reg. Section 4043 as in effect on the
date hereof (no matter how such requirement may be changed in the future).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Borrowing, conversion or continuation of Canadian Loans, a Canadian Loan
Notice, (c) with respect to the issuance, amendment or extension of a Canadian
Letter of Credit, a Canadian L/C Application, (d) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (e) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

30



--------------------------------------------------------------------------------




“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Combined Commitments or, if the Commitments of the Lenders have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50% of the Combined Outstandings (with the aggregate amount of each US
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such US Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Combined
Outstandings held or deemed held by, any Defaulting Lender shall be excluded
from the numerator and the denominator for purposes of making a determination of
Required Lenders; provided further that the Commitment of, and the portion of
the Combined Outstandings held by the Canadian Lender in excess of the Dollar
Equivalent of C$15,000,000 shall be excluded from the numerator and the
denominator for purposes of making a determination of Required Lenders. For
purposes of this definition, the amount of the Canadian Commitment and the
amount of the Canadian Total Outstandings at any time shall be deemed to be the
Dollar Equivalent of the Canadian Commitment or Canadian Total Outstandings, as
applicable, at such time.
“Required US Lenders” means, as of any date of determination, US Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each US
Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, US Lenders holding in
the aggregate more than 50% of the US Total Outstandings (with the aggregate
amount of each US Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such US Lender for
purposes of this definition); provided that the US Commitment of, and the
portion of the US Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded from the numerator and the denominator for purposes of
making a determination of Required US Lenders.
“Responsible Officer” means the chief executive officer, president, senior vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party (or a Responsible Officer of the manager or member of such Loan
Party), and, solely for purposes of the delivery of secretary, incumbency or
similar certificates, the secretary or any assistant secretary of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the US Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the US Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance,

31



--------------------------------------------------------------------------------




amendment or extension of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by an L/C Issuer under an Letter of
Credit issued by it denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the applicable L/C Issuer shall
determine or the Required Lenders shall require.
“Same Day Funds” means (a) with respect to disbursements and payments in Dollars
or Canadian Dollars, immediately available funds, (b) with respect to
disbursements and payments in an Alternative Currency (other than Canadian
Dollars), same day or other funds as may be determined by the Administrative
Agent or applicable L/C Issuer, as the case may be, to be customary in the place
of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency and (c) with respect to
disbursements and payments in Canadian Dollars, immediately available funds.
“Sanction(s)” means any sanction or trade embargo imposed, administered or
enforced from time to time by the United States Government (including, without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority.
“Schnitzer Canada” means Schnitzer Steel Canadian Holdings, Inc., a corporation
organized under the laws of Canada.
“Schnitzer Steel Canada” has the meaning specified in the introductory paragraph
hereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
any Borrower and any Cash Management Bank.
“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VII between any Borrower and
any Hedge Bank.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit R.
“Security Agreement” means the security agreement, dated as of the Third
Restatement Date, executed by the US Loan Parties in favor of the Administrative
Agent for the benefit of the holders of the Obligations.
“Shareholders’ Equity” means, as of any date of determination, consolidated
total equity of the US Borrower and its Subsidiaries as of that date determined
in accordance with GAAP.
“Solvent” means, as to any Person at a particular time, if, at such time (a) the
then fair saleable value of the property of such Person on a going concern basis
is (i) greater than the total amount of liabilities (including contingent
liabilities) of such Person as they mature in the ordinary course and (ii) not
less than the amount that will be required to pay the probable liabilities on
such Person’s then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to such Person; (b) such Person’s capital is not unreasonably small in
relation to its business or any contemplated or undertaken transaction; and
(c) such Person does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due. For purposes of this definition, the debts and liabilities of a
Person, contingent or otherwise, shall include

32



--------------------------------------------------------------------------------




the amount of all debts and liabilities that are relevant under Section 548 of
Title 11 of the United States Code or any applicable provisions of comparable
state law (collectively, the “Fraudulent Transfer Laws”), and the assets of a
Person shall give effect to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Person pursuant to
applicable Law or pursuant to the terms of any agreement (including the
Contribution Agreement).
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the applicable L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided further that the L/C Issuers may
use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of capital stock or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the US Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

33



--------------------------------------------------------------------------------




“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.05(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which shall be substantially in the form of Exhibit C or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the US Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Swiss Franc” mean the lawful currency of Switzerland.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Third Restatement Date” means April 6, 2016.
“Threshold Amount” means $25,000,000.
“Total Assets” means, as of any date of determination, for any Person, the total
assets of such Person and its Subsidiaries on a consolidated basis on that date,
as determined in accordance with GAAP. For purposes of this Agreement, when
calculating the Total Assets of any Person as of any date of determination,

34



--------------------------------------------------------------------------------




in all cases the Total Assets of a Person shall be the actual amount thereof as
reflected in the most recent financial statements furnished pursuant to Section
6.01(a) or 6.01(b).
“Total Revenue” means, for any period, for any Person, the total revenue of such
Person and its Subsidiaries on a consolidated basis for that period, as
determined in accordance with GAAP. For purposes of this Agreement, when
calculating the Total Revenues of any Person as of any date of determination or
for any period ending on any date of determination, the following provisions
apply both in respect of such Person and its Subsidiaries on a consolidated
basis and the US Borrower and its Subsidiaries on a consolidated basis: (a) if
the relevant date of determination occurs within the 12 month period immediately
succeeding the date that a Person became a Subsidiary, then the Total Revenues
of such Person for the period of the four prior fiscal quarters ending on such
date of determination shall, for purposes of this Agreement, be deemed to be an
amount equal to the projected total revenue of such Person (based on the US
Borrower’s management’s good faith estimate of the projected financial
performance of such Person) for the period of 12 consecutive months commencing
on the first day of the month next following the date that such Person became a
Subsidiary; (b) if the relevant date of determination occurs within the 12 month
period immediately succeeding the date that the US Borrower or a Subsidiary
acquired all or substantially all of the assets of, or a business line or a
division of, any Person, then the Total Revenues of the US Borrower or such
Subsidiary for the period of the four prior fiscal quarters ending on such date
of determination shall, for purposes of this Agreement, be deemed to exclude the
actual amount of revenue derived from the assets, business line or division
acquired and include an amount equal to the revenue projected to be derived from
the assets, business line or division acquired (based on the US Borrower’s
management’s good faith estimate of the projected financial performance of such
assets, business line or division) for the period of 12 consecutive months
commencing on the first day of the month next following the date that the US
Borrower or such Subsidiary acquired such assets, business line or division; and
(c) in all other cases, the Total Revenues of a Person shall be the actual
amount thereof as reflected in the most recent financial statements furnished
pursuant to Section 6.01(a) or 6.01(b).
“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan and (b) with respect to a Canadian Loan, its
character as a Canadian Prime Rate Loan or a CDOR Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“US Borrower” has the meaning specified in the introductory paragraph hereto.
“US Commitment” means, as to each US Lender, its obligation to (a) make
Committed Loans to the US Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to

35



--------------------------------------------------------------------------------




exceed the Dollar amount set forth opposite such US Lender’s name on Schedule
2.01 or in the Assignment and Assumption or other documentation pursuant to
which such US Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
“US Guarantors” means, collectively, (a) the US Borrower and each Domestic
Subsidiary party to the US Guaranty, and (b) any other Domestic Subsidiary which
from time to time becomes a Guarantor pursuant to Section 6.12.
“US Guaranty” means the Third Amended and Restated Continuing Guaranty made by
the US Guarantors from time to time a party thereto in favor of the
Administrative Agent, substantially in the form of Exhibit H.
“US Lender” means each of the Persons identified as a “US Lender” on the
signature pages hereto, each other Person that becomes a “US Lender” in
accordance with this Agreement and their successors and assigns and, unless the
context requires otherwise, includes the Swing Line Lender.
“US Loan Parties” means, collectively, the US Borrower and each US Guarantor.
“US Obligations” means, with respect to each US Loan Party, (a) all advances to,
and all debts, liabilities, obligations, covenants and duties of, such US Loan
Party arising under any Loan Document or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all obligations of such US Loan Party arising under
Secured Cash Management Agreements and Secured Hedge Agreements and (c) all
costs and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any US Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
that US Obligations of a US Loan Party shall exclude any Excluded Swap
Obligations with respect to such US Loan Party.
“US Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“US Total Outstandings” means the aggregate Outstanding Amount of (a) all
extensions of credit by a US Lender to the US Borrower under Article II in the
form of a Committed Loan or a Swing Line Loan and (b) all L/C Obligations.
“Voting Trust Agreement” means that certain Schnitzer Steel Industries, Inc.
2001 Restated Voting Trust and Buy-Sell Agreement dated as of March 26, 2001, as
in effect on the Third Restatement Date.
“Willamette River Remediation Obligations” means amounts accrued as liabilities
or reserves for the costs of the investigations of, remediation of conditions at
and natural resource damages claims related to the Portland Harbor Superfund
Site.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

36



--------------------------------------------------------------------------------




“Yen” and “¥” mean the lawful currency of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Loan Document or Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all assets and
properties, tangible and intangible, real and personal, including cash,
securities, accounts and contract rights. Any and all references to “Borrower”
regardless of whether preceded by the term a, any, each of, all, and/or, or any
other similar term shall be deemed to refer, as the context requires, to each
and every (and/or any one or all) parties constituting a Borrower, individually
and/or in the aggregate.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the US Borrower and
its Subsidiaries shall be deemed

37



--------------------------------------------------------------------------------




to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time the effectiveness of any change in GAAP
(including the adoption of IFRS) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the US Borrower
or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the US Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the US Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, whenever in this Agreement it is necessary to
determine whether a lease is a capital lease or an operating lease, such
determination shall be made on the basis of GAAP as in effect on the Third
Restatement Date.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the US Borrower and its Subsidiaries or to
the determination of any amount for the US Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the US Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
1.04    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or an L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or an L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.
1.05    Additional Alternative Currencies.
(a)    The US Borrower may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
(i) such requested currency is an Eligible Currency, and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is a published LIBOR rate for such currency. In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and the US Lenders;

38



--------------------------------------------------------------------------------




and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the applicable L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each US Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
L/C Issuer thereof. Each US Lender (in the case of any such request pertaining
to Eurocurrency Rate Loans) or each L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., ten Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.
(c)    Any failure by a US Lender or an L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such US Lender or L/C Issuer, as the
case may be, to permit Eurocurrency Rate Loans to be made or Letters of Credit
to be issued in such requested currency. If the Administrative Agent and all the
US Lenders consent to making Eurocurrency Rate Loans in such requested currency
and the Administrative Agent and the US Lenders reasonably determine that an
appropriate interest rate is available to be used for such requested currency,
the Administrative Agent shall so notify the US Borrower and (i) the
Administrative Agent and the US Lenders may amend (notwithstanding anything set
forth in Section 10.01 to the contrary) the definition of Eurocurrency Rate for
any Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Committed Borrowings of Eurocurrency Rate
Loans; and if the Administrative Agent and the applicable L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the US Borrower and (A) the Administrative Agent and the
applicable L/C Issuer may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the US Borrower. Any specified currency of an Existing Letter
of Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.
1.06    Change of Currency.
(a)    Each obligation of the US Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any

39



--------------------------------------------------------------------------------




Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.07    Rounding. Any financial ratios required to be maintained by the US
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).
1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
1.10    UCC Terms. Terms defined in the UCC in effect on the Third Restatement
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.
ARTICLE II.    
 


THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each US Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the US Borrower in Dollars or in one or more Alternative Currencies
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such US
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the US Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any US Lender, plus such US Lender’s Applicable Percentage of
the Outstanding Amount of all L/C

40



--------------------------------------------------------------------------------




Obligations, plus such US Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such US Lender’s Commitment, and
(iii) the aggregate Outstanding Amount of all Committed Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each US Lender’s Commitment, and subject to the other terms
and conditions hereof, the US Borrower may borrow under this Section 2.01,
prepay under Section 2.06, and reborrow under this Section 2.01. Committed Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein;
provided, however, that any Committed Borrowing made on the Third Restatement
Date shall be made as Base Rate Loans unless the US Borrower delivers a funding
indemnity letter not less than three Business Days prior to the Third
Restatement Date.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the US Borrower’s irrevocable notice to the Administrative Agent,
which may be given by (A) telephone, or (B) a Committed Loan Notice; provided
that any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii) six Business Days (or seven Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided, however, that (x) if the US Borrower wishes to request Eurocurrency
Rate Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) seven (7) Business Days (or eight (8) Business Days in the case of a
Special Notice Currency) prior to the requested date of such Borrower,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, or (y) if the US Borrower wishes to request Eurocurrency Rate Loans
denominated in Alternative Currencies, the applicable notice must be received by
the Administrative Agent not later than the time period set forth in clause (ii)
above (or, with respect to any such Eurocurrency Rate Loans denominated in an
Alternative Currency having an Interest Period other than one, two, three or six
months in duration, not later than the time period set forth in clause (x)(ii)
in the proviso above), whereupon, in each case, the Administrative Agent shall
give prompt notice to the US Lenders of such request and determine whether the
requested Interest Period and/or the requested Alternative Currency, as
applicable, is acceptable to all of them. Not later than 11:00 a.m., three (3)
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans, the Administrative Agent shall notify
the US Borrower (which notice may be by telephone) whether or not the requested
Interest Period and/or the requested Alternative Currency, as applicable, has
been consented to by all the US Lenders. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of the
Dollar Equivalent of $5,000,000 or a whole multiple of the Dollar Equivalent of
$1,000,000 in excess thereof. Except as provided in Sections 2.04(c) and
2.05(c), each Committed Borrowing of or conversion to Base Rate Committed Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice shall specify (i) whether the US
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to

41



--------------------------------------------------------------------------------




be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, and (vi) the currency of the Committed Loans to be borrowed. If
the US Borrower fails to specify a currency in a Committed Loan Notice
requesting a Borrowing, then the Committed Loans so requested shall be made in
Dollars. If the US Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the US Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the US Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Committed Loan may be converted
into or continued as a Committed Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Committed Loan and
reborrowed in the other currency.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each US Lender of the amount (and currency) of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the US Borrower, the
Administrative Agent shall notify each US Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Committed Borrowing, each US Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 1:00 p.m., in the case of any Committed Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Committed Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the US
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the US Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the US Borrower; provided, however, that if, on the date
the Committed Loan Notice with respect to such Borrowing denominated in Dollars
is given by the US Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the US Borrower
as provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, if so requested by
the Required US Lenders, no Loans may be requested as, converted to or continued
as Eurocurrency Rate Loans (whether in Dollars or any Alternative Currency), and
the Required US Lenders may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.
(d)    The Administrative Agent shall promptly notify the US Borrower and the US
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the

42



--------------------------------------------------------------------------------




US Borrower and the US Lenders of any change in Bank of America’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the US Borrower, the Administrative Agent and such Lender.
(g)    This Section 2.02 shall not apply to Swing Line Loans.
2.03    Canadian Loans and Letters of Credit.
(a)    Loan Commitment. Subject to the terms and conditions set forth herein,
the Canadian Lender agrees to make loans (each such loan, a “Canadian Loan”) to
any Canadian Borrower in Canadian Dollars from time to time, on any Business Day
during the Availability Period; provided that after giving effect to any
Canadian Borrowing, the Canadian Total Outstandings shall not exceed the amount
of the Canadian Commitment. Within the foregoing limits, and subject to the
other terms and conditions hereof, each Canadian Borrower may borrow under this
Section 2.03, prepay under Section 2.06, and reborrow under this Section 2.03.
Canadian Loans may be Canadian Prime Rate Loans or CDOR Rate Loans, as further
provided herein.
(b)    Borrowings, Conversions and Continuations of Canadian Loans.
(i)    Each Canadian Borrowing, each conversion of Canadian Loans from one Type
to the other, and each continuation of CDOR Rate Loans shall be made upon the US
Borrower’s irrevocable notice to the Canadian Lender, which may be given by
telephone. Each such notice must be received by the Canadian Lender not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of CDOR Rate Loans or of any
conversion of CDOR Rate Loans to Canadian Prime Rate Loans, and (ii) on the
requested date of any Borrowing of Canadian Prime Rate Loans. Each telephonic
notice by the US Borrower pursuant to this Section 2.03(b) must be confirmed
promptly by delivery to the Canadian Lender of a written Canadian Loan Notice,
appropriately completed and signed by a Responsible Officer of the US Borrower.
Each Borrowing of, conversion to or continuation of Canadian Loans shall be in a
principal amount of C$100,000 or a whole multiple of C$100,000 in excess
thereof. Each Canadian Loan Notice (whether telephonic or written) shall specify
(i) whether the US Borrower is requesting a Canadian Borrowing, a conversion of
Canadian Loans from one Type to the other, or a continuation of CDOR Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Canadian Loans to be borrowed, converted or continued, (iv) the Type of Canadian
Loans to be borrowed or to which existing Canadian Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto, and
(vi) the applicable Canadian Borrower. If the US Borrower fails to specify a
Type of Canadian Loan in a Canadian Loan Notice or if the US Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Canadian Loans shall be made as, or converted to, Canadian Prime Rate
Loans. Any automatic conversion to Canadian Prime Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable CDOR Rate Loans. If the US Borrower requests a Borrowing of,
conversion to, or

43



--------------------------------------------------------------------------------




continuation of CDOR Rate Loans in any such Canadian Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(ii)    Following receipt of a Canadian Loan Notice, and upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Canadian Lender shall make the
amount of its Canadian Loan available to the applicable Canadian Borrower in
Same Day Funds either by (A) crediting the account of such Canadian Borrower on
the books of the Canadian Lender with the amount of such funds or (B) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Canadian Lender by the US Borrower.
(iii)    Except as otherwise provided herein, a CDOR Rate Loan may be continued
or converted only on the last day of an Interest Period for such CDOR Rate Loan.
During the existence of a Default, on notice from the Canadian Lender to the US
Borrower, no Canadian Loans may be requested as, converted to or continued as
CDOR Rate Loans.
(iv)    The Canadian Lender shall promptly notify the US Borrower of the
interest rate applicable to any Interest Period for CDOR Rate Loans upon
determination of such interest rate. At any time that Canadian Prime Rate Loans
are outstanding, the Canadian Lender shall notify the US Borrower of any change
in the Canadian Lender’s prime rate used in determining the Canadian Prime Rate
promptly following the public announcement of such change.
(v)    After giving effect to all Canadian Borrowings, all conversions of
Canadian Loans from one Type to the other, and all continuations of Canadian
Loans as the same Type, there shall not be more than five Interest Periods in
effect with respect to Canadian Loans.
(c)    Canadian Letter of Credit Commitment. Subject to the terms and conditions
set forth herein, the Canadian Lender agrees (i) to issue letters of credit
denominated in Canadian Dollars (each such letter of credit, a “Canadian Letter
of Credit”) for the account of any Canadian Borrower, and to amend or extend
Canadian Letters of Credit previously issued by it and (ii) to honor drawings
under the Canadian Letters of Credit; provided that after giving effect to the
issuance of such Canadian Letter of Credit or the increase of the amount
thereof, (A) the Canadian Total Outstandings shall not exceed the amount of the
Canadian Commitment and (B) the Outstanding Amount of the Canadian L/C
Obligations shall not exceed the Canadian L/C Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, each Canadian Borrower’s
ability to obtain Canadian Letters of Credit shall be fully revolving, and
accordingly each Canadian Borrower may, during the foregoing period, obtain
Canadian Letters of Credit to replace Canadian Letters of Credit that have
expired or that have been drawn upon and reimbursed.
(i)    The Canadian Lender shall be under no obligation to issue, amend or
extend any Canadian Letters of Credit, if:
(A)    the expiry date of such requested Canadian Letter of Credit would occur
(x) more than twelve months after the date of issuance or last extension or
(y) after the day that is seven days prior to the Maturity Date then in effect
(or, if such day is not a Business Day, the next preceding Business Day).
(B)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Canadian Lender from
issuing such Canadian Letter of Credit, or any Law applicable to the Canadian
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with

44



--------------------------------------------------------------------------------




jurisdiction over the Canadian Lender shall prohibit, or request that the
Canadian Lender refrain from, the issuance of letters of credit generally or
such Canadian Letter of Credit in particular or shall impose upon the Canadian
Lender with respect to such Canadian Letter of Credit any restriction, reserve
or capital requirement (for which the Canadian Lender is not otherwise
compensated hereunder) not in effect on the Third Restatement Date, or shall
impose upon the Canadian Lender any unreimbursed loss, cost or expense which was
not applicable on the Third Restatement Date and which the Canadian Lender in
good faith deems material to it;
(C)    the issuance of such Canadian Letter of Credit would violate one or more
policies of the Canadian Lender applicable to letters of credit generally; or
(D)    such Letter of Credit is to be denominated in a currency other than
Canadian Dollars.
(ii)    The Canadian Lender shall be under no obligation to amend any Canadian
Letter of Credit if (A) the Canadian Lender would have no obligation at such
time to issue such Canadian Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Canadian Letter of Credit does not accept
the proposed amendment to such Canadian Letter of Credit.
(d)    Procedures for Issuance and Amendment of Canadian Letters of Credit.
(i)    Each Canadian Letter of Credit shall be issued or amended, as the case
may be, upon the request of the US Borrower delivered to the Canadian Lender in
the form of an application and agreement for the issuance or amendment of a
Canadian Letter of Credit in the form from time to time in use by the Canadian
Lender (a “Canadian L/C Application”), appropriately completed and signed by a
Responsible Officer of the applicant Canadian Borrower. Such Canadian L/C
Application must be received by the Canadian Lender not later than 11:00 a.m. at
least three Business Days (or such later date and time as the Canadian Lender
may agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. Such Canadian L/C
Application shall specify in form and detail reasonably satisfactory to the
Canadian Lender such matters as the Canadian Lender may require. Additionally,
the applicable Canadian Borrower shall furnish to the Canadian Lender such other
documents and information pertaining to such requested Canadian Letter of Credit
issuance or amendment as the Canadian Lender may reasonably require.
(ii)    Promptly after its delivery of any Canadian Letter of Credit or any
amendment to a Canadian Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Canadian Lender will also deliver to
the US Borrower a true and complete copy of such Canadian Letter of Credit or
amendment.
(e)    Reimbursements; Obligations Absolute. Not later than 11:00 a.m. on the
date of any payment by the Canadian Lender under a Canadian Letter of Credit,
the applicable Canadian Borrower shall reimburse the Canadian Lender in an
amount equal to the amount of such drawing. The obligation of each Canadian
Borrower to reimburse the Canadian Lender for each drawing under each Canadian
Letter of Credit and to repay each Canadian L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of the Canadian L/C Application completed by the applicable Canadian
Borrower in respect of such Canadian Letter of Credit.

45



--------------------------------------------------------------------------------




(f)    Existing Canadian Letters of Credit. The following letters of credit
shall be deemed to be Canadian Letters of Credit issued pursuant to this
Section 2.03, and from and after the Third Restatement Date shall be subject to
and governed by the terms and conditions hereof: (i) Irrevocable Standby Letter
of Credit No. BMTO432235OS in the initial stated amount of C$23,280.00;
(ii) Irrevocable Standby Letter of Credit No. BMTO389025OS in the initial stated
amount of C$20,000.00; (iii) Irrevocable Standby Letter of Credit No.
BMTO359792OS in the initial stated amount of C$15,452.78; (iv) Irrevocable
Standby Letter of Credit No. BMTO424009OS in the initial stated amount of
C$5,000.00; (v) Irrevocable Standby Letter of Credit No. BMTO316901OS in the
initial stated amount of C$23,379.00; (vi) Irrevocable Standby Letter of Credit
No. BMTO316900OS in the initial stated amount of C$12,000.00; (vii) Irrevocable
Standby Letter of Credit No. BMTO316899OS in the initial stated amount of
C$50,000.00; (viii) Irrevocable Standby Letter of Credit No. BMTO316898OS in the
initial stated amount of C$79,897.50; (ix) Irrevocable Standby Letter of Credit
No. BMTO459115OS in the initial stated amount of C$62,940.15; (x) Irrevocable
Standby Letter of Credit No. BMTO466172OS in the initial stated amount of
C$24,000.00; and (xi) Irrevocable Standby Letter of Credit No. BMTO466807OS in
the initial stated amount of C$97,020.00.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Canadian Lender and the applicable Canadian Borrower when a Canadian Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Canadian
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Canadian Letter
of Credit.
(h)    Canadian Letter of Credit Fees. The applicable Canadian Borrower shall
pay to the Canadian Lender a Canadian Letter of Credit fee (the “Canadian L/C
Fee”) (i) for each commercial Canadian Letter of Credit equal to 1% per annum
times the daily amount available to be drawn under such Canadian Letter of
Credit, and (ii) for each standby Canadian Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Canadian
Letter of Credit. Canadian L/C Fees shall be (x) computed on a quarterly basis
in arrears and (y) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Canadian Letter of Credit, on the day that is
seven days prior to the Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day) and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Canadian Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Canadian Lender, while
any Event of Default exists, all Canadian L/C Fees shall accrue at the Default
Rate.
(i)    Documentary and Processing Charges. The Canadian Borrowers shall pay to
the Canadian Lender the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the Canadian Lender
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(j)    Conflict with Canadian L/C Application. In the event of any conflict
between the terms hereof and the terms of any Canadian L/C Application, the
terms hereof shall control.
(k)    Interest and Fees for Account of Canadian Lender. The Canadian Lender
shall be responsible for invoicing the US Borrower for interest and fees on or
with respect to the Canadian Commitment, the Canadian Loans and the Canadian
Letters of Credit. Interest and fees on or with respect to the Canadian
Commitment, the Canadian Loans and the Canadian Letters of Credit shall be
solely for the account of the Canadian Lender.

46



--------------------------------------------------------------------------------




(l)    Payments Directly to Canadian Lender. The Canadian Borrowers shall make
all payments of principal, interest and fees on or with respect to the Canadian
Commitment, the Canadian Loans and the Canadian Letters of Credit directly to
the Canadian Lender.
(m)    Canadian Lender Reports. Upon the request of the Administrative Agent,
the Canadian Lender shall provide the Administrative Agent a report setting
forth the outstanding amount of all Canadian Loans and Canadian Letters of
Credit and such other information as the Administrative Agent shall reasonably
request as to the Canadian Loans and Canadian Letters of Credit extended by the
Canadian Lender.
2.04    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
severally agrees, in reliance upon the agreements of the US Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day during the period
from the Third Restatement Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the US Borrower or its Subsidiaries, and to amend
or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the US Lenders severally agree to participate in Letters of Credit issued
for the account of the US Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the US Total Outstandings shall not exceed
the Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any US Lender, plus such US Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such US Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such US Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
US Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the US Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the US Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the US Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto and deemed L/C Obligations, and from
and after the Third Restatement Date shall be subject to and governed by the
terms and conditions hereof.
(ii)    Such L/C Issuer shall not issue any Letter of Credit, if:
(A)    subject to Section 2.04(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required US Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the US Lenders have approved such
expiry date.
(iii)    Such L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of

47



--------------------------------------------------------------------------------




Credit, or any Law applicable to such L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such L/C Issuer is not otherwise compensated hereunder) not in effect on the
Third Restatement Date, or shall impose upon such L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Third Restatement Date and
which such L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    such L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    any US Lender is at that time a Defaulting Lender, unless the obligations
of such Defaulting Lender have been fully re-allocated to the non-Defaulting
Lenders pursuant to Section 2.18(b) or such L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to such
L/C Issuer (in its sole discretion) with the US Borrower or such US Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.18(b)) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or
(G)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    Such L/C Issuer shall not amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    Such L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(vi)    Such L/C Issuer shall act on behalf of the US Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with

48



--------------------------------------------------------------------------------




respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the US Borrower delivered to the applicable L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
US Borrower. Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the applicable L/C Issuer, by personal delivery or by any
other means acceptable to the applicable L/C Issuer. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least three Business Days (or such later date
and time as the Administrative Agent and the applicable L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof (and, in the absence of
specification of a currency, shall be deemed a request for a Letter of Credit
denominated in Dollars); (C) the expiry date thereof; (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the applicable L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
L/C Issuer may reasonably require. Additionally, the US Borrower shall furnish
to the applicable L/C Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the applicable L/C Issuer or the
Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the US Borrower and, if not, the applicable L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the
applicable L/C Issuer has received written notice from any US Lender, the
Administrative Agent or any US Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the US
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each US Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
US Lender’s Applicable Percentage times the amount of such Letter of Credit.

49



--------------------------------------------------------------------------------




(iii)    If the US Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a standby Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the US Borrower
shall not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the US
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required US Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any US Lender or the US Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the US
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the US Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the US Borrower shall reimburse
the applicable L/C Issuer in such Alternative Currency, unless (A) the
applicable L/C Issuer (at its option) shall have specified in such notice that
it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the US Borrower shall have notified
the applicable L/C Issuer promptly following receipt of the notice of drawing
that the US Borrower will reimburse the applicable L/C Issuer in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the applicable L/C Issuer shall notify
the US Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m. on the date of
any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
applicable L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the US Borrower shall
reimburse the applicable L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.04(c)(i)
and (B) the Dollar amount paid by the US Borrower, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the

50



--------------------------------------------------------------------------------




Alternative Currency equal to the drawing, the US Borrower agrees, as a separate
and independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing. If the US Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each US Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such US Lender’s Applicable Percentage thereof. In
such event, the US Borrower shall be deemed to have requested a Committed
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.04(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(ii)    Each US Lender shall upon any notice pursuant to Section 2.04(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer, in Dollars, at
the Administrative Agent’s Office for Dollar-denominated payments in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.04(c)(iii), each US
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the US Borrower in such amount. The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the US Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each US Lender’s payment to
the Administrative Agent for the account of the applicable L/C Issuer pursuant
to Section 2.04(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such US Lender in
satisfaction of its participation obligation under this Section 2.04.
(iv)    Until each US Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.04(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such US Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.
(v)    Each US Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such US Lender may have
against such L/C Issuer, the US Borrower, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each US

51



--------------------------------------------------------------------------------




Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
US Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the US Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(vi)    If any US Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
US Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such US Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the applicable L/C Issuer in connection with the foregoing. If such US Lender
pays such amount (with interest and fees as aforesaid), the portion of amount so
paid equal to the Applicable Percentage of the Unreimbursed Amount originally
payable under Section 2.04(c)(ii) shall constitute such US Lender’s Committed
Loan included in the relevant Committed Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the applicable
L/C Issuer submitted to any US Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations.
(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any US Lender such US Lender’s L/C Advance in
respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the US Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such US Lender its Applicable Percentage thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
US Lender’s L/C Advance was outstanding) in Dollars and in the same funds as
those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each US Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such US Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the US Lenders
under this clause shall survive the termination of the Aggregate Commitments,
the termination of the Canadian Commitment, the repayment of all other
Obligations hereunder and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the US Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit issued by
such L/C Issuer and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

52



--------------------------------------------------------------------------------




(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the US Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(iv)    waiver by the applicable L/C Issuer of any requirement that exists for
such L/C Issuer’s protection and not the protection of the US Borrower or any
waiver by the applicable L/C Issuer which does not in fact materially prejudice
the US Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
(vii)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the US Borrower or any
Subsidiary or in the relevant currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the US Borrower or any
Subsidiary.
The US Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the US Borrower’s instructions or other irregularity, the US
Borrower will immediately notify the applicable L/C Issuer. The US Borrower
shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.

53



--------------------------------------------------------------------------------




(f)    Role of L/C Issuers. Each US Lender and the US Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight or time
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the applicable L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the applicable
L/C Issuer shall be liable to any US Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the US Lenders or
the Required US Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The US Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the US Borrower from pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement. None of the applicable L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the applicable L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the US Borrower may have a claim against the
applicable L/C Issuer, and such L/C Issuer may be liable to the US Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the US Borrower which the US Borrower proves,
as determined by a final nonappealable judgment of a court of competent
jurisdiction, were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight or time draft
and certificate(s) strictly complying with the terms and conditions of a Letter
of Credit. In furtherance and not in limitation of the foregoing, an L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring, endorsing or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The applicable L/C Issuer may send
a Letter of Credit or conduct any communication to or from the beneficiary via
the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the US Borrower when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each commercial Letter
of Credit. Notwithstanding the foregoing, the applicable L/C Issuer shall not be
responsible to the US Borrower for, and the applicable L/C Issuer’s rights and
remedies against the US Borrower shall not be impaired by, any action or
inaction of the applicable L/C Issuer required or permitted under any Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the applicable L/C Issuer or the beneficiary is located, the practice stated in
the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such Law or practice.
(h)    Letter of Credit Fees. The US Borrower shall pay to the Administrative
Agent for the account of each US Lender in accordance, subject to Section 2.18,
with its Applicable Percentage, in Dollars, a Letter

54



--------------------------------------------------------------------------------




of Credit fee (the “Letter of Credit Fee”) (i) for each commercial Letter of
Credit equal to 1% per annum times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit, and (ii) for each standby
Letter of Credit equal to the Applicable Rate times the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. Letter of Credit Fees shall be (i) computed on a quarterly basis in
arrears and (ii) due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required US Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The US Borrower shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, a fronting fee (i) with respect to each commercial
Letter of Credit, at the rate specified in the Fee Letter (or, with respect to
any L/C Issuer other than Bank of America, the rates separately agreed to by
such L/C Issuer and the US Borrower), computed on the Dollar Equivalent of the
amount of such Letter of Credit, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the US
Borrower and the applicable L/C Issuer, computed on the Dollar Equivalent of the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter (or, with respect to any L/C Issuer other than Bank
of America, the rates separately agreed to by such L/C Issuer and the US
Borrower), computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the first Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, the US Borrower shall pay directly to the
applicable L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the US Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The US Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
US Borrower, and that the US Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.
(l)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit Report, as follows: (i) reasonably prior
to

55



--------------------------------------------------------------------------------




the time that such L/C Issuer issues, amends, renews, increases or extends a
Letter of Credit, the date of such issuance, amendment, renewal, increase or
extension and the stated amount of the applicable Letters of Credit after giving
effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed); (ii) on each Business Day on which such L/C
Issuer makes a payment pursuant to a Letter of Credit, the date and amount of
such payment; (iii) on any Business Day on which the US Borrower fails to
reimburse a payment made pursuant to a Letter of Credit required to be
reimbursed to such L/C Issuer on such day, the date of such failure and the
amount of such payment; (iv) on any other Business Day, such other information
as the Administrative Agent shall reasonably request as to the Letters of Credit
issued by such L/C Issuer; and (v) for so long as any Letter of Credit issued by
an L/C Issuer is outstanding, such L/C Issuer shall deliver to the
Administrative Agent (A) on the last Business Day of each calendar month, (B) at
all other times a Letter of Credit Report is required to be delivered pursuant
to this Agreement, and (C) on each date that (1) an L/C Credit Extension occurs
or (2) there is any expiration, cancellation and/or disbursement, in each case,
with respect to any such Letter of Credit, a Letter of Credit Report
appropriately completed with the information for every outstanding Letter of
Credit issued by such L/C Issuer.
(m)    Additional L/C Issuers. Any US Lender hereunder may become an L/C Issuer
upon receipt by the Administrative Agent of a fully executed Notice of
Additional L/C Issuer which shall be signed by the US Borrower, the
Administrative Agent and each L/C Issuer. In connection with the delivery of the
Notice of Additional L/C Issuer, such US Lender shall also execute and deliver
to the Administrative Agent a joinder, in form and substance satisfactory to the
Administrative Agent, to the Loss Sharing Agreement in its capacity as an L/C
Issuer.
2.05    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other US Lenders set
forth in this Section 2.05, may in its sole discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) to the US Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the US Lender acting as Swing Line Lender, may exceed the amount
of such US Lender’s Commitment; provided, however, that (i) after giving effect
to any Swing Line Loan, (A) the US Total Outstandings shall not exceed the
Aggregate Commitments, and (B) the aggregate Outstanding Amount of the Committed
Loans of any US Lender, plus such US Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such US Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such US Lender’s Commitment, (ii) the US Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan and (iii) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the US Borrower may borrow under this Section 2.05,
prepay under Section 2.06, and reborrow under this Section 2.05. Each Swing Line
Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each US Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
US Lender’s Applicable Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the US
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly

56



--------------------------------------------------------------------------------




by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such Swing Line Loan Notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $100,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by the Swing Line Lender of any Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any US
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of Section
2.05(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may make the amount of its Swing Line Loan
available to the US Borrower at its office by crediting the account of the US
Borrower on the books of the Swing Line Lender in Same Day Funds.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the US Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each US Lender make a Base
Rate Committed Loan in an amount equal to such US Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the US Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each US Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.05(c)(ii), each US Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the US Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the US
Lenders fund its risk participation in the relevant Swing Line Loan and each US
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any US Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
US Lender pursuant to the foregoing provisions of this Section 2.05(c) by the
time specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such US Lender (acting through the Administrative Agent), on

57



--------------------------------------------------------------------------------




demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such US Lender pays such amount (with interest and fees as
aforesaid), the portion of amount so paid equal to Applicable Percentage of the
amount of the Swing Line Loan to be refinanced shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any US Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
(iv)    Each US Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.05(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such US Lender may have against the Swing Line Lender, the US
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each US
Lender’s obligation to make Committed Loans pursuant to this Section 2.05(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the US
Borrower to repay Swing Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any US Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such US Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such US Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each US Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the US
Lenders under this clause shall survive the termination of the Aggregate
Commitments, the termination of the Canadian Commitment, the repayment of all
other Obligations hereunder and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the US Borrower for interest on the Swing Line Loans.
Until each US Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.05 to refinance such US Lender’s Applicable
Percentage of any Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swing Line Lender.

58



--------------------------------------------------------------------------------




(f)    Payments Directly to Swing Line Lender. The US Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.06    Prepayments.
(a)    The US Borrower may, upon delivery of a Notice of Loan Prepayment from
the US Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty subject to Section 3.05; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (B) four Business Days (or five, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Committed Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iv) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each Notice of Loan Prepayment shall specify the date,
currency and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each US
Lender of its receipt of each such notice, and of the amount of such US Lender’s
Applicable Percentage of such prepayment. If such notice is given by the US
Borrower, the US Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.18, each such prepayment shall be
applied to the Committed Loans of the US Lenders in accordance with their
respective Applicable Percentages.
(b)    The US Borrower may, upon notice from the US Borrower to the Canadian
Lender, at any time or from time to time voluntarily prepay Canadian Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Canadian Lender not later than 11:00 a.m. (A) three Business
Days prior to any date of prepayment of CDOR Rate Loans, and (B) on the date of
prepayment of Canadian Prime Rate Loans; and (ii) any prepayment of Canadian
Loans shall be in a principal amount of C$100,000 or a whole multiple of
C$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Canadian Loans to be prepaid and,
if CDOR Rate Loans are to be prepaid, the Interest Period(s) of such Loans. If
such notice is given by the US Borrower, the applicable Canadian Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a CDOR Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.
(c)    The US Borrower may, upon delivery of a Notice of Loan Prepayment to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding). Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the US Borrower,

59



--------------------------------------------------------------------------------




the US Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.
(d)    If the Administrative Agent notifies the US Borrower at any time that the
US Total Outstandings at such time exceed an amount equal to 105% of the
Aggregate Commitments then in effect, then, within two Business Days after
receipt of such notice, the US Borrower shall prepay Loans and/or the US
Borrower shall Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Aggregate Commitments then in effect; provided,
however, that the US Borrower shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.06(d) unless after the prepayment in
full of the Committed Loans and Swing Line Loans the US Total Outstandings
exceed the Aggregate Commitments then in effect. The Administrative Agent may,
at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.
(e)    If the Administrative Agent notifies the US Borrower at any time that the
Outstanding Amount of all Committed Loans and L/C Obligations denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the US Borrower shall prepay Committed Loans
and/or Cash Collateralize Letters of Credit denominated in Alternative
Currencies in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Alternative
Currency Sublimit then in effect.
2.07    Termination or Reduction of Commitments.
(a)    Aggregate Commitments. The US Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the US Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the US Total Outstandings would
exceed the Aggregate Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Alternative Currency Sublimit, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, the Alternative Currency Sublimit, the Letter of Credit
Sublimit or the Swing Line Sublimit, as applicable, shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the US Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Except as set forth above, the amount of any such
Aggregate Commitment reduction shall not be applied to the Alternative Currency
Sublimit, the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the US Borrower. Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each US Lender according to
its Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.
(b)    Canadian Commitment. The US Borrower may, upon notice to the Canadian
Lender, terminate the Canadian Commitment, or from time to time permanently
reduce the Canadian Commitment; provided that (i) any such notice shall be
received by the Canadian Lender not later than 11:00 a.m. five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of C$5,000,000 or any whole multiple of
C$1,000,000 in excess thereof, (iii) the US

60



--------------------------------------------------------------------------------




Borrower shall not terminate or reduce the Canadian Commitment if, after giving
effect thereto and to any concurrent prepayments hereunder, the Canadian Total
Outstandings would exceed the Canadian Commitment and (iv) if, after giving
effect to any reduction of the Canadian Commitment, the Canadian L/C Sublimit
exceeds the amount of the Canadian Commitment, the Canadian L/C Sublimit shall
be automatically reduced by the amount of such excess. All fees accrued until
the effective date of any termination of the Canadian Commitment shall be paid
on the effective date of such termination. Upon any termination of the Aggregate
Commitments, the Canadian Commitment shall automatically terminate.
2.08    Repayment of Loans.
(a)    The US Borrower shall repay to the US Lenders on the Maturity Date the
aggregate principal amount of Committed Loans made to the US Borrower
outstanding on such date.
(b)    Each Canadian Borrower shall repay to the Canadian Lender on the Maturity
Date the aggregate principal amount of Canadian Loans made to such Canadian
Borrower outstanding on such date.
(c)    The US Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date ten Business Days after such Swing Line Loan is made and
(ii) the Maturity Date.
2.09    Interest.
(a)    Subject to the provisions of subsection (c) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurocurrency Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate. To the extent that any calculation of interest or any fee
required to be paid under this Agreement shall be based on (or result in) a
calculation that is less than zero, such calculation shall be deemed zero for
purposes of this Agreement.
(b)    Subject to the provisions of subsection (c) below, (i) each CDOR Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Canadian Lender CDOR Rate for
such Interest Period plus the Applicable Rate; and (ii) each Canadian Prime Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Canadian Prime Rate
plus the Applicable Rate.
(c)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    (A) If any amount (other than principal of any Loan) payable by the US
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required US Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws,
and (B) if any amount (other than principal of any Canadian Loan) payable by the
Canadian Borrowers under any Loan Document is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Canadian Lender, such amount

61



--------------------------------------------------------------------------------




shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
(iii)    (A) Upon the request of the Required US Lenders, while any Event of
Default exists, the US Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws, and (B) upon the request of the Canadian Lender, while any
Event of Default exists, the Canadian Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(d)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(e)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
2.10    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03 and subsections (h) and (i) of Section 2.04:
(a)    Commitment Fee. The US Borrower shall pay to the Administrative Agent for
the account of each US Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Committed Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.18. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
commitment fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the Third
Restatement Date, and on the Maturity Date. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(b)    Canadian Fee. The Canadian Borrowers shall pay to the Canadian Lender a
commitment fee in Canadian Dollars equal to the Applicable Rate times the actual
daily amount by which the Canadian Commitment exceeds the sum of (i) the
Outstanding Amount of Canadian Loans and (ii) the Outstanding Amount of Canadian
L/C Obligations. The commitment fee shall accrue

62



--------------------------------------------------------------------------------




at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the Third Restatement Date, and on the Maturity Date. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(c)    Other Fees.
(i)    The US Borrower shall pay to MLPFS and the Administrative Agent for their
own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
(ii)    The US Borrower shall pay to the US Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
2.11    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. Except as provided in subsection (b)
below with respect to Canadian Loans and the commitment fee in respect of the
Canadian Commitment, all other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Committed Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Committed Loan and Swing Line Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Except as provided in subsection (b) below with respect to Canadian Loans
and the commitment fee in respect of the Canadian Commitment, each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(b)    Canadian Interest and Fees. All computations of interest for Canadian
Prime Rate Loans shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All computations of interest for CDOR Rate
Loans and commitment fees in respect of the Canadian Commitment shall be made on
the basis of a 360-day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Canadian Loan for the day on which
the Canadian Loan is made, and shall not accrue on a Canadian Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Canadian Loan that is repaid on the same day on which it is made shall,
subject to Section 2.13(b), bear interest for one day. Each determination by the
Canadian Lender of an interest rate with respect to Canadian Loans and
commitment fees in respect of the Canadian Commitment shall be conclusive and
binding for all purposes, absent manifest error.

63



--------------------------------------------------------------------------------




(c)    Retroactive Adjustments of Applicable Rate. If, as a result of any
restatement of or other adjustment to the financial statements of the US
Borrower or for any other reason, the US Borrower or the Lenders determine that
(i) the Consolidated Leverage Ratio as calculated by the US Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, (A) the US
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable US Lenders or the
applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent and (B) each Canadian Borrower shall immediately and
retroactively be obligated to pay to the Canadian Lender promptly on demand by
the Canadian Lender (or, in each case, after the occurrence of an actual or
deemed entry of an order for relief with respect to the US Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, the Canadian Lender, any US Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This subsection shall not limit the rights of the
Administrative Agent, the Canadian Lender, any US Lender or any L/C Issuer, as
the case may be, under Section 2.04(c)(iii), 2.04(h) or 2.09(c) or under Article
VIII. The US Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments, the repayment of all other Obligations
hereunder and the termination of this Agreement and each Canadian Borrower’s
obligations under this paragraph shall survive the termination of the Canadian
Commitment, the repayment of all other Obligations hereunder and the termination
of this Agreement.
2.12    Evidence of Debt.
(a)    The Credit Extensions (other than Canadian Borrowings) made by each US
Lender shall be evidenced by one or more accounts or records maintained by such
US Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each US
Lender shall be conclusive absent manifest error of the amount of the Credit
Extensions (other than Canadian Borrowings) made by the US Lenders to the US
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the US Borrower hereunder to pay any amount owing with respect to the US
Obligations. In the event of any conflict between the accounts and records
maintained by any US Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any US
Lender to the US Borrower made through the Administrative Agent, the US Borrower
shall execute and deliver to such US Lender (through the Administrative Agent) a
Note, which shall evidence such US Lender’s Loans to the US Borrower in addition
to such accounts or records. Each US Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount, currency and maturity of
its Loans and payments with respect thereto.
(b)    The Canadian Borrowings shall be evidenced by one or more accounts or
records maintained by the Canadian Lender in the ordinary course of business.
The accounts or records maintained by the Canadian Lender shall be conclusive
absent manifest error of the amount of Canadian Borrowings made by the Canadian
Lender to a Canadian Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of any Canadian Borrower hereunder to pay any amount owing
with respect to the Canadian Obligations. Upon the request of the Canadian
Lender to any Canadian Borrower, such Canadian Borrower shall execute and
deliver to the Canadian Lender a Note, which shall evidence the Canadian
Lender’s Loans to such Canadian Borrower in addition to such accounts or
records. The Canadian Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

64



--------------------------------------------------------------------------------




(c)    In addition to the accounts and records referred to in subsections (a)
and (b), each US Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such US Lender of participations in Letters of Credit and Swing
Line Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any US
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
2.13    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the US Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the US Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective US Lenders to which such payment is owed, at
the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 1:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the US Borrower hereunder with
respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective US Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, the US Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
the US Borrower shall make such payment in Dollars in the Dollar Equivalent of
the Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each US Lender its Applicable Percentage (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such US Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 1:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the US Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
(b)    Canadian Borrowings. All payments to be made by a Canadian Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by a
Canadian Borrower hereunder shall be made to the Canadian Lender, at the
Canadian Lender’s Office in Canadian Dollars and in Same Day Funds not later
than 1:00 p.m. on the date specified herein. Without limiting the generality of
the foregoing, the Canadian Lender may require that any payments due under this
Agreement with respect to the Canadian Commitment be made in Canada. All
payments received by the Canadian Lender after 1:00 p.m., shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by a Canadian
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(c)    Funding by Lenders; Presumption by Administrative Agent.
(i)    Unless the Administrative Agent shall have received notice from a US
Lender prior to the proposed date of any Committed Borrowing of Eurocurrency
Rate Loans (or, in the case of

65



--------------------------------------------------------------------------------




any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Committed Borrowing) that such US Lender will not make available to the
Administrative Agent such US Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such US Lender has made such share
available on such date in accordance with Section 2.02 (or, in the case of a
Committed Borrowing of Base Rate Loans, that such US Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the US Borrower a
corresponding amount. In such event, if a US Lender has not in fact made its
share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable US Lender and the US Borrower severally agree to pay
to the Administrative Agent forthwith on demand such corresponding amount in
Same Day Funds with interest thereon, for each day from and including the date
such amount is made available to the US Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such US Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the US Borrower,
the interest rate applicable to Base Rate Loans. If the US Borrower and such US
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the US
Borrower the amount of such interest paid by the US Borrower for such period. If
such US Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such US Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the US
Borrower shall be without prejudice to any claim the US Borrower may have
against a US Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by US Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the US Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the US Lenders or an L/C Issuer hereunder that the US Borrower will
not make such payment, the Administrative Agent may assume that the US Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the US Lenders or such L/C Issuer, as the
case may be, the amount due. In such event, if the US Borrower has not in fact
made such payment, then each of the US Lenders or such L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such US Lender or such L/C Issuer, in Same
Day Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any US Lender or the US Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.
(d)    Failure to Satisfy Conditions Precedent. If any US Lender makes available
to the Administrative Agent funds for any Loan to be made by such US Lender to
the US Borrower as provided in the foregoing provisions of this Article II, and
such funds are not made available to the US Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such US Lender) to such US Lender, without interest.
(e)    Obligations of Lenders Several. The obligations of the US Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments

66



--------------------------------------------------------------------------------




pursuant to Section 10.04(c) are several and not joint. The failure of any US
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other US Lender of its corresponding obligation to do so on such date, and
no US Lender shall be responsible for the failure of any other US Lender to so
make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).
(f)    Funding Source. Nothing herein shall be deemed to obligate any US Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any US Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
2.14    Sharing of Payments by Lenders. If any US Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such US Lender’s receiving payment of a proportion of the aggregate amount of
such Committed Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the US Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other US
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the US Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:
(a)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(b)    the provisions of this Section shall not be construed to apply to (x) any
payment made by the US Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting US Lender), (y) the application of Cash Collateral
provided for in Section 2.17, or (z) any payment obtained by a US Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the US Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
The US Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any US Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the US
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such US Lender were a direct creditor of the US Borrower in the
amount of such participation.
2.15    Canadian Borrowers.
(a)    The US Borrower may at any time, upon not less than 15 Business Days’
notice from the US Borrower to the Canadian Lender and the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any additional Subsidiary that is organized under the
laws of Canada or any political subdivision of Canada (an “Applicant Borrower”)
as a Canadian Borrower to receive Canadian Loans hereunder by delivering to the
Canadian Lender and the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit K (a “Canadian Borrower Request and Assumption
Agreement”). The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming

67



--------------------------------------------------------------------------------




entitled to utilize the credit facilities provided for herein the Administrative
Agent and the Canadian Lender shall have received such supporting resolutions,
incumbency certificates, opinions of counsel, affirmation of guarantees and
other documents or information, in form, content and scope reasonably
satisfactory to the Canadian Lender and Administrative Agent, as may be required
by the Canadian Lender or the Administrative Agent in their reasonable
discretion consistent with the documentation delivered by the Canadian Borrowers
pursuant to Section 4.01, and Notes signed by such new Canadian Borrower to the
extent the Canadian Lender so requires. If the Canadian Lender and
Administrative Agent agree that an Applicant Borrower shall be entitled to
receive Canadian Loans hereunder, then promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel, affirmation
of guarantees and other documents or information, the Administrative Agent shall
send a notice in substantially the form of Exhibit L (a “Canadian Borrower
Notice”) to the US Borrower and the Lenders specifying the effective date upon
which the Applicant Borrower shall constitute a Canadian Borrower for purposes
hereof, whereupon the Canadian Lender agrees to permit such Canadian Borrower to
receive Canadian Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such Applicant Borrower otherwise shall be a
Canadian Borrower for all purposes of this Agreement.
(b)    Each Subsidiary of the US Borrower that is a “Canadian Borrower” or
becomes a “Canadian Borrower” pursuant to this Section 2.15 hereby irrevocably
appoints the US Borrower as its agent for all purposes relevant to this
Agreement and each of the other Loan Documents, including (i) the giving and
receipt of notices and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the US Borrower in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Canadian Borrower.
(c)    The US Borrower may from time to time, upon not less than 15 Business
Days’ notice from the US Borrower to the Canadian Lender and Administrative
Agent (or such shorter period as may be agreed by the Administrative Agent in
its sole discretion), terminate a Canadian Borrower’s status as such, provided
that there are no outstanding Canadian Loans payable by such Canadian Borrower,
or other amounts payable by such Canadian Borrower hereunder or on account of
any Canadian Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Canadian Borrower’s status.
2.16    Increase in Commitments.
(a)    Increase in US Commitments.
(i)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the US Lenders), the US
Borrower may from time to time, request an increase in the Aggregate Commitments
by an amount (for all such requests) not exceeding $100,000,000; provided that
(i) any such request for an increase shall be in a minimum amount of
$50,000,000, and (ii) the US Borrower may make a maximum of two such requests.
At the time of sending such notice, the US Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each US Lender
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the US Lenders).
(ii)    Lender Elections to Increase. Each US Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its US Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase.

68



--------------------------------------------------------------------------------




Any US Lender not responding within such time period shall be deemed to have
declined to increase its US Commitment.
(iii)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the US Borrower and each US Lender of the US
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Administrative Agent,
the L/C Issuers and the Swing Line Lender (which approvals shall not be
unreasonably withheld), the US Borrower may also invite additional Eligible
Assignees to become US Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
(iv)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the US
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the US Borrower and the US Lenders of the final allocation of such
increase and the Increase Effective Date.
(v)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the US Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each US Lender) signed by a Responsible Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the US
Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (except to the extent
any such representation and warranty itself is qualified by “materiality,”
“Material Adverse Effect” or similar qualifier, in which case it shall be true
and correct in all respects) on and as of the Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(except to the extent any such representation and warranty itself is qualified
by “materiality,” “Material Adverse Effect” or similar qualifier, in which case
it shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The US Borrower
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the US
Commitments under this Section.
(b)    Increase in Canadian Commitment.
(i)    Request for Increase. Provided there exists no Default, upon notice to
the Canadian Lender, the US Borrower may from time to time, request an increase
in the Canadian Commitment; provided that any such request for an increase shall
be in a minimum amount of C$5,000,000 or a whole multiple of C$1,000,000 in
excess thereof.
(ii)    Lender Elections to Increase. The Canadian Lender shall notify the US
Borrower within 30 days from the date of delivery of such request whether or not
it agrees to increase the Canadian Commitment and, if so, whether by an amount
equal to or less than the amount of such

69



--------------------------------------------------------------------------------




requested increase. In the event the Canadian Lender fails to respond within
such time period, the Canadian Lender shall be deemed to have declined to
increase the Canadian Commitment.
(iii)    Effective Date. If the Canadian Commitment is increased in accordance
with this subsection, the Canadian Lender shall promptly notify the
Administrative Agent and each US Lender of the amount of such increase and the
date of its effectiveness.
(c)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.14 or 10.01 to the contrary.
2.17    Cash Collateral.
(a)    Certain Credit Support Events. If (i) any L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, or (iii) the US Borrower
shall be required to provide Cash Collateral pursuant to Section 2.06 or Section
8.02(a)(iii), the US Borrower shall, in each case, immediately provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount.
Upon the request of the Canadian Lender (x) if the Canadian Lender has honored
any full or partial drawing request under any Canadian Letter of Credit and such
drawing has resulted in a Canadian L/C Borrowing, (y) if, as of the day that is
seven days prior to the Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day), any Letter of Credit for any
reason remains outstanding, or (z) the Canadian Borrowers shall be required to
provide Cash Collateral pursuant to Section 8.02(a)(iii) or Section
8.02(b)(iii), the Canadian Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all Canadian L/C Obligations. At
any time that there shall exist a Defaulting Lender, unless the obligations of
such Defaulting Lender have been fully re-allocated to the non-Defaulting
Lenders pursuant to Section 2.18(b), immediately upon the request of the
Administrative Agent, the applicable L/C Issuer or the Swing Line Lender, the US
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined after giving
effect to Section 2.18(b) and any Cash Collateral provided by the Defaulting
Lender).
(b)    Grant of Security Interest. The US Borrower, and to the extent provided
by any US Lender, such US Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuers and the US Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the US Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing deposit
accounts at Bank of America. The US Borrower shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.04, 2.05, 2.06, 2.18 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C

70



--------------------------------------------------------------------------------




Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
otherwise provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable US Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
2.18    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to an L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize an L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17; fourth, as the US
Borrower may request (so long as no Default exists), to the funding of any
Committed Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the US Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Committed Loans under this Agreement and (y) Cash Collateralize
an L/C Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.17; sixth, to the payment of any amounts owing to the
US Lenders, an L/C Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any US Lender, an L/C Issuer or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
US Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the US Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations

71



--------------------------------------------------------------------------------




under this Agreement; and eighth, to such Defaulting Lender or as otherwise as
may be required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Committed Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Committed Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Committed Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Committed Loans of,
or L/C Obligations owed to, such Defaulting Lender until such time as all
Committed Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the US Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.18(b). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each US Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.10(a) for any period during which that US Lender is a Defaulting
Lender (and the US Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that US Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.17.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the US Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (b) below, (y) pay to the applicable
L/C Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.
(D)    Notwithstanding anything to the contrary contained in this Agreement, if
the Canadian Lender becomes a Defaulting Lender then, until such time as it is
no longer a Defaulting Lender, it shall not be entitled to receive any
commitment fee pursuant to Section 2.10(b) for any period during which it is a
Defaulting Lender (and no Canadian Borrower shall be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender. At any time that the Canadian Lender is a Defaulting Lender, the
Canadian Lender shall be entitled to receive letter of credit fees for any
period during which it is a Defaulting Lender only to the extent allocable to
the stated amount of Canadian Letters of Credit for which it has provided Cash
Collateral.

72



--------------------------------------------------------------------------------




(b)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the Commitment of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. Subject to Section 10.23, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that US Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(c)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (b) above cannot, or can only partially, be effected, the US
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the applicable L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.17.
(d)    Defaulting Lender Cure. If the US Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuers agree in writing that a US Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Committed Loans of the other US Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Committed Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the US Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.18(b)), whereupon such US Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the US Borrower while that US Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to US Lender will constitute a waiver or release of any claim
of any party hereunder arising from that US Lender’s having been a Defaulting
Lender.
ARTICLE III.    
 


TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require an applicable withholding
payer or withholding agent, as the case may be, to withhold or deduct any Tax,
such Tax shall be withheld or deducted in accordance with such Laws as
determined by such withholding payer or withholding agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

73



--------------------------------------------------------------------------------




(ii)    If the US Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding Taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the US Borrower shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii)    If the US Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the applicable withholding agent shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such
withholding agent shall timely pay the full amount so withheld or deducted by it
to the relevant Governmental Authority in accordance with such Laws, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the US Borrower shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iv)    If a Canadian Borrower shall be required by any applicable Laws to
withhold or deduct any Taxes from any payment, then (A) such Canadian Borrower,
as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Canadian Borrower, to
the extent required by such Laws, shall timely pay the full amount so withheld
or deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by such Canadian Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Canadian Lender receives an amount equal to the
sum it would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, the US
Borrower shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within 30 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) paid by or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or

74



--------------------------------------------------------------------------------




legally imposed or asserted by the relevant Governmental Authority. The US
Borrower shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a US Lender or an L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (iii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the US Borrower by a US Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a US Lender or an L/C Issuer, shall be conclusive absent manifest
error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Canadian Borrower shall, and does hereby, indemnify the Canadian Lender, and
shall make payment in respect thereof within 30 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by such Canadian Borrower or the Canadian Lender or paid by the
Canadian Lender, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to the US Borrower by the Canadian Lender shall be
conclusive absent manifest error.
(iii)    Without limiting the provisions of subsection (a) or (b) above, each US
Lender and each L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor, (x)
the Administrative Agent against any Indemnified Taxes attributable to such US
Lender or such L/C Issuer (but only to the extent that the US Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the US Borrower to do so), (y) the
Administrative Agent and the US Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(e) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the US Borrower, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuers, in each case, that are
payable or paid by the Administrative Agent or the US Borrower in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any US Lender by the Administrative
Agent shall be conclusive absent manifest error. Each US Lender and each L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such US Lender or such L/C Issuer, as the case
may be, under this Agreement or any other Loan Document against any amount due
to the Administrative Agent under this clause (iii). The agreements in this
clause (iii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a US
Lender or an L/C Issuer, the termination of the Aggregate Commitments, the
termination of the Canadian Commitment, the repayment of all other Obligations
hereunder and the termination of this Agreement.
(d)    Evidence of Payments.
(i)    Upon request by the US Borrower or the Administrative Agent, as the case
may be, after any payment of Taxes by the US Borrower or by the Administrative
Agent to a Governmental Authority as provided in this Section 3.01, the US
Borrower shall deliver to the Administrative Agent or the Administrative Agent
shall deliver to the US Borrower, as the case may be, the original or a

75



--------------------------------------------------------------------------------




certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the US Borrower or the
Administrative Agent, as the case may be.
(ii)    Upon request by a Canadian Borrower through the US Borrower or the
Canadian Lender, as the case may be, after any payment of Taxes by a Canadian
Borrower or by the Canadian Lender to a Governmental Authority as provided in
this Section 3.01, the US Borrower shall deliver to the Canadian Lender or the
Canadian Lender shall deliver to the US Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the US
Borrower or the Canadian Lender, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the US Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the US Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the US Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the US Borrower or the Administrative Agent as will
enable the US Borrower or the Administrative Agent to determine (A) whether or
not payments made by a Borrower hereunder or under any other Loan Document to
such Lender is subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the applicable Borrower hereunder or under any other
Loan Document to such Lender or otherwise to establish such Lender’s status for
withholding Tax purposes in the applicable jurisdictions, or (D) whether or not
such Lender is subject to information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(C) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, if the US Borrower is
a US Person,
(A)    any US Lender that is a US Person shall deliver to the US Borrower and
the Administrative Agent executed copies of IRS Form W-9 to determine whether or
not such US Lender is subject to backup withholding or information reporting
requirements; and
(B)    each Foreign Lender that, with respect to the US Borrower, is entitled
under the Code or any applicable treaty to an exemption from or reduction of
withholding Tax with respect to payments hereunder or under any other Loan
Document shall deliver to the US Borrower and the Administrative Agent (in such
number of copies as shall be requested

76



--------------------------------------------------------------------------------




by the recipient) on or prior to the date on which such Foreign Lender becomes a
US Lender under this Agreement (and from time to time thereafter upon the
request of the US Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
1.    executed copies of IRS Form W-8BEN or W-8BEN-E claiming eligibility for
benefits of an income Tax treaty to which the United States is a party,
2.    executed copies of IRS Form W-8ECI,
3.    executed copies of IRS Form W-8IMY and all required supporting
documentation, or
4.    in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the US
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed copies of IRS Form W-8BEN or W-8BEN-E,
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the US Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a US Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the US Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding Tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the US Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the US Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the US
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the US Borrower or the
Administrative Agent as may be necessary for the US Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Third Restatement Date.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the US Borrower and the Administrative Agent in writing of its
legal inability to do so.

77



--------------------------------------------------------------------------------




(iv)    The US Borrower shall promptly deliver to the Administrative Agent or
any US Lender, as the Administrative Agent or such US Lender shall reasonably
request, on or prior to the Third Restatement Date, and in a timely fashion
thereafter, such documents and forms required by any relevant taxing authorities
under the Laws of any jurisdiction, duly executed and completed by the US
Borrower, as are required to be furnished to such US Lender or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any US Lender of Taxes, or otherwise in connection with
the Loan Documents, with respect to such jurisdiction.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses and net of any loss or gain realized in the conversion of such funds
from or to another currency incurred by the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to a Borrower pursuant to
this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require the Administrative Agent, any Lender or any
L/C Issuer to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Borrower or any other Person.
3.02    Illegality.
(a)    Eurocurrency Rate Loans. If any US Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such US Lender or its applicable Lending Office to perform any of
its obligations hereunder or make, maintain or fund or charge interest with
respect to any Credit Extension or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such US Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such US Lender to the US Borrower through the
Administrative Agent, (i) any obligation of such US Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurocurrency Rate Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such US Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such US Lender,
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the

78



--------------------------------------------------------------------------------




Base Rate, in each case until such US Lender notifies the Administrative Agent
and the US Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the US Borrower shall, upon
demand from such US Lender (with a copy to the Administrative Agent), prepay or,
if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such US Lender to Base Rate Loans (the interest rate
on which Base Rate Loans of such US Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such US Lender may lawfully continue to maintain
such Eurocurrency Rate Loans to such day, or immediately, if such US Lender may
not lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such US Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such US Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such US Lender that it is no
longer illegal for such US Lender to determine or charge interest rates based
upon the Eurocurrency Rate. Upon any such prepayment or conversion, the US
Borrower shall also pay accrued interest on the amount so prepaid or converted.
(b)    CDOR Rate Loans. If the Canadian Lender determines that any Change in Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Canadian Lender or its applicable Lending Office to make,
maintain or fund CDOR Rate Loans, or to determine or charge interest rates based
upon the Canadian Lender CDOR Rate, or any Governmental Authority has imposed
material restrictions on the authority of the Canadian Lender to purchase or
sell, or to take deposits of, Canadian Dollars in the Canadian commercial
banking market, then, on notice thereof by the Canadian Lender to the US
Borrower, any obligation of the Canadian Lender to make or continue CDOR Rate
Loans, to convert Canadian Prime Rate Loans to CDOR Rate Loans, shall be
suspended until the Canadian Lender notifies the US Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, each Canadian Borrower shall, upon demand from the Canadian Lender
(with a copy to the US Borrower), prepay or, if applicable, convert all such
CDOR Rate Loans to Canadian Prime Rate Loans, either on the last day of the
Interest Period therefor, if the Canadian Lender may lawfully continue to
maintain such CDOR Rate Loans to such day, or immediately, if the Canadian
Lender may not lawfully continue to maintain such CDOR Rate Loans. Upon any such
prepayment or conversion, the applicable Canadian Borrower shall also pay
accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates.
(a)    Eurocurrency Rate Loans. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (B) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (i), “Impacted
Loans”), or (ii) the Administrative Agent or the Required US Lenders determine
that for any reason the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such US Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the US Borrower and each US Lender.
Thereafter, (x) the obligation of the US Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate

79



--------------------------------------------------------------------------------




component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required US Lenders)
revokes such notice. Upon receipt of such notice, the US Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.
(b)    CDOR Rate Loans. If the Canadian Lender determines that for any reason in
connection with any request for a CDOR Rate Loan or a conversion to or
continuation thereof that (i) Canadian Dollar deposits are not being offered to
banks in the Canadian commercial banking market for the applicable amount and
Interest Period of such CDOR Rate Loan, (ii) adequate and reasonable means do
not exist for determining the Canadian Lender CDOR Rate for any requested
Interest Period with respect to a proposed CDOR Rate Loan, or (iii) the Canadian
Lender CDOR Rate for any requested Interest Period with respect to a proposed
CDOR Rate Loan does not adequately and fairly reflect the cost to the Canadian
Lender of funding such CDOR Rate Loan, the Canadian Lender will promptly so
notify the US Borrower. Thereafter, the obligation of the Canadian Lender to
make or maintain CDOR Rate Loans shall be suspended until the Canadian Lender
revokes such notice. Upon receipt of such notice, the US Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of CDOR Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Canadian Prime Rate Loans in the amount specified
therein.
(c)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the US Borrower and the affected US Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required US Lenders notify the US Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any US Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such US Lender or its applicable Lending Office to make, maintain
or fund Loans whose interest is determined by reference to such alternative rate
of interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such US Lender to do any of the foregoing and provides the Administrative Agent
and the US Borrower written notice thereof.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth in Section 3.04(e)) or any L/C Issuer;
(ii)    subject any Recipient to any Tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Eurocurrency Rate Loan or CDOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender

80



--------------------------------------------------------------------------------




or such L/C Issuer in respect thereof (except for Indemnified Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such L/C Issuer);
(iii)    result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any US Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
(iv)    impose on any US Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein
which such Lender or L/C Issuer in good faith deems material; or
(v)    impose on the Canadian Lender or the Canadian commercial banking market
any other condition, cost or expense affecting this Agreement, any CDOR Rate
Loan or any Canadian Letter of Credit which the Canadian Lender in good faith
deems material;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate or the Canadian
Lender CDOR Rate (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or such L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to increase the cost to the
Canadian Lender of issuing or maintaining any Canadian Letter of Credit (or of
maintaining its obligation to issue any Canadian Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the US Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the US Borrower will pay to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, describing the basis therefor and showing
the calculation thereof in reasonable detail, and delivered to the US Borrower
shall be conclusive absent manifest error. The US Borrower or the applicable
Canadian Borrower, as the case may be, shall pay such

81



--------------------------------------------------------------------------------




Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the US Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Additional Reserve Requirements. The US Borrower shall pay to each US
Lender, (i) as long as such US Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such US Lender (as
determined by such US Lender in good faith, which determination shall be
conclusive), and (ii) as long as such US Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such US Lender (as determined by such US
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the US Borrower shall have received at least 15 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such US Lender. If a US Lender fails to give notice 15 days prior to
the relevant Interest Payment Date, such additional interest or costs shall be
due and payable 15 days from receipt of such notice.
(f)    Requirements Specific to a Lender or L/C Issuer. Notwithstanding any
provision in subsections (a) and (b) of this Section 3.04 to the contrary, this
Section shall not impose any payment obligation upon any Borrower if the
increase in the cost to or the reduction in the amount of any sum received or
receivable by the Lender or the applicable L/C Issuer making a claim for
compensation under subsections (a) and (b) of this Section 3.04 resulted not
from the general application of an introduction of or a change in or in the
interpretation of a Law, but instead resulted from specific requirements or
directives imposed by a Governmental Authority only upon the Lender or the
applicable L/C Issuer making a claim for compensation under subsections (a) and
(b) of this Section 3.04.
3.05    Compensation for Losses.
(a)    US Lenders. Upon demand of any US Lender (with a copy to the
Administrative Agent) from time to time, the US Borrower shall promptly
compensate such US Lender for and hold such US Lender harmless from any loss,
cost or expense incurred by it as a result of:
(i)    any continuation, conversion, payment or prepayment of any Committed Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

82



--------------------------------------------------------------------------------




(ii)    any failure by the US Borrower (for a reason other than the failure of
such US Lender to make a Loan) to prepay, borrow, continue or convert any
Committed Loan other than a Base Rate Loan on the date or in the amount notified
by the US Borrower;
(iii)    any failure by the US Borrower to make payment of any Committed Loan or
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or
(iv)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the US Borrower
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The US Borrower shall also pay any customary administrative fees
charged by such US Lender in connection with the foregoing.
For purposes of calculating amounts payable by the US Borrower to the US Lenders
under this subsection (a), each US Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.
(b)    Canadian Lender. Upon demand of the Canadian Lender from time to time,
the Canadian Borrowers shall promptly compensate the Canadian Lender for and
hold the Canadian Lender harmless from any loss, cost or expense incurred by it
as a result of:
(i)    any continuation, conversion, payment or prepayment of any Canadian Loan
other than a Canadian Prime Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
(ii)    any failure by a Canadian Borrower (for a reason other than the failure
of the Canadian Lender to make a Loan) to prepay, borrow, continue or convert
any Canadian Loan other than a Canadian Prime Rate Loan on the date or in the
amount notified by the US Borrower; or
(iii)    any assignment of a CDOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the US Borrower
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained. The Canadian Borrowers shall also pay any
customary administrative fees charged by the Canadian Lender in connection with
the foregoing.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender, as specified in
subsection (a) or (b) of this Section, describing the basis therefor and showing
the calculation thereof in reasonable detail, and delivered to the applicable
Borrower shall be conclusive absent manifest error.
3.06    Mitigation Obligations; Replacement of Lenders.

83



--------------------------------------------------------------------------------




(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the any Borrower through any Lending Office, provided that
the exercise of this option shall not affect the obligation of any Borrower to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or requires any Borrower to
pay any additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the applicable Borrower such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or such L/C Issuer, as applicable, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The US Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or any
L/C Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if a Borrower is required to pay any additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is subject to illegality under Section 3.02, and,
in each case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 3.06(a), the US Borrower may replace
such Lender in accordance with Section 10.13.
3.07    Survival. All of each Borrower’s obligations under this Article III
shall survive the termination of the Aggregate Commitments, the termination of
the Canadian Commitment, the repayment of all other Obligations hereunder and
the termination of this Agreement.
ARTICLE IV.    
 


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of each Lender
and each L/C Issuer to enter into this Agreement and to make its initial Credit
Extension on or after the Third Restatement Date hereunder is subject to the
satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Third Restatement Date (or, in the case of certificates of
governmental officials, a recent date before the Third Restatement Date) and
each in form and substance satisfactory to the Administrative Agent and each of
the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the US Borrower;

84



--------------------------------------------------------------------------------




(ii)    executed counterparts of the US Guaranty and the Contribution Agreement,
sufficient in number for distribution to the Administrative Agent, each US
Lender and the US Borrower;
(iii)    executed counterparts of the Canadian Guaranties, sufficient in number
for distribution to the Administrative Agent, the Canadian Lender and the US
Borrower;
(iv)    executed counterparts of the Loss Sharing Agreement, sufficient in
number for distribution to the Administrative Agent and the US Borrower;
(v)    executed counterparts of each Canadian Security Agreement, sufficient in
number for distribution to the Administrative Agent, the Canadian Lender and the
US Borrower;
(vi)    executed counterparts of the Security Agreement, sufficient in number
for distribution to the Administrative Agent and the US Borrower;
(vii)    Notes executed by the applicable Borrower in favor of each Lender
requesting Notes;
(viii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
(ix)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower and each other Loan Party is
duly organized or formed and is validly existing, in good standing in the
jurisdiction of its incorporation or organization;
(x)    a favorable opinion of (A) counsel to the US Loan Parties, addressed to
the Administrative Agent and each Lender, as to such matters concerning the US
Loan Parties and the Loan Documents as the Required Lenders may reasonably
request and (B) counsel to the Canadian Loan Parties, addressed to the
Administrative Agent and the Canadian Lender, as to such matters concerning the
Canadian Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;
(xi)    (A)(1) searches of UCC and PPSA filings in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the UCC financing statements or PPSA financing statements
on file in such jurisdictions and (2) tax lien, judgment and bankruptcy
searches; and (B) completed UCC financing statements and PPSA financing
statements for each appropriate jurisdiction as is necessary, in the
Administrative Agent’s sole discretion, to perfect the Administrative Agent’s
security interest in the Collateral;
(xii)    certificates of insurance, including additional insured, lenders loss
payable and notice of cancellation endorsements, evidencing liability and
property and including business interruption insurance meeting the requirements
set forth herein or in the Collateral

85



--------------------------------------------------------------------------------




Documents (and, if requested by the Administrative Agent, copies of insurance
policies or declaration pages shall be provided);
(xiii)    a certificate of a Responsible Officer of the US Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Loan Parties and
the validity against such Loan Parties of the Loan Documents, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;
(xiv)    a certificate signed by a Responsible Officer of the US Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and 4.02(b)
have been satisfied, (B) that there has been no event or circumstance since
August 31, 2015 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; (C) calculation of
the Consolidated Leverage Ratio as of the last day of the fiscal quarter of the
US Borrower most recently ended prior to the Third Restatement Date; and (D)
except as specifically disclosed on Schedule 5.06, to the absence of any action,
suit, investigation or proceeding pending or, to the knowledge of the US
Borrower, threatened in any court or before any arbitrator or governmental
authority that could reasonably be expected to have a Material Adverse Effect;
(xv)    evidence that all of the existing Indebtedness for borrowed money of the
US Borrower and its Subsidiaries (other than Indebtedness permitted to exist
pursuant to this Agreement) shall be repaid in full on or prior to the Third
Restatement Date; and
(xvi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers, the Swing Line Lender or the Required
Lenders reasonably may require.
(b)    The US Borrower shall have (or concurrently with the initial Credit
Extensions hereunder will have) (i) paid all accrued and unpaid interest on the
outstanding Loans through the Third Restatement Date, (ii) prepaid any Loans to
the extent necessary to keep the outstanding Loans ratable with the revised
Commitments as of the Third Restatement Date, and (iii) paid all accrued
commitment fees owing to the Lenders under Sections 2.10(a) and (b) of the
Existing Credit Agreement through the Third Restatement Date.
(c)    Any fees required to be paid on or before the Third Restatement Date
shall have been paid.
(d)    Completion by the Lenders of a due diligence investigation of the US
Borrower and its Subsidiaries in scope, and with results, satisfactory to the
Lenders, including, without limitation, OFAC, Foreign Corrupt Practices Act and
“know your customer” due diligence and receipt by the Administrative Agent and
the Lenders of documentation and other information requested by the
Administrative Agent and the Lenders in order to comply with applicable law,
including without limitation, the Patriot Act.
(e)    Unless waived by the Administrative Agent, the US Borrower shall have
paid all Attorney Costs of the Administrative Agent and the Canadian Lender
(directly to such counsel if requested by the Administrative Agent or the
Canadian Lender, as the case may be) to the extent invoiced prior to or on the
Third Restatement Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through

86



--------------------------------------------------------------------------------




the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the US Borrower and the
Administrative Agent or the Canadian Lender, as the case may be).
Without limiting the generality of the provisions of the last paragraph of
Section 9.04, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Third
Restatement Date specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans and other than a Canadian Loan Notice
requesting only a conversion of Canadian Loans to the other Type, or a
continuation of CDOR Rate Loans) is subject to the following conditions
precedent:
(a)    The representations and warranties of (i) the US Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document or, in
each case, in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except to the
extent any such representation and warranty itself is qualified by
“materiality,” “Material Adverse Effect” or similar qualifier, in which case it
shall be true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except to the extent any such representation
and warranty itself is qualified by “materiality,” “Material Adverse Effect” or
similar qualifier, in which case it shall be true and correct in all respects)
as of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
(c)    With respect to a Borrowing, conversion or continuation of Committed
Loans, an L/C Credit Extension or a Swing Line Loan, the Administrative Agent
and, if applicable, the applicable L/C Issuer or the Swing Line Lender, shall
have received a Request for Credit Extension in accordance with the requirements
hereof.
(d)    With respect to a Borrowing, conversion or continuation of Canadian
Loans, or the issuance, amendment or extension of a Canadian Letter of Credit,
the Canadian Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(e)    In the case of a Credit Extension (other than a Canadian Borrowing or
Canadian Letter of Credit) to be denominated in an Alternative Currency, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent, the Required US
Lenders (in the case of any Committed Loans to be denominated in an Alternative
Currency) or the L/C Issuers (in the case of any Letter of Credit to be
denominated in an Alternative Currency)

87



--------------------------------------------------------------------------------




would make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.
(f)    In the case of any Request for Credit Extension of a Eurocurrency Rate
Loan to be denominated in an Alternative Currency, each US Lender shall have
consented to the making of such Eurocurrency Rate Loan in such Alternative
Currency (it being understood and agreed that (x) to the extent any US Lender
shall refuse to lend in such Alternative Currency, such Credit Extension shall
not be made, and (y) any failure by a US Lender to respond to the Administrative
Agent’s request made pursuant to Section 2.02(a) with respect to such
Eurocurrency Rate Loan to be denominated in such Alternative Currency within the
time period required by Section 2.02(a) shall be deemed to be a refusal by such
US Lender to permit such Eurocurrency Rate Loan to be made in such requested
Alternative Currency).
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans and other than a Canadian Loan Notice requesting only a
conversion of Canadian Loans to the other Type, or a continuation of CDOR Rate
Loans) submitted by the US Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and 4.02(b) (and,
with respect to any Request for Credit Extension requesting a Borrowing of
Eurocurrency Rate Loans in an Alternative Currency, Section 4.02(f)) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V.    
 


REPRESENTATIONS AND WARRANTIES
The US Borrower represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except in each case referred to in clause (b) or (c) to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

88



--------------------------------------------------------------------------------




5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority and no material approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any other
Person, in each case, is necessary or required in connection with (a) the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (c) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the first priority nature thereof) or (d) the exercise by the Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents, other than
(i) authorizations, approvals, actions, notices and filings which have been duly
obtained and (ii) filings to perfect the Liens created by the Collateral
Documents (subject to the perfection exceptions set forth in the Collateral
Documents).
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting the enforcement of creditors’ rights generally.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the US Borrower and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) to the extent required by GAAP, show all
material indebtedness and other liabilities, direct or contingent, of the US
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.
(b)    The unaudited condensed consolidated balance sheet of the US Borrower and
its Subsidiaries dated November 30, 2015, and the related condensed consolidated
statements of income or operations, shareholders’ equity and cash flows for the
three-month period ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of the US
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of certain footnotes and to normal year-end audit
adjustments, and (iii) to the extent required by GAAP, show all material
indebtedness and other liabilities, direct or contingent, of the US Borrower and
its consolidated Subsidiaries as of the date of such financial statements, not
otherwise reflected in the most recent statements furnished pursuant to Section
6.01(a), including liabilities for taxes, material commitments and Indebtedness.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect (other than the
matters specifically disclosed in Schedules 5.06, 5.09 and 5.12).
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the US Borrower after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the US Borrower or any of its Subsidiaries
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan

89



--------------------------------------------------------------------------------




Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed on Schedule 5.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
5.07    No Default. Neither the US Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property; Liens. Each of the US Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title or leasehold interests
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the US Borrower and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.
5.09    Environmental Compliance. The US Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the US Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 5.09, all violations of, or
non-conformity with, such Environmental Laws and claims could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
5.10    Insurance. The properties of the US Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the US Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the US Borrower or the
applicable Subsidiary operates.
5.11    Taxes. The US Borrower and its Subsidiaries have filed all Federal,
state and other material Tax returns and reports required to be filed, and have
paid all Federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
assessment against the US Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any Tax sharing agreement. The filing and recording of any and all
documents required to perfect the security interests granted to the
Administrative Agent (for the ratable benefit of the holders of the Obligations)
will not result in any documentary, stamp or other taxes.
5.12    ERISA Compliance. Except as specifically disclosed on Schedule 5.12 and,
other than with respect to clause (d) below, except for matters that would not
reasonably be expected to result in a Material Adverse Effect:
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable Federal or state laws. Each
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received (or, within the time permitted by law has applied or will apply
for) a favorable determination letter from the IRS to the effect that the form
of such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code. To

90



--------------------------------------------------------------------------------




the best knowledge of the US Borrower, nothing has occurred that would prevent,
or cause the loss of, such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the US Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no non-exempt “prohibited transaction”
(within the meaning of Section 406 of ERISA or Section 4975(c) of the Code) or
violation of the fiduciary responsibility rules with respect to any Plan.
(c)    (i) No ERISA Event has occurred; (ii) neither the US Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that would
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (iii) the US Borrower and each ERISA Affiliate is in
compliance with the Pension Funding Rules applicable to it in respect of each
Pension Plan and Multiemployer Plan, and no application has been filed by the US
Borrower or any ERISA Affiliate for a waiver of the minimum funding standards
under the Pension Funding Rules; (iv) as of the most recent valuation date for
any Pension Plan, its “funding target attainment percentage” (as defined in
Section 430(d)(2) of the Code) is 60% or higher; (v) neither the US Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; and (vi) neither the US Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA.
(d)    Schedule 5.12 contains a list of each active or terminated Pension Plan
or Multiemployer Plan which either the US Borrower or any ERISA Affiliate
maintains, contributes to, or has any outstanding liability in respect of, as of
the Third Restatement Date.
5.13    Subsidiaries; Equity Interests. As of the Third Restatement Date and as
of the end of any fiscal quarter of the US Borrower for which the US Borrower
has delivered financial statements pursuant to Section 6.01(a) or 6.01(b)
(a) the US Borrower has no Material Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13 or disclosed to the Administrative Agent
pursuant to Section 6.12(a), (b) all of the outstanding Equity Interests in such
Material Subsidiaries have been validly issued, are fully paid and nonassessable
and (c) the Equity Interests in such Material Subsidiaries and the amounts
thereof owned by a Loan Party are specified on Part (a) of Schedule 5.13 or have
been disclosed to the Administrative Agent pursuant to Section 6.12(a), in each
case free and clear of all Liens. The US Borrower has no equity investments in
any other corporation or entity in excess of $5,000,000 other than those
specifically disclosed in Part (b) of Schedule 5.13 or, if made after the Third
Restatement Date, permitted by Section 7.02.
5.14    Margin Regulations; Investment Company Act.
(a)    The US Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit and each Canadian Letter of Credit, not more than twenty-five percent
(25%) of the value of the assets (either of the US Borrower only or of the US
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the US Borrower and any Lender or any Affiliate
of any Lender relating to Indebtedness and within the scope of Section 8.01(f)
will be margin stock.

91



--------------------------------------------------------------------------------




(b)    None of the US Borrower, any Person Controlling the US Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Solvency. The US Borrower and each other Loan Party is Solvent and each
shall be Solvent immediately after the consummation of the transactions
contemplated by this Agreement.
5.16    Disclosure. No report, financial statement, certificate or other written
information (other than projected financial information) furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, taken as
a whole and as modified or supplemented by other information so furnished,
including information available to the Lenders on the US Borrower’s website for
which the Lenders have received electronic notice) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading as of the date made or delivered; provided that,
(i) with respect to projected financial information, the US Borrower represents
only that such projected financial information was prepared in good faith based
upon assumptions believed to be reasonable at the time prepared, and (ii) no
representation or warranty is made with respect to information of a general
economic or industry specific nature.
5.17    Compliance with Laws. Except as set forth on Schedules 5.09 and 5.12,
each of the US Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
5.18    Loan Party Information; Changes in Legal Name; Changes in Jurisdiction
of Organization; Mergers. Set forth on Schedule 5.18(a) is the jurisdiction of
organization, chief executive office, exact legal name, U.S. tax payer
identification number and organizational identification number (or, with respect
to any Canadian Loan Party, such Person’s unique identification number) of each
Loan Party as of the Third Restatement Date. Except as set forth on Schedule
5.18(b), no Loan Party has during the five years preceding the Third Restatement
Date (a) changed its legal name, (b) changed its state of organization or (c)
been party to a merger, consolidation or other change in structure.
5.19    Intellectual Property; Licenses, Etc. The US Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except where the failure to own or
possess the right to use such IP Rights could not reasonably be expected to have
a Material Adverse Effect. To the best knowledge of the US Borrower, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the US Borrower or
any Subsidiary infringes upon any rights held by any other Person, except for
any infringement that could not reasonably be expected to have a Material
Adverse Effect. Except as specifically disclosed in Schedule 5.19, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the US Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
5.20    Perfection of Security Interests in the Collateral. The Collateral
Documents create valid security interests in, and Liens on, the Collateral
purported to be covered thereby, which security interests

92



--------------------------------------------------------------------------------




and Liens are currently perfected security interests and Liens (subject to the
perfection exceptions set forth in the Collateral Documents), prior to all other
Liens other than Liens permitted pursuant to Section 7.01.
5.21    OFAC. Neither the US Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the US Borrower and its Subsidiaries, any director, officer, or
employee thereof, is an individual or entity that is, or is owned or controlled
by any individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, or
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List or (iii) located, organized, operating in or resident in a Designated
Jurisdiction.
5.22    Anti-Corruption Laws. The US Borrower and its Subsidiaries have
conducted their businesses in material compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption and applicable Sanctions legislation in other jurisdictions and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
5.23    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
ARTICLE VI.    
 


AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
or Canadian Letter of Credit shall remain outstanding, the US Borrower shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
and 6.03) cause each Material Subsidiary (or, in the case of the covenant set
forth in Section 6.15, each Subsidiary) to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:
(a)    as soon as available, but in any event within 100 days after the end of
each fiscal year of the US Borrower, a consolidated balance sheet of the US
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
(b)    as soon as available, but in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the US Borrower,
a condensed consolidated balance sheet of the US Borrower and its Subsidiaries
as at the end of such fiscal quarter, and the related condensed consolidated
statements of income or operations and cash flows for such fiscal quarter

93



--------------------------------------------------------------------------------




and for the portion of the US Borrower’s fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of the US Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the US Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of certain footnotes.
As to any information contained in materials furnished pursuant to Section
6.02(c), the US Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the US Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate signed by
a Responsible Officer of the US Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);
(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the US Borrower by independent accountants in connection with the
accounts or books of the US Borrower or any Subsidiary, or any audit of any of
them;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the US Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the US Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)    promptly after the furnishing thereof, copies of any notices given to the
holder or holders (or a trustee or agent on behalf of such holder or holders) of
any debt securities of any Loan Party or any Subsidiary of the occurrence of any
event, the effect of which is to cause, or to permit the holder or holders of
such debt securities (or a trustee or agent on behalf of such holder or holders)
to cause, such debt securities to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), which
notice is not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
(e)    to the extent permitted by law, promptly, and in any event within ten
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and
(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the US Borrower or any Subsidiary, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request.

94



--------------------------------------------------------------------------------




Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
US Borrower posts such documents, or provides a link thereto on the US
Borrower’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the US Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the US
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender upon its request to the US Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the US Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the US Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
The US Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the US
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar or a substantially or another
similar electronic transmission system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to any of the US Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The US Borrower hereby agrees that so long as the US
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the US
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the US
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the US Borrower shall be under no obligation to
mark any Borrower Materials “PUBLIC.”
6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default, provided, however, that the US Borrower
shall not be required to provide notice of any Default that is reasonably
susceptible to cure by the US Borrower and is cured by the US Borrower within 15
days after the occurrence of such Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the US Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation,

95



--------------------------------------------------------------------------------




proceeding or suspension between the US Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the US Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event that has resulted or could
reasonably be expected to result in liability in excess of the Threshold Amount;
and
(d)    of any material change in accounting policies or financial reporting
practices by the US Borrower or any Subsidiary, including any determination by
the US Borrower referred to in Section 2.11(c).
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the US Borrower setting forth details of the occurrence
referred to therein and stating what action the US Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the US Borrower or such Subsidiary and (b) all
lawful claims which, if unpaid, would by law become a Lien upon a material
portion of its property.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
6.06    Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, and make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.07    Maintenance of Insurance.
(a)    Maintain with financially sound and reputable insurance companies not
Affiliates of the US Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons, except where failure to do so could not reasonably be expected to have
a Material Adverse Effect.
(b)    Cause the Administrative Agent and its successors and assigns to be named
as lenders’ loss payable or mortgagee, as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause each provider of
any such

96



--------------------------------------------------------------------------------




insurance to agree, by endorsement upon the policy or policies issued by it or
by independent instruments furnished to the Administrative Agent, that it will
give the Administrative Agent thirty days (or such lesser amount as the
Administrative Agent may agree) prior written notice before any such policy or
policies shall be altered or canceled (or ten (10) days prior notice in the case
of cancellation due to the nonpayment of premiums). Annually, upon expiration of
current insurance coverage, the Loan Parties shall provide, or cause to be
provided, to the Administrative Agent, such evidence of insurance as required by
the Administrative Agent, including, but not limited to: (i) evidence of such
insurance policies (including, without limitation and as applicable, ACORD Form
28 certificates (or similar form of insurance certificate), and ACORD Form 25
certificates (or similar form of insurance certificate)), (ii) lenders’ loss
payable, notice of cancellation and additional insured endorsements, as
applicable, and (iii) upon request by the Administrative Agent, copies of
insurance policies or declaration pages.
6.08    Compliance with Laws. Except as set forth on Schedule 5.09 and Schedule
5.12, comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the US Borrower or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the US Borrower or such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the US Borrower.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital and other general corporate purposes, including Permitted Acquisitions,
capital expenditures and the refinancing of existing Indebtedness, in each case,
not in contravention of any Law or of any Loan Document.
6.12    Additional Guarantors.
(a)    Delivery of Notices. Deliver to the Administrative Agent concurrently
with the delivery of the financial statements referred to in Sections 6.01(a)
and 6.01(b), a certificate of a Responsible Officer setting forth the following,
if and as applicable: (i) if as of the date of such financial statements there
existed a Domestic Subsidiary that was a Material Subsidiary not a party to the
US Guaranty (each, a “Non-Party Material Subsidiary”), a notice disclosing the
identity of each such Non-Party Material Subsidiary and the Equity Interests and
the amounts thereof owned by a Loan Party in each such Non-Party Material
Subsidiary; and (ii) if as of the date of such financial statements there
existed Domestic Subsidiaries not a party to the US Guaranty (each, a “Non-Party
Domestic Subsidiary”) that had in the aggregate (E) Total Revenues equal to or
greater than 25% of the Total Revenues of the US Borrower and its Subsidiaries
on a consolidated basis for the period of the four prior fiscal quarters ending
on the date of such financial statements and/or (F) Total

97



--------------------------------------------------------------------------------




Assets equal to or greater than 25% of the Total Assets of the US Borrower and
its Subsidiaries on a consolidated basis as of the date of such financial
statements, a notice designating one or more of such Non-Party Domestic
Subsidiaries (each, a “Designated Non-Party Subsidiary”) which, if such
Designated Non-Party Subsidiaries were a party to the US Guaranty would cause
the remaining Non-Party Domestic Subsidiaries to have in the aggregate Total
Revenues and Total Assets in amounts less than the foregoing maximum
percentages. For purposes of this subsection (a) the aggregate Total Revenues
and the aggregate Total Assets of the Non-Party Domestic Subsidiaries shall not
include the Total Revenues or Total Assets of any Non-Party Domestic
Subsidiaries that are direct subsidiaries of other Non-Party Domestic
Subsidiaries.
(b)    Delivery of Documents. Not later than 30 days after the delivery of each
certificate of a Responsible Officer required to be furnished to the
Administrative Agent pursuant to clause (a) of this Section 6.12, cause (i) each
Non-Party Material Subsidiary that is a wholly-owned Subsidiary of the US
Borrower (other than any CFC Holdco) and/or any of its Domestic Subsidiaries
(other than a CFC Holdco) and each Designated Non-Party Subsidiary identified in
such certificate to (A) execute and deliver to the Administrative Agent a
Joinder Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (B) execute and deliver to the Administrative
Agent a supplement to the US Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (C) execute
and deliver to the US Borrower, each other US Guarantor and the Administrative
Agent a supplement to the Contribution Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (ii) each CFC
Holdco that is a Non-Party Material Subsidiary that is a wholly-owned Subsidiary
of the US Borrower to (A) execute and deliver a Canadian Guarantee or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(B) execute and deliver to the Administrative Agent a supplement to the
Contribution Agreement or such other document as the Administrative Agent shall
deem appropriate for such purpose, and (C) execute a deliver a Canadian Security
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, and, in each case, to deliver to the
Administrative Agent and the Canadian Lender documents of the types referred to
in clauses (viii) and (ix) of Section 4.01(a) and favorable opinions of in-house
counsel to such Non-Party Material Subsidiary and such Designated Non-Party
Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clauses
(i), (ii) and (iii) above), all in form, content and scope reasonably
satisfactory to the Administrative Agent.
(c)    New Canadian Borrowers. Not later than 30 days after the date on which
any Person becomes a Canadian Borrower pursuant to Section 2.15, cause such
Canadian Borrower to (i) execute and deliver a Canadian Guarantee or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(ii) execute and deliver to the Administrative Agent a supplement to the
Contribution Agreement or such other document as the Administrative Agent shall
deem appropriate for such purpose, (iii) execute a deliver a Canadian Security
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (iv) deliver to the Administrative Agent and
the Canadian Lender documents of the types referred to in clauses (viii) and
(ix) of Section 4.01(a) and favorable opinions of counsel to such Canadian
Borrower (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clauses (i), (ii)
and (iii) above), all in form, content and scope reasonably satisfactory to the
Administrative Agent.
6.13    Pledged Assets. Cause the Collateral of each Loan Party to be subject at
all times to first priority, perfected Liens in favor of the Administrative
Agent to secure the Obligations pursuant to the Collateral Documents (subject to
Liens permitted pursuant to Section 7.01 and the perfection exceptions set forth
in the Collateral Documents) and, in connection with the foregoing, deliver to
the Administrative Agent such other documentation as the Administrative Agent
may request including filings and deliveries necessary to perfect such Liens,
Organization Documents, resolutions, and favorable opinions of counsel to such
Person,

98



--------------------------------------------------------------------------------




all in form reasonably satisfactory to the Administrative Agent; provided, that,
notwithstanding anything in this Agreement or any other Loan Document to the
contrary, (a) the foregoing provisions of this section shall not require the
creation or perfection of pledges of or security interests in, or the obtaining
of legal opinions or other deliverables with respect to, particular assets of
the Loan Parties, if, and for so long as and to the extent that the
Administrative Agent and the US Borrower agree in writing that the cost of
creating or perfecting such pledges or security interests in such assets, or
obtaining such legal opinions or other deliverables in respect of such assets,
shall be excessive in view of the benefits to be obtained by the holders of the
Obligations therefrom, (b) Liens required to be granted from time to time shall
be subject to exceptions and limitations set forth in the Collateral Documents
as in effect on the Third Restatement Date, (c) no perfection actions shall be
required with respect to motor vehicles, other assets categorized as “serial
numbered goods” under the British Columbia Personal Property Security Regulation
(at present, manufactured homes, boats, outboard motors, trailers and aircraft)
and other assets subject to certificates of title, and (d) in no event shall
notices be required to be sent to contractual third parties unless and until an
Event of Default has occurred and is continuing. The Administrative Agent may
grant extensions of time for the creation and perfection of security interests
in or the obtaining of legal opinions or other deliverables with respect to
particular assets by any Loan Party where it determines that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the
Collateral Documents. For the avoidance of doubt, no perfection actions shall be
required other than the filing of UCC financing statements or PPSA financing
statements.
6.14    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments
(including promptly completing any registration or stamping of documents as may
be applicable) as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the holders of the Obligations the rights granted or now
or hereafter intended to be granted to the holders of the Obligations under any
Loan Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so, in each case, subject to the
perfection exceptions set forth in the Collateral Documents.
6.15    Anti-Corruption Laws. Conduct its businesses in material compliance with
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010
and other applicable anti-corruption and applicable Sanctions legislation in
other jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.
6.16    Post-Closing Covenant. On or prior to the date that is ninety (90) days
after the Third Restatement Date (or such longer period of time as is agreed to
by the Administrative Agent in its sole discretion), deliver to the
Administrative Agent a list of the property address, city, state and zip code
for all real property located in the United States or Canada that is owned or
leased by any Loan Party as of the Third Restatement Date, certified by a
Responsible Officer of the US Borrower to be true and correct; provided, that
(i) with respect to owned real property, such list shall only include owned real
property with a net book value in excess of $1,000,000, and (ii) with respect to
leased real property, such list shall only

99



--------------------------------------------------------------------------------




include leased real property with annual lease payments (with respect to each
such individual leased real property) in excess of $250,000 per year.
ARTICLE VII.    
 


NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
or Canadian Letter of Credit shall remain outstanding, the US Borrower shall
not, nor shall it permit any Material Subsidiary (or, in the case of the
covenants set forth in Sections 7.12 and 7.13, any Subsidiary) to, directly or
indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);
(c)    Liens for Taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

100



--------------------------------------------------------------------------------




(h)    Liens securing judgments or judicial orders for the payment of money (or
otherwise) not constituting an Event of Default under Section 8.01(i);
(i)    Liens on cash equivalents and short-term marketable securities securing
obligations permitted under Section 7.03(d) existing or arising under Swap
Contracts; provided that such Liens do not at any time encumber property with a
fair market value in excess of 105% of the Swap Termination Value of such Swap
Contracts;
(j)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition, and (iii) the aggregate
principal amount of all such Liens incurred in reliance on this Section 7.01(j)
plus the aggregate principal amount of all Liens incurred in reliance on Section
7.01(s) shall not exceed $50,000,000 at any one time outstanding;
(k)    Liens on property of the US Borrower or any of its Subsidiaries, as a
tenant under a lease or sublease entered into in the ordinary course of business
by such Person, in favor of the landlord under such lease or sublease, securing
the tenant’s performance under such lease or sublease, as such Liens are
provided to the landlord under applicable law and not waived by the landlord;
(l)    leases, subleases, licenses and rights-of-use granted to others incurred
in the ordinary course of business and that do not materially and adversely
affect the use of the property encumbered thereby for its intended purpose;
(m)    Liens in favor of a banking institution arising by operation of law or
any contract encumbering deposits (including the right of set-off) held by such
banking institutions incurred in the ordinary course of business and which are
within the general parameters customary in the banking industry;
(n)    Liens incurred in favor of insurance companies (or their affiliates) in
connection with the financing of insurance premiums in the ordinary course of
business;
(o)    Liens solely on any cash earnest money deposits made in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation and
exportation of goods;
(q)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds therefor;
(r)    Liens arising from precautionary UCC financing statements or any similar
filings made in respect of operating leases entered into in the ordinary course
of business; and
(s)    other Liens securing Indebtedness permitted hereunder; provided that the
aggregate principal amount of all such Liens incurred in reliance on this
Section 7.01(s) plus the aggregate principal amount of all Liens incurred in
reliance on Section 7.01(j) shall not exceed $50,000,000 at any one time
outstanding.

101



--------------------------------------------------------------------------------




7.02    Investments. Make any Investments, except:
(a)    Investments held by the US Borrower or such Subsidiary in the form of
cash equivalents or short-term marketable securities;
(b)    Investments in existence on the date hereof and listed on Schedule 7.02
and extensions, renewals, modifications, restatements or replacements thereof;
provided that no such extension, renewal, modification, restatement or
replacement shall increase the amount (determined as of the Third Restatement
Date) of the loan, advance or investment, except by an amount equal to any
premium or other reasonable amount paid in respect of the underlying obligations
and fees and expenses incurred in connection with such extension, renewal,
modification, restatement or replacement;
(c)    advances to officers, directors and employees of the US Borrower and
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(d)    Investments of the US Borrower in any Guarantor that is a Material
Subsidiary, Investments of any Subsidiary in the US Borrower or in a Guarantor
that is a Material Subsidiary, and Investments by any non-Loan Party Subsidiary
in any other non-Loan Party Subsidiary or in a Loan Party that is not a Material
Subsidiary;
(e)    Permitted Acquisitions made by the US Borrower or any Subsidiary;
(f)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(g)    promissory notes and other similar non-cash consideration received by the
US Borrower and its Subsidiaries in connection with Dispositions not otherwise
prohibited under this Agreement;
(h)    Investments in any assets constituting a business unit received by the US
Borrower or its Subsidiaries by virtue of an asset exchange or swap with a third
party or acquired as a capital expenditure;
(i)    Swap Contracts permitted under Section 7.03(d);
(j)    Guarantees permitted by Section 7.03 (other than by reference to this
Section 7.02 (or any clause hereof)); and
(k)    other Investments, including Investments in Joint Ventures, in an amount
not to exceed during the Availability Period the lesser of (i) $90,000,000 and
(ii) 10% of the amount of the total assets of the US Borrower and its
Subsidiaries on a consolidated basis as of the date of the most recent financial
statements furnished pursuant to Section 6.01(a).
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

102



--------------------------------------------------------------------------------




(a)    Indebtedness under the Loan Documents; provided that, for purposes of
this clause, all Canadian Total Outstandings in excess of C$15,000,000 shall be
deemed not to be or to have been created, incurred, assumed or existing under
the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no more restrictive in
any material respect to the Loan Parties than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;
(c)    Guarantees of the US Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the US Borrower or any
wholly-owned Subsidiary;
(d)    obligations (contingent or otherwise) of the US Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain an election of “First Method” (as
defined in the 1992 ISDA Master Agreement) as the method of calculating payments
in the event of a termination of such Swap Contract;
(e)    Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(j); provided, that the aggregate principal
amount of all such Indebtedness incurred in reliance on this Section 7.03(e)
plus the aggregate principal amount of all Indebtedness incurred in reliance on
Section 7.03(i) shall not exceed $50,000,000 at any one time outstanding;
(f)    obligations of the US Borrower or any Subsidiary to purchase, retain or
otherwise withhold from issuance, capital stock or other Equity Interests issued
by the US Borrower or such Subsidiary within the limitations set forth in
Section 7.06(c);
(g)    (i) Indebtedness of the US Borrower and any US Guarantor to the US
Borrower or any Subsidiary, (ii) Indebtedness of a non-Loan Party Subsidiary to
any other non-Loan Party Subsidiaries, and (iii) Indebtedness of a non-Loan
Party Subsidiary to the US Borrower or any other Loan Party; provided that, any
such Indebtedness of any Loan Party shall be subordinated to the Obligations
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent;
(h)    Indebtedness existing or arising under any Secured Cash Management
Agreement;

103



--------------------------------------------------------------------------------




(i)    secured Indebtedness of the US Borrower or any Subsidiary; provided that
the aggregate principal amount of all such Indebtedness incurred in reliance on
this Section 7.03(i) plus the aggregate principal amount of all Indebtedness
incurred in reliance on Section 7.03(e) shall not exceed $50,000,000 at any one
time outstanding;
(j)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business; and
(k)    other unsecured Indebtedness of the US Borrower or any Subsidiary if
(i) as of the fiscal quarter end immediately preceding the creation, incurrence
or assumption of such additional unsecured Indebtedness the Consolidated Funded
Debt to EBITDA Ratio was equal to or less than 2.75 to 1.00 and (ii) after
giving effect to the creation, incurrence or assumption of such additional
unsecured Indebtedness the Consolidated Funded Debt to EBITDA Ratio would be, on
a Pro Forma Basis, equal to or less than 2.75 to 1.00; provided that the
material terms taken as a whole, of such Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no more
restrictive in any material respect to the Loan Parties than the terms of this
Agreement and the other Loan Documents.
7.04    Fundamental Changes. Merge, amalgamate, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, except that, so
long as no Default exists or would result therefrom:
(a)    any Subsidiary may merge or amalgamate with (i) the US Borrower, provided
that the US Borrower shall be the continuing or surviving Person, (ii) a
Canadian Borrower; provided that such Canadian Borrower shall be the continuing
or surviving Person, or (iii) any one or more other Subsidiaries, provided that
when any Guarantor is merging with another Subsidiary, the Guarantor shall be
the continuing or surviving Person;
(b)    the US Borrower or any Subsidiary may merge with any Person as part of a
Permitted Acquisition; provided that (i) when the US Borrower is party to such
merger, the US Borrower shall be the continuing or surviving Person, and (ii)
when a Canadian Borrower is party to such merger, such Canadian Borrower shall
be the continuing or surviving Person;
(c)    the US Borrower and/or Cascade may make Dispositions of assets permitted
by Section 7.05(f); and
(d)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the US Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the US Borrower or a Guarantor.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;

104



--------------------------------------------------------------------------------




(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by any Subsidiary to the US Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the US Borrower or a Guarantor;
(e)    Dispositions permitted by Section 7.04 (other than by reference to this
Section 7.05 (or any clause hereof));
(f)    the sale by the US Borrower of all or any portion of the capital stock of
Cascade and/or the sale by Cascade of all or any portion of the assets that
comprise the Cascade Mini-Mill;
(g)    non-exclusive licenses of IP Rights in the ordinary course of business
and substantially consistent with past practice for terms not exceeding five
years;
(h)    the unwinding of Swap Contracts permitted hereunder pursuant to their
terms; and
(i)    Dispositions by the US Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition,
(ii) the aggregate net book value of all property Disposed of in reliance on
this clause (i) in any fiscal year shall not exceed an amount equal to 20% times
an amount equal to (x) the amount of the total assets of the US Borrower and its
Subsidiaries on a consolidated basis as of the end of the most recently
completed fiscal year of the US Borrower minus (y) the amount of Intangible
Assets of the US Borrower and its Subsidiaries on that date, and (iii) with
respect to any Disposition (or series of related Dispositions) pursuant to this
clause (i) in excess of a net book value of $2,000,000 during any fiscal
quarter, after giving effect to such Disposition on a Pro Forma Basis, the Loan
Parties shall be in compliance with the Consolidated Asset Coverage Ratio.
provided, however, that any Disposition pursuant to clauses (a) through (i)
(other than Dispositions between or among the US Loan Parties or between or
among Schnitzer Canada and the Canadian Borrowers) shall be for fair market
value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
(a)    each Subsidiary may make Restricted Payments to the US Borrower,
wholly-owned Subsidiaries and any other Person that owns an Equity Interest in
such Subsidiary, ratably according to their respective holdings of the type of
Equity Interest in respect of which such Restricted Payment is being made;
(b)    the US Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
(c)    the US Borrower and each Subsidiary may purchase, retain or otherwise
withhold from the issuance to employees, former employees, directors or former
directors of the US Borrower

105



--------------------------------------------------------------------------------




or such Subsidiary, capital stock or other Equity Interests issued by the US
Borrower or such Subsidiary in connection with the issuance of such capital
stock or other Equity Interests to such employees and directors pursuant to and
in accordance with equity and compensation arrangements, including stock option
plans or other benefit plans, in an amount not to exceed the aggregate amount
federal, state and local taxes payable by such employees and directors in
connection with the issuance of such capital stock or other Equity Interests
pursuant to and in accordance with equity and compensation arrangements;
(d)    the US Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;
(e)    the US Borrower may declare or pay cash dividends to its stockholders;
(f)    any Subsidiary that is not a wholly-owned Subsidiary may declare and make
any cash dividend or other distribution with respect to any Equity Interests
issued by it; and
(g)    the US Borrower may purchase, redeem or otherwise acquire for cash Equity
Interests issued by it; provided, however, that if as of the end of the most
recently completed fiscal quarter of the US Borrower the Consolidated Funded
Debt to EBITDA Ratio is greater than 2.00 to 1.00, then the US Borrower shall
not purchase, redeem or otherwise acquire Equity Interests issued by it if such
purchase, redemption or other acquisition when taken together with all prior
purchases, redemptions and other acquisitions of such Equity Interests made by
the US Borrower after the Third Restatement Date (other than those made when the
Consolidated Funded Debt to EBITDA Ratio was no greater than 2.00 to 1.00) would
exceed the greater of (i) $75,000,000 and (ii) 15% times the amount of the
Consolidated Net Worth as of the end of the most recently completed fiscal year
of the US Borrower.
7.07    Change in Nature of Business. Engage in any material line of business
(a) not in the recycling or recovery business or (b) that is substantially
different from those lines of business conducted by the US Borrower and its
Subsidiaries on the Third Restatement Date or any business substantially related
or incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the US Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the US Borrower or such Subsidiary as would be obtainable by the US Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to (a) transactions between or among the US Borrower and any of its
wholly-owned Subsidiaries or between and among any wholly-owned Subsidiaries or
(b) Restricted Payments permitted by Section 7.06.
7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Material Subsidiary to make Restricted Payments to the US Borrower or any US
Guarantor or Canadian Guarantor or to otherwise transfer property to the US
Borrower or any US Guarantor, (ii) of any Material Subsidiary to Guarantee the
Indebtedness of any Borrower, unless the US Borrower determines in good faith
that such Contractual Obligations would not materially hinder any Borrower’s
ability to meet its obligations under this Agreement; provided, however, that no
such Contractual Obligation shall prohibit the US Borrower’s performance of its
obligations under Section 6.12, (iii) of any Loan Party to pledge its property
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extensions thereof or (iv) of any Borrower or any

106



--------------------------------------------------------------------------------




Material Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iv) shall not
(A) prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Sections 7.03(d), 7.03(e), 7.03(i) or 7.03(k), in
the case of Indebtedness under Section 7.03(e), solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness and in the case of Indebtedness under Section 7.03(i), solely to
the extent any such negative pledge relates to Indebtedness of Subsidiary that
is not a Domestic Subsidiary or a US Guarantor, (B) apply to any Contractual
Obligations which (I) are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the US Borrower, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Subsidiary of the US Borrower; (II) are customary provisions the
Organizational Documents for a Joint Venture or the Equity Interests therein;
(III) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted under this Agreement, so long as such
restrictions (x) affect only the property subject thereto and (y) do not
materially adversely affect the use of such property for its intended purpose;
(IV) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the US Borrower or any of its Subsidiaries;
(V) are restrictions on cash or other deposits imposed under agreements entered
into by the US Borrower or its Subsidiaries the ordinary course of business; or
(VI) are customary provisions restricting assignment of any agreements; provided
that, in each case, the US Borrower has determined in good faith that such
Contractual Obligations would not materially hinder any Borrower’s ability to
meet its obligations under this Agreement; or (b) requires the grant of a Lien
to secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Financial Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to be
greater than 0.55 to 1.00 as of the end of any fiscal quarter of the US Borrower
for which the US Borrower has delivered financial statements pursuant to Section
6.01(a) or 6.01(b).
(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the US Borrower for
which the US Borrower has delivered financial statements pursuant to Section
6.01(a) or 6.01(b) to be less than (i) 1.25 to 1.00, for any fiscal quarter
ending on or prior to November 30, 2016, and (ii) 1.50 to 1.00, for any fiscal
quarter ending thereafter.
(c)    Consolidated Asset Coverage Ratio. Permit the Consolidated Asset Coverage
Ratio as of the end of any fiscal quarter of the US Borrower for which the US
Borrower has delivered financial statements pursuant to Section 6.01(a) or
6.01(b) to be less than (i) 0.90 to 1.00, for any fiscal quarter ending during
the period from the Third Restatement Date to and including November 30, 2016,
and (ii) 1.00 to 1.00, for any fiscal quarter ending thereafter.
(d)    Right to Cure. Notwithstanding anything to the contrary contained in
Section 7.11(c) and Section 8.01(b) (as to Section 7.11(c)), in the event that
an Event of Default exists in respect of Section 7.11(c) as of the last day of
any fiscal quarter of the US Borrower (the “Initial Cure Determination Date”),
on or before the tenth (10th) day (the “Cure Expiration Period”) subsequent to
the due date for delivery of the Compliance Certificate required to be delivered
pursuant to Section 6.02(a) for the period ending as of the

107



--------------------------------------------------------------------------------




Initial Cure Determination Date, the US Borrower shall have the right (the “Cure
Right”) to (i) prepay the Loans (which prepayment shall be in accordance with
the terms of Section 2.06), (ii) join any Subsidiary as a Loan Party (which
joinder shall be in accordance with the terms of Section 6.12), and/or (iii)
transfer assets from a non-Loan Party Subsidiary to a Loan Party (which transfer
shall be in accordance with the provisions of this Agreement), and, in each
case, in connection therewith, the US Borrower shall deliver to the
Administrative Agent an officer’s certificate dated as of the date of the
exercise of such Cure Right (a “Cure Certificate”), in form and substance
reasonably satisfactory to the Administrative Agent, signed by a Responsible
Officer of the US Borrower, setting forth a calculation of the Consolidated
Asset Coverage Ratio as of the date of such Cure Certificate (after giving
effect to the exercise of such Cure Right as if the same had occurred on the
Initial Cure Determination Date). Notwithstanding anything to the contrary
contained in Section 7.11(c) and Section 8.01(b) (as to Section 7.11(c)), if
such Cure Certificate demonstrates compliance with the Consolidated Asset
Coverage Ratio, the US Borrower shall be deemed to have satisfied the
requirements of Section 7.11(c) as of the Initial Cure Determination Date with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable Event of Default which had occurred shall be deemed
cured as of such date for all purposes of this Agreement. An Event of Default in
respect of Section 7.11(c) shall be deemed outstanding for all purposes of this
Agreement (including Section 4.02) after the end of the Cure Expiration Period
if a Cure Right has not been exercised and the Administrative Agent has not
received a Cure Certificate on or prior to the end of the Cure Expiration Period
demonstrating compliance with the Consolidated Asset Coverage Ratio as of the
Initial Cure Determination Date, in accordance with this Section 7.11(d);
provided, that, notwithstanding anything to the contrary set forth in the Loan
Documents, prior to the end of the Cure Expiration Period, the US Borrower shall
not be permitted to request any Credit Extensions and no Lender or L/C Issuer
shall have any obligation to honor any Request for Credit Extension.
7.12    Sanctions. Directly or, knowingly, indirectly, use any Credit Extension
or the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such Credit Extension or the proceeds of any Credit Extension to any
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, financing or
facilitating, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.
7.13    Anti-Corruption Laws. Directly or, knowingly, indirectly use any Credit
Extension or the proceeds of any Credit Extension for any purpose which would
materially breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 or other applicable anti-corruption and applicable Sanctions
legislation in other jurisdictions.
ARTICLE VIII.    
 


EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:

108



--------------------------------------------------------------------------------




(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan, any L/C Obligation or any Canadian L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan, any L/C Obligation or any Canadian L/C Obligation, or any
fee due hereunder, or (iii) within five Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The US Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a), 6.10, 6.11,
6.12, 6.13, 6.14, 6.15 or Article VII; or
(c)    Financial Statements. The US Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01 or 6.02 and such
failure continues for three Business Days; or
(d)    Other Defaults. Any Borrower or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in subsections (a), (b)
or (c) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (i) the
date upon which written notice thereof shall have been given to the US Borrower
by the Administrative Agent, any Lender or any L/C Issuer or (ii) the date upon
which a Responsible Officer of the US Borrower or any other Loan Party knew of
such failure; or
(e)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(f)    Cross-Default. (i) The US Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), after the expiration of any applicable
grace period, in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the US Borrower or any Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the US Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the US Borrower or such Subsidiary as a result thereof is greater than
the Threshold Amount; or

109



--------------------------------------------------------------------------------




(g)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(h)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
(i)    Judgments and Settlements. (i) There is entered against the US Borrower
or any Subsidiary (A) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments or orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of the claim and does not dispute
coverage), or (B) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (1) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (2) there is a period
of 15 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect or (ii) the US
Borrower or any Subsidiary enters into or becomes a party to any settlement or
settlement agreement with respect to any action, suit, proceeding, claim or
dispute against the US Borrower or any Subsidiary or against any of their
properties or revenues that has, or could reasonably be expected to have a
Material Adverse Effect; or
(j)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the US Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; provided, however, that in the case of the occurrence of an ERISA Event
with respect to the Multiemployer Plan benefitting the employees of Cascade
described in item 1 of Schedule 5.12, the term “Threshold Amount” as used in
this clause shall mean $50,000,000, or (ii) the US Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or
(k)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect or ceases to give the
Administrative Agent any material part of the Liens purported to be created
thereby; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or

110



--------------------------------------------------------------------------------




obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected Lien with the priority required by the Loan Documents
(subject to Liens permitted pursuant to Section 7.01) on any material portion of
the Collateral purported to be covered thereby, or any Loan Party shall assert
the invalidity of such Liens, except as a result of the Administrative Agent’s
failure to file UCC continuation statements or PPSA financing statement renewals
or as a result of acts or omissions of the Administrative Agent or any Lender;
or
(m)    Change of Control. There occurs any Change of Control.
Without limiting the provisions of Article VIII, if a Default shall have
occurred under the Loan Documents, then such Default will continue to exist
until it either is cured (to the extent specifically permitted) in accordance
with the Loan Documents or is otherwise expressly waived by Administrative Agent
(with the approval of requisite Lenders (in their sole discretion) as determined
in accordance with Section 10.01); and once an Event of Default occurs under the
Loan Documents, then such Event of Default will continue to exist until it is
expressly waived by the requisite Lenders or by the Administrative Agent with
the approval of the requisite Lenders, as required hereunder in Section 10.01.
8.02    Remedies Upon Event of Default.
(a)    Administrative Agent Remedies. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(i)    declare the commitment of each Lender to make Loans, any obligation of
each L/C Issuer to make L/C Credit Extensions and any obligation of the Canadian
Lender to issue or amend any Canadian Letter of Credit to be terminated,
whereupon such commitments and obligation shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
(iii)    require that the US Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Minimum Collateral Amount with respect thereto) and
require each Canadian Borrower to Cash Collateralize the Canadian Letters of
Credit issued for their respective account (in an amount equal to the then
Outstanding Amount thereof); and
(iv)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law at equity.
(b)    Additional Canadian Lender Remedies. In the event that any Canadian
Borrower fails to pay (i) when and as required to be paid herein, and in the
currency required hereunder, any amount of principal of any Canadian Loan or any
Canadian L/C Obligation, or (ii) within three days after the same becomes due,

111



--------------------------------------------------------------------------------




any interest on any Canadian Loan or any Canadian L/C Obligation, or any fee due
to the Canadian Lender hereunder, the Canadian Lender may take any or all of the
following actions:
(i)    declare the commitment of the Canadian Lender to make Canadian Loans and
any obligation of the Canadian Lender to issue, amend or extend any Canadian
Letter of Credit to be terminated, whereupon such commitments and obligation
shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Canadian Loans,
all interest accrued and unpaid thereon to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Canadian Borrower;
(iii)    require each Canadian Borrower to Cash Collateralize the Canadian
Letters of Credit issued for their respective account (in an amount equal to the
then Outstanding Amount thereof); and
(iv)    in the event that on the date that is 30 days after the date that the
Canadian Lender takes any of the foregoing actions, any principal amount of or
interest accrued thereon remains unpaid, any of the Canadian Letters of Credit
have not been Cash Collateralized (in an amount equal to the then Outstanding
Amount thereof) or any fees accrued on or with respect to the Canadian
Commitment, the Canadian Loans or the Canadian Letters of Credit remain unpaid,
then, upon notice to the Administrative Agent, each US Lender and L/C Issuer,
the Canadian Lender may direct the Administrative Agent to take any or all of
the actions set forth in subsection (a) above, without the consent of any US
Lender or L/C Issuer, which consent is hereby expressly waived by each US Lender
and L/C Issuer.
(c)    Conversion to Dollars. On the first date after the Third Restatement Date
on which there shall occur (i) any Event of Default specified in
Sections 8.01(g) or (h) or (ii) an acceleration of the Loans and other amounts
owing or payable hereunder and the other Loan Documents and termination of the
Commitments pursuant to Sections 8.02(a)(i) and (a)(ii) (the “Conversion Date”),
all Obligations of the Borrowers with respect to (x) principal and interest
under the Loans, (y) Unreimbursed Amounts, including all L/C Borrowings, and
payments made by the Canadian Lender under Canadian Letters of Credit and not
yet reimbursed by the applicable Canadian Borrower, including all Canadian L/C
Borrowings and interest thereon, and (z) fees under Sections 2.03(h), 2.04(h)
and 2.10 (the “Designated Obligations”), whether or not the same shall at the
time of any determination be due and payable under the terms of the Loan
Documents, shall, automatically and with no further action required, be
converted into the Dollar Equivalent calculated as of the Conversion Date, and
on and after of the Conversion Date all amounts accruing and owed to the Lenders
in respect of the Designated Obligations shall accrue and be payable in Dollars
at the rate otherwise applicable hereunder.
(d)    Borrower Bankruptcy. Notwithstanding anything to the contrary contained
herein, upon the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States, or
with respect to any Canadian Borrower under the Companies’ Creditors Arrangement
Act, Bankruptcy and Insolvency Act, or other Canadian legislation with respect
to relief from creditors, the obligation of each Lender to make Loans, any
obligation of each L/C Issuer to make L/C Credit Extensions and any obligation
of the Canadian Lender to issue or amend any Canadian Letter of Credit shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, the obligation of the US Borrower to Cash Collateralize the L/C
Obligations and the obligation of each Canadian Borrower to Cash Collateralize

112



--------------------------------------------------------------------------------




the Canadian Letters of Credit issued for their respective account as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in Section 8.02(d)), or if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
Obligations then due hereunder, any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.17 and 2.18, be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Canadian L/C Fees) payable to the Lenders and the L/C Issuers
(including Attorney Costs and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Canadian L/C Fees and interest on the Loans, L/C
Borrowings, Canadian L/C Borrowings and other Obligations, ratably among the
Lenders and the L/C Issuers in proportion to the respective amounts described in
this clause Third payable to them;
Fourth, (i) to payment of that portion of the Obligations constituting
(A) unpaid principal of the Loans, L/C Borrowings and Canadian L/C Borrowings,
(B) obligations then owing under Secured Cash Management Agreements, and
(C) obligations then owing under Secured Hedge Agreements, ratably among the
Lenders, Cash Management Banks, Hedge Banks and the L/C Issuers in proportion to
the respective amounts described in this clause (i) held by them and (ii) to the
Administrative Agent for the account of the applicable L/C Issuers and to the
Canadian Lender, to Cash Collateralize that portion of L/C Obligations and
Canadian L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit and Canadian Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrowers pursuant to Sections 2.04 and 2.17, ratably
among the Administrative Agent and the Canadian Lender in proportion to the
respective amounts described in this clause(ii) held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the US Borrower or as otherwise required by Law.
Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit and Canadian Letters of Credit
pursuant to clause Fourth above shall be applied to satisfy drawings under such
Letters of Credit and Canadian Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit and Canadian
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

113



--------------------------------------------------------------------------------




Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX.    
 


ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints, designates and authorizes Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The Canadian Lender hereby irrevocably appoints
the Administrative Agent to act on its behalf as the Administrative Agent under
each Canadian Security Agreement and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the US Borrower, any Canadian Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents and each of the Lenders (in its capacities as potential Hedge Bank,
potential Cash Management Bank, a Lender, Swing Line Lender (if applicable),
party to any Swap Contract and party to any Cash Management Agreement) and the
L/C Issuers hereby irrevocably appoint and authorize the Administrative Agent to
act as the agent of such Lender and the L/C Issuers for purposes of acquiring,
holding and enforcing any and all Liens on Collateral, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, in its capacity as “collateral agent”, and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as

114



--------------------------------------------------------------------------------




though it were not the Administrative Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the US Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders or to provide notice to or consent of the Lenders with
respect thereto.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its respective duties hereunder and under the other Loan
Documents shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Laws; including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to the US Borrower or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its respective Affiliates in any capacity.
Neither the Administrative Agent nor any of their respective Related Parties
shall be liable for any action taken or not taken by the Administrative Agent
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Any such action taken or failure to act pursuant to the
foregoing shall be binding on all Lenders. The Administrative Agent shall not be
deemed to have knowledge of any Default unless and until notice describing such
Default is given in writing to the Administrative Agent by the US Borrower, a
Canadian Borrower, a Lender or an L/C Issuer.
Neither the Administrative Agent nor any of its Related Parties shall have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or

115



--------------------------------------------------------------------------------




genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection, or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance, extension, renewal or increase of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Third Restatement Date specifying
its objections.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the US Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, so long as no
Event of Default has occurred and is continuing, with the consent of the US
Borrower (each such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a commercial bank organized under the laws
of the United States, or of any State thereof having a combined capital and
surplus of at least $500,000,000. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required

116



--------------------------------------------------------------------------------




Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall nonetheless become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the US Borrower
and such Person remove such Person as Administrative Agent and, in consultation
with the US Borrower, appoint a successor. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.07 and other than any rights to indemnity payments
or other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the US Borrower to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the US
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (A) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the holders of the
Obligations and (B) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect

117



--------------------------------------------------------------------------------




to Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.05(c). Upon the appointment by the US Borrower of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents, or documentation agents
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, an Arranger, a Lender or an L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the US Borrower or any Canadian Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.04(h) and 2.04(i), 2.10 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the

118



--------------------------------------------------------------------------------




Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 10.01, and (ii) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any holder of the Obligations or any acquisition vehicle to
take any further action.
9.10    Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacity as a potential Cash
Management Bank or a potential Hedge Bank) and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of the
Aggregate Commitments, the termination of the Canadian Commitment and the
repayment of all other Obligations hereunder, (ii) that is sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) as approved in
accordance with Section 10.01;

119



--------------------------------------------------------------------------------




(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j); and
(c)    to release any Guarantor from its obligations under the US Guaranty, any
Canadian Guarantee and the Contribution Agreement if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any US Guarantor or any Canadian Guarantor from its obligations under the US
Guaranty, any Canadian Guarantee and the Contribution Agreement pursuant to this
Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
The Administrative Agent agrees to release any US Guarantor or any Canadian
Guarantor that ceases to be a Subsidiary as a result of a transaction permitted
hereunder from its obligations under the US Guaranty, the applicable Canadian
Guarantee and the Contribution Agreement; provided that (i) the Administrative
Agent shall have received all confirmations of authority, if any, requested
pursuant to this Section 9.10with respect to such release, (ii) at the time of
such release, no Default shall exist or would result from such release, and
(iii) after giving effect to such release, the US Borrower shall be in
compliance with all of the terms and provisions of Section 6.12 without giving
effect to the 30 day grace period to perform the terms and provisions thereof.
The Administrative Agent agrees to release any Liens on any Collateral disposed
of as expressly permitted by Section 7.05 to any Person other than a Loan Party,
and agrees that any such Collateral so disposed of shall be sold free and clear
of the Liens created by the Loan Documents; provided that the Administrative
Agent shall have received all confirmations of authority, if any, requested
pursuant to this Section 9.10 with respect to such release.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank
that obtains the benefit of the provisions of Section 8.03, the US Guaranty, any
Canadian Guarantee or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the US Guaranty, any Canadian
Guarantee or any Collateral Document) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
except to the extent expressly provided herein and unless the Administrative
Agent has received a Secured Party Designation Notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. The Administrative Agent shall not be required to

120



--------------------------------------------------------------------------------




verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements upon the termination of the Aggregate Commitments,
the termination of the Canadian Commitment, the repayment of all other
Obligations hereunder and the termination of this Agreement.
ARTICLE X.    
 


MISCELLANEOUS
10.01    Amendments, Etc.
(a)    Generally. No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) and the applicable Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(i)    [reserved];
(ii)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender(it being understood and agreed that a waiver of any condition
precedent set forth in Section 4.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);
(iii)    postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled reduction
of the Commitments hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;
(iv)    reduce the principal of, or the rate of interest specified herein on,
any Loan, L/C Borrowing or Canadian L/C Borrowing, or (subject to clause (i) of
the final proviso to this Section 10.01(a)) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender entitled to receive such amount; provided, however, that (A) only the
consent of the Required Lenders shall be necessary to (1) amend the definition
of “Default Rate” or (2) amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan, L/C Borrowing or Canadian L/C Borrowing or to
reduce any fee payable hereunder, (B) only the consent of the Required US
Lenders shall be necessary to waive any obligation of the US Borrower to pay
interest on the US Obligations or Letter of Credit Fees at the Default Rate and
(C) only the consent of the Canadian Lender shall be necessary to waive any
obligation of a Canadian Borrower to pay interest on the Canadian Obligations or
Canadian L/C Fees at the Default Rate;

121



--------------------------------------------------------------------------------




(v)    change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
(vi)    amend Section 1.05 or the definition of “Alternative Currency” without
the written consent of each US Lender directly affected thereby;
(vii)    change any provision of this Section or the definition of “Required US
Lenders”, “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; provided, however, that only the consent of each
US Lender shall be necessary to change any provision of the definition of
“Required US Lenders” or any other provision hereof specifying the number or
percentage of US Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each US Lender;
(viii)    except as permitted by Section 9.10, release all or substantially all
of the Guarantors from the US Guaranty and the Canadian Guaranties without the
written consent of each Lender;
(ix)    other than in a transaction permitted by Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or a
series of related transactions, without the consent of each Lender;
(x)    release any Borrower or permit any Borrower to assign or transfer any of
its rights or obligations under this Agreement of the other Loan Documents,
without the consent of each Lender; or
(xi)    amend Section 4.02(f) without the written consent of each US Lender
directly affected thereby;
and, provided further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the Canadian Lender in addition to the Lenders required
above, affect the rights or duties of the Canadian Lender under this Agreement
relating to any Canadian Loan or Canadian Letter of Credit made or issued or to
be made or issued by it, (B) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuers in addition to the Lenders
required above, affect the rights or duties of such L/C Issuers under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (C) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; and
(D) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document;
provided, further, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

122



--------------------------------------------------------------------------------




(b)    US Credit Facility. Notwithstanding anything to the contrary herein, the
table set forth in clause (a) of the definition of “Applicable Rate” and the
provisions of Sections 2.01, 2.02, 2.04, 2.05, 2.06 (other than subsection (b)
thereof), 2.07(a), 2.10(a), 2.11(a) and 2.16(a) may be amended or waived by the
Required US Lenders or, if required by Section 10.01(a)(iv), each US Lender
directly affected thereby, without the consent of the Canadian Lender.
(c)    Canadian Credit Facility. Notwithstanding anything to the contrary
herein, the table set forth in clause (b) of the definition of “Applicable Rate”
and the provisions of Sections 2.03, 2.06(b), 2.07(b), 2.10(b), 2.11(b) and
2.16(b) may be amended or waived by the Canadian Lender without the consent of
the US Lenders.
(d)    Defaulting Lenders. No Defaulting Lender shall have any right to approve
or disapprove any amendment, waiver or consent hereunder (and any amendment,
waiver or consent which by its terms requires the consent of all Lenders, all US
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (i) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (ii) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, the Administrative Agent
and the US Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any US Lender
or other holder of Obligations in any material respect and (ii) the US Lenders
shall have received at least three Business Days’ prior written notice thereof
and the Administrative Agent shall not have received, within three Business Days
of the date of such notice to the US Lenders, a written notice from the Required
Lenders stating that the Required US Lenders object to such amendment,
modification or supplement.
Notwithstanding anything herein to the contrary, as to any amendment, amendment
and restatement or other modifications otherwise approved in accordance with
this Section, it shall not be necessary to obtain the consent or approval of any
Lender that, upon giving effect to such amendment, amendment and restatement or
other modification, would have no Commitment or outstanding Loans so long as
such Lender receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, amendment and restatement or other modification becomes
effective.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

123



--------------------------------------------------------------------------------




(i)    if to any Borrower, the Administrative Agent, the Canadian Lender, the
L/C Issuers or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the US
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including e
mail, FpML messaging, and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender, the Swing Line Lender or any L/C Issuer pursuant
to Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Canadian
Lender, the Swing Line Lender, any L/C Issuer or any Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort,

124



--------------------------------------------------------------------------------




contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
US Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the US Borrower or
its securities for purposes of United States Federal or state securities Laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the Lenders and the L/C Issuers shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices, Canadian
Loan Notices, Letter of Credit Applications and Swing Line Loan Notices)
purportedly given by or on behalf of the US Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The US Borrower shall indemnify the Administrative Agent, each Lender, each L/C
Issuer and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the US Borrower. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document (including the imposition of the Default Rate) preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Canadian Lender from exercising the rights and remedies that inure to

125



--------------------------------------------------------------------------------




its benefit (solely in its capacity as Canadian Lender) hereunder and under the
other Loan Documents, (c) any L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (d) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.14), or (e) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c), (d) and (e) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The US Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including all Attorney Costs of the Administrative Agent for a single counsel
in each relevant jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the
Canadian Lender in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (iii) all reasonable out of pocket expenses incurred by the
applicable L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iv) all out of pocket expenses incurred by the Administrative Agent, any Lender
or any L/C Issuer (including all Attorney Costs of the Administrative Agent, any
Lender or any L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
(b)    Indemnification by the US Borrower. The US Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
all Attorney Costs of any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan, Letter of
Credit or Canadian Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer or the Canadian Lender to
honor a demand for payment under a Letter of Credit or a Canadian Letter of
Credit, as applicable, if the documents presented in connection with such demand
do not strictly comply with the terms of such Letter of Credit or such Canadian
Letter of

126



--------------------------------------------------------------------------------




Credit, as the case may be), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the US Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the US Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the US Borrower or any other Loan Party, and regardless of whether
any Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the US Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the US Borrower or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Without limiting the provisions of Section
3.01(c), this Section 10.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
(c)    Reimbursement by Lenders. To the extent that the US Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each US Lender severally agrees to pay to the Administrative
Agent (or any sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such US Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), an L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), an L/C Issuer or the Swing Line Lender in
connection with such capacity. The obligations of the US Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, Letter of Credit or
Canadian Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jursidiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent or
any L/C Issuer, the replacement of any Lender,

127



--------------------------------------------------------------------------------




the termination of the Aggregate Commitments, the termination of the Canadian
Commitment, the repayment of all other Obligations hereunder and the termination
of this Agreement.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any Lender or any L/C Issuer,
or the Administrative Agent, any Lender or any L/C Issuer exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such Lender or such L/C Issuer in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the termination
of the Aggregate Commitments, the termination of the Canadian Commitment, the
repayment of all other Obligations hereunder and the termination of this
Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder or thereunder except (i) to
an assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (e)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (e)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Lenders and the L/C Issuers)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), (x) participations in L/C Obligations and in
Swing Line Loans, and (y) Canadian Letters of Credit) at the time owing to it)
and the other Loan Documents; provided that any such assignment shall be subject
to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate

128



--------------------------------------------------------------------------------




or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the US
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitments assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the US Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
US Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
(C)    the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.

129



--------------------------------------------------------------------------------




The assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any of any Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) a natural Person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural
Person), or (D) to any Person which has informed the assignor Lender and the
Administrative Agent that it is not capable of lending the applicable
Alternative Currencies to the applicable Borrower without the imposition of any
additional Indemnified Taxes.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the US Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment provided, that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the applicable Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (e) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest)

130



--------------------------------------------------------------------------------




of the Loans, L/C Obligations and Canadian L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in subsection (b) of this Section and any written consent to such assignment
required by subsection (b) of this Section, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
subsection.
(e)    Participations. Any Lender may at any time, without the consent of, or
notice to, the US Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person), a Defaulting Lender or a Borrower or any Affiliate or Subsidiary of a
Borrower) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it) and the other Loan Documents;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and each L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso of
Section 10.01(a) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, unless the participation is made with the US Borrower’s prior written
consent. Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.14 as though it were

131



--------------------------------------------------------------------------------




a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(f)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless such Participant (i) agrees to be
subject to the provisions of Sections 3.06 and 10.13 as if it were an assignee
under this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, unless the participation is made with the US Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless such Participant complies
with Section 3.01(e) as though it were a Lender.
(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(h)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the US Borrower and the
Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the US
Borrower, resign as the Swing Line Lender. In the event of any such resignation
as an L/C Issuer or Swing Line Lender, the US Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the US Borrower to appoint any
such successor shall affect the resignation of Bank of America as an L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.04(c)). If Bank of America resigns as the Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.05(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for

132



--------------------------------------------------------------------------------




the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.16(a)(iii) or (ii) any actual or
prospective counterparty (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the US
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating any Loan
Party or its Subsidiaries or the credit facilities provided hereunder, (ii) the
provider of any Platform or other electronic delivery service used by the
Administrative Agent, any L/C Issuer and/or the Swing Line Lender to deliver
Borrower Materials or notices to the Lenders, or (iii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the US Borrower or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than a Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
any Borrower or any Subsidiary relating to any Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by any Borrower or any Subsidiary,
provided that, in the case of information received from any Borrower or any
Subsidiary after the Third Restatement Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.
The Loan Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of the
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Loan Documents without the prior written consent
of the Administrative Agent, unless (and only to the extent that) the Loan
Parties or such Affiliate is required to do so under law and then, in any event
the Loan Parties or such Affiliate will consult with such Person before issuing
such press release or other public disclosure.
The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time after obtaining the prior
written consent of the Administrative Agent, to the fullest extent permitted by
applicable Laws, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of any
Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer or their respective Affiliates, irrespective of
whether or not such Lender or such L/C Issuer or such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Borrower may be contingent or unmatured or are owed to a
branch or office or Affiliate of such Lender or such L/C Issuer different from
the branch or office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the US Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement and each of
the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent or the L/C
Issuers constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement or any other Loan Document or any certificate
delivered thereunder by fax transmission or e-mail transmission (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.
10.13    Replacement of Lenders. If the US Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the US Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(a)    the US Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the US Borrower to require such assignment and
delegation cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrowers and their
Affiliates, on the one hand, and the Administrative Agent and the Arrangers and
the Lenders , on the other hand, (B) the Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and the
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any Borrower
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arrangers and the Lenders has any obligation to any
Borrower or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Arrangers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrowers
and their respective Affiliates, and neither the Administrative Agent nor the
Arrangers nor any Lender has any obligation to disclose any of such interests to
the Borrowers or their respective Affiliates. To the fullest extent permitted by
law, the Borrowers hereby waive and release any claims that it may have against
the Administrative Agent and the Arrangers or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
10.17    Appointment of US Borrower. Each of the Loan Parties hereby appoints
the US Borrower to act as its agent for all purposes of this Agreement, the
other Loan Documents and all other documents and electronic platforms entered
into in connection herewith and agrees that (a) the US Borrower may execute such
documents and provide such authorizations on behalf of such Loan Parties as the
US Borrower deems appropriate in its sole discretion and each Loan Party shall
be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by the
Administrative Agent, an L/C Issuer or a Lender to the US Borrower shall be
deemed delivered to each Loan Party and (c) the Administrative Agent, the L/C
Issuers or the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the US Borrower on behalf of
each of Loan Parties.
10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement, any
other document executed in connection herewith and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Committed Loan Notices, Canadian Loan Notices, Swing Line
Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.
10.19    Amendment and Restatement; Authorizations.
(a)    Amendment and Restatement. The parties hereto agree that, on the Third
Restatement Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto: (i) the Existing
Credit Agreement shall be deemed to be amended and restated in its entirety
pursuant to this Agreement; (ii) all obligations under the Existing Credit
Agreement outstanding on the Third Restatement Date shall in all respects be
continuing and shall be deemed to Obligations outstanding hereunder; (iii) the
guaranties made pursuant to the Existing Credit Agreement shall remain in full
force and effect with respect to the Obligations and are hereby reaffirmed; (iv)
all Existing Letters of Credit outstanding under the Existing Credit Agreement
on the Third Restatement Date shall be deemed to be Letters of Credit
outstanding on the Third Restatement Date under this Agreement; and (v) all
references in the other Loan Documents to the Existing Credit Agreement shall be
deemed to refer without further amendment to this Agreement. The parties hereto
further acknowledge and agree that this Agreement constitutes an amendment to
the Existing Credit Agreement made under and in accordance with the terms of
Section 10.01 of the Existing Credit Agreement. The execution and delivery of
this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement.
(b)    Administrative Agent Authorization. The Lenders, the Swing Line Lender
and the L/C Issuers hereby authorize and instruct the Administrative Agent to
execute and deliver this Agreement and each of the documents and agreements
described in Section 4.01(a) of this Agreement to which the Administrative Agent
is a party.
(c)    New Lenders. From and after the Third Restatement Date, by execution of
this Agreement, each Person identified as a “Lender” on each signature page that
is not already a Lender under the Existing Credit Agreement hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, such Person will
be deemed to be a party to this Agreement and a “Lender” for all purposes of
this Agreement, and shall have all of the obligations of a Lender hereunder as
if it had executed the Existing Credit Agreement. Such Person hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions applicable to the Lenders contained in this Agreement.
(d)    Re-Allocation. On the Third Restatement Date, the loans and commitments
made by the Lenders under the Existing Credit Agreement shall be re-allocated
and restated among the Lenders so that, and loans and commitments shall be made
by the Lenders so that, as of the Third Restatement Date, the respective
commitments of the Lenders shall be as set forth on Schedule 2.01 attached
hereto.
10.20    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Loan Parties
in accordance with the Act. The Loan Parties shall, promptly following a request
by the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.21    Time of the Essence. Time is of the essence of the Loan Documents.
10.22    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the applicable
Borrower in the Agreement Currency, each Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to the applicable Borrower (or to any other Person who may
be entitled thereto under applicable Laws).
10.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.





133



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




SIGNATURE    
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
SCHNITZER STEEL INDUSTRIES, INC.,
as the US Borrower
By:    /s/Robert B. Stone            
Name:    Robert B. Stone                
Title:    Vice President and Treasurer        
SCHNITZER STEEL CANADA LTD.,
as a Canadian Borrower
By:    /s/Richard D. Peach            
Name:    Richard D. Peach            
Title:    President                
BANK OF AMERICA, N.A.,
as Administrative Agent
By:    /s/Anthea Del Bianco            
Name:    Anthea Del Bianco            
Title:    Vice President                




--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a US Lender, an L/C Issuer and Swing Line Lender
By:    /s/Heidi Green                
Name:    Heidi Green                
Title:    Senior Vice President            




--------------------------------------------------------------------------------




JP MORGAN CHASE BANK, N.A.,
as a US Lender
By:    /s/Edward F. Millet            
Name:    Edward F. Millet            
Title:    Managing Director            




--------------------------------------------------------------------------------




KEYBANK, NATIONAL ASSOCIATION,
as a US Lender
By:    /s/L. David Ericksen                
Name:    L. David Ericksen                
Title:    Senior Vice President, Enterprise Banker    

    



--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as a US Lender
By:    /s/Mahir J. Desai            
Name:    Mahir J. Desai                
Title:    Assistant Vice President            

    



--------------------------------------------------------------------------------






BANK OF MONTREAL, CHICAGO BRANCH,
as a US Lender
By:    /s/Randon Gardley            
Name:    Randon Gardley            
Title:    Vice President                

    



--------------------------------------------------------------------------------






WASHINGTON FEDERAL,
as a US Lender
By:    /s/Thomas Marks            
Name:    Thomas Marks                
Title:    Vice President                

    



--------------------------------------------------------------------------------






FIRST HAWAIIAN BANK,
as a US Lender
By:    /s/Darlene N. Blakeney            
Name:    Darlene N. Blakeney            
Title:    Vice President                

    



--------------------------------------------------------------------------------






HOMESTREET BANK, A WASHINTON STATE CHARTERED COMMERCIAL BANK,
as a US Lender
By:    /s/William L. Meyer            
Name:    William L. Meyer            
Title:    Senior Vice President            

    



--------------------------------------------------------------------------------






UMPQUA BANK,
as a US Lender
By:    /s/Jeffrey Seiler                
Name:    Jeffrey Seiler                
Title:    Vice President                

    



--------------------------------------------------------------------------------






BANNER BANK,
as a US Lender
By:    /s/Gregory Foxx            
Name:    Gregory Foxx                
Title:    Vice President                

    



--------------------------------------------------------------------------------






BANK OF MONTREAL,
as the Canadian Lender
By:    /s/Karla McCarthy                
Name:    Karla McCarthy                    
Title:    Managing Director Corporate Finance Division    
By:    /s/Jesse Agassiz                    
Name:    Jesse Agassiz                    
Title:    Director Corporate Finance Division        

    



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of April 6, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Schnitzer
Steel Industries, Inc., an Oregon corporation (the “US Borrower”), Schnitzer
Steel Canada Ltd., a British Columbia corporation (“Schnitzer Steel Canada” and
together with certain Subsidiaries of the US Borrower party thereto pursuant to
Section 2.15 of the Credit Agreement, collectively, the “Canadian Borrowers” and
individually, a “Canadian Borrower”), each US Lender from time to time party
thereto, Bank of Montreal, as Canadian Lender, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
The US Borrower hereby requests (select one):
A Committed Borrowing
A conversion or continuation of Committed Loans

1.    On      (a Business Day).
2.    In the amount of     .
3.    Comprised of     .
[Type of Committed Loan requested]
4.    In the following currency:     .
5.    For Eurocurrency Rate Loans: with an Interest Period of ___ months.
[With respect to such Committed Borrowing, the US Borrower hereby represents and
warrants that (i) such request complies with the proviso to the first sentence
of Section 2.01 of the Credit Agreement and (ii) each of the conditions set
forth in Section 4.02 of the Credit Agreement that are applicable to a Committed
Borrowing have been satisfied on and as of the date of such Committed
Borrowing.]
SCHNITZER STEEL INDUSTRIES, INC.,
an Oregon corporation
By:    
Name:    
Title:    



    



--------------------------------------------------------------------------------




EXHIBIT B
FORM OF CANADIAN LOAN NOTICE
Date: ___________, _____
To:    Bank of Montreal, as Canadian Lender
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of April 6, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Schnitzer
Steel Industries, Inc., an Oregon corporation (the “US Borrower”), Schnitzer
Steel Canada Ltd., a British Columbia corporation (“Schnitzer Steel Canada” and
together with certain Subsidiaries of the US Borrower party thereto pursuant to
Section 2.15 of the Credit Agreement, collectively, the “Canadian Borrowers” and
individually, a “Canadian Borrower”), each US Lender from time to time party
thereto, Bank of Montreal, as Canadian Lender, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
The US Borrower hereby requests (select one):
A Canadian Borrowing
A conversion or continuation of Canadian Loans

1.    On      (a Business Day).
2.    In the amount of C$    .
3.    Comprised of     .
[Type of Canadian Loan requested]
4.    For CDOR Rate Loans: with an Interest Period of ___ months.
5.
On behalf of ____________________________ [insert name of applicable Canadian
Borrower].

[With respect to such Canadian Borrowing, the US Borrower hereby represents and
warrants that (i) such request complies with the proviso to the first sentence
of Section 2.03(a) of the Credit Agreement and (ii) each of the conditions set
forth in Section 4.02 of the Credit Agreement that are applicable to a Canadian
Borrowing have been satisfied on and as of the date of such Canadian Borrowing.]
SCHNITZER STEEL INDUSTRIES, INC.,
an Oregon corporation
By:    
Name:    
Title:    



    



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of April 6, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Schnitzer
Steel Industries, Inc., an Oregon corporation (the “US Borrower”), Schnitzer
Steel Canada Ltd., a British Columbia corporation (“Schnitzer Steel Canada” and
together with certain Subsidiaries of the US Borrower party thereto pursuant to
Section 2.15 of the Credit Agreement, collectively, the “Canadian Borrowers” and
individually, a “Canadian Borrower”), each US Lender from time to time party
thereto, Bank of Montreal, as Canadian Lender, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
The undersigned hereby requests a Swing Line Loan:
1.    On      (a Business Day).
2.    In the amount of $    .
With respect to such Swing Line Borrowing, the US Borrower hereby represents and
warrants that (i) such request complies with the proviso to the first sentence
of Section 2.05(a) of the Credit Agreement and (ii) each of the conditions set
forth in Section 4.02 of the Credit Agreement that are applicable to a Swing
Line Borrowing have been satisfied on and as of the date of such Swing Line
Borrowing.
SCHNITZER STEEL INDUSTRIES, INC.,
an Oregon corporation
By:    
Name:    
Title:    





    



--------------------------------------------------------------------------------




EXHIBIT D
FORM OF [AMENDED AND RESTATED] US NOTE
_______, 20__
FOR VALUE RECEIVED, the undersigned (the “US Borrower”) hereby promises to pay
to _____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the US
Borrower under that certain Third Amended and Restated Credit Agreement, dated
as of April 6, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the US Borrower, Schnitzer
Steel Canada Ltd., a British Columbia corporation (“Schnitzer Steel Canada” and
together with certain Subsidiaries of the US Borrower party thereto pursuant to
Section 2.15 of the Credit Agreement, collectively, the “Canadian Borrowers” and
individually, a “Canadian Borrower”), each US Lender from time to time party
thereto, Bank of Montreal, as Canadian Lender, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
The US Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.
Except as otherwise provided in Section 2.05(f) of the Credit Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in the currency
in which such Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the US Guaranty. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Credit Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.
The US Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[This Note amends and restates in its entirety that certain [Amended and
Restated] Note from the US Borrower to the Lender dated as of February 9, 2011,
and is not intended to constitute a novation thereof. The indebtedness evidenced
by the prior [Amended and Restated] Note has not been repaid, satisfied or
discharged and nothing herein shall constitute a repayment, satisfaction or
discharge of such indebtedness.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the US Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.
SCHNITZER STEEL INDUSTRIES, INC.,
an Oregon corporation
By:    
Name:    
Title:    








--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   









--------------------------------------------------------------------------------




EXHIBIT E
FORM OF [AMENDED AND RESTATED] CANADIAN NOTE
______, 20__
FOR VALUE RECEIVED, the undersigned (the “Canadian Borrower”) hereby promises to
pay to _____________________, or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Canadian Loan from time to time made by the Lender
to the Canadian Borrower under that certain Third Amended and Restated Credit
Agreement, dated as of April 6, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Schnitzer Steel Industries, Inc., an Oregon corporation (the “US
Borrower”), [the Canadian Borrower and certain Subsidiaries of the US Borrower
party thereto pursuant to Section 2.15 of the Credit Agreement][Schnitzer Steel
Canada Ltd., a British Columbia corporation, the Canadian Borrower and certain
Subsidiaries of the US Borrower party thereto pursuant to Section 2.15 of the
Credit Agreement], each US Lender from time to time party thereto, the Lender,
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.
The Canadian Borrower promises to pay interest on the unpaid principal amount of
each Canadian Loan from the date of such Canadian Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Lender in Canadian Dollars at the office designated by the Lender’s. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the US Guaranty and the Canadian Guaranties. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Credit
Agreement. Canadian Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount, currency and maturity of its Canadian Loans and payments with
respect thereto.
The Canadian Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
PROVINCE OF BRITISH COLUMBIA.
[This Note amends and restates in its entirety that certain [Amended and
Restated] Note from the Canadian Borrower to the Lender dated as of February 9,
2011, and is not intended to constitute a novation thereof. The indebtedness
evidenced by the prior [Amended and Restated] Note has not been repaid,
satisfied or discharged and nothing herein shall constitute a repayment,
satisfaction or discharge of such indebtedness.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Canadian Borrower has caused this Note to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.
[CANADIAN BORROWER],
a __________________________
By:    
Name:    
Title:    








--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   









--------------------------------------------------------------------------------




EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Date:                        
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of April 6, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Schnitzer
Steel Industries, Inc., an Oregon corporation (the “US Borrower”), Schnitzer
Steel Canada Ltd., a British Columbia corporation (“Schnitzer Steel Canada” and
together with certain Subsidiaries of the US Borrower party thereto pursuant to
Section 2.15 of the Credit Agreement, collectively, the “Canadian Borrowers” and
individually, a “Canadian Borrower”), each US Lender from time to time party
thereto, Bank of Montreal, as Canadian Lender, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of the US Borrower, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the US Borrower, and
that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The US Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
US Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The US Borrower has delivered the unaudited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal quarter of the US
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the US Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the US Borrower during the accounting period covered by such financial
statements.
3.    A review of the activities of the US Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the US Borrower performed and
observed all its Obligations under the Loan Documents, and




--------------------------------------------------------------------------------




[select one:]


[to the best knowledge of the undersigned, during such fiscal period the US
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or—


[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the US Borrower contained in Article
V of the Credit Agreement, or contained in any document furnished by the US
Borrower under or in connection with the Credit Agreement, are correct in all
material respects (except to the extent any such representation and warranty
itself is qualified by “materiality,” “Material Adverse Effect” or similar
qualifier, in which case it shall be true and correct in all respects) on and as
of the date hereof, except to the extent that any such representations and
warranties specifically refer to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(except to the extent any such representation and warranty itself is qualified
by “materiality,” “Material Adverse Effect” or similar qualifier, in which case
it shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedules 1,
2 and 3 attached hereto are true and accurate on and as of the date of this
Certificate.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
set forth above.
SCHNITZER STEEL INDUSTRIES, INC.,
an Oregon corporation


By:     
Name:     
Title:     








--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)








--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)








--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)








--------------------------------------------------------------------------------




EXHIBIT G
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement, the
Loss Sharing Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount[s] and equal to the percentage
interest[s] identified below of all of such outstanding rights and obligations
of [the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, the Letters of Credit, Canadian
Letters of Credit and the Swing Line Loans included in such facilities ) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.    Assignor[s]:    
            
[for each Assignor, indicate whether it [is][is not] a Defaulting Lender]


2.    Assignee[s]:    
            
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Borrowers:    Schnitzer Steel Industries, Inc., an Oregon corporation; Schnitzer
Steel Canada Ltd., a British Columbia corporation[; insert other Canadian
Borrowers]





--------------------------------------------------------------------------------




4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement.

5.
Credit Agreement: Third Amended and Restated Credit Agreement, dated as of April
6, 2016, among Schnitzer Steel Industries, Inc., an Oregon corporation,
Schnitzer Steel Canada Ltd., a British Columbia corporation, certain
Subsidiaries of the US Borrower party thereto pursuant to Section 2.15 of the
Credit Agreement, each US Lender from time to time party thereto, Bank of
Montreal, as Canadian Lender, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer.

6.
Assigned Interest[s]:

Assignor[s]
Assignee[s]
 
 
Facility Assigned
Aggregate
Amount of Commitment/Loans 
for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/ Loans
 
 
CUSIP Number
 
 
________
$_________
$_________
_______%
 
 
 
________
$_________
$_________
_______%
 
 
 
________
$_________
$_________
_______%
 

7.
Trade Date:    __________________

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]








--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:                        
Name:
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:                        
Name:
Title:
[Consented to and] Accepted:
BANK OF AMERICA, N.A.,
As Administrative Agent
By:                    
Name:
Title:
[Consented to:]
[BANK OF AMERICA, N.A.,
[as an L/C Issuer][and Swing Line Lender]
By:                    
Name:
Title:
[L/C ISSUER],
as an L/C Issuer
By:                    
Name:
Title:
[Consented to:]
SCHNITZER STEEL INDUSTRIES, INC.,
an Oregon corporation
By:                    
Name:
Title:




--------------------------------------------------------------------------------












--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Third Amended and Restated Credit Agreement, dated as of April 6, 2016, among
Schnitzer Steel Industries, Inc., an Oregon corporation (the “US Borrower”),
Schnitzer Steel Canada Ltd., a British Columbia corporation (“Schnitzer Steel
Canada” and together with certain Subsidiaries of the US Borrower party thereto
pursuant to Section 2.15 of the Credit Agreement, collectively, the “Canadian
Borrowers” and individually, a “Canadian Borrower”), each US Lender from time to
time party thereto, Bank of Montreal, as Canadian Lender, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the US
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the US
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit




--------------------------------------------------------------------------------




decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to the Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.








--------------------------------------------------------------------------------




EXHIBIT H
FORM OF US GUARANTY
THIRD AMENDED AND RESTATED CONTINUING GUARANTY
This THIRD AMENDED AND RESTATED CONTINUING GUARANTY (this “Guaranty”) entered
into as of April 6, 2016, is made by SCHNITZER STEEL INDUSTRIES, INC., an Oregon
corporation (the “US Borrower”), the other parties identified as “Guarantors” on
the signature pages hereto and such other parties that may become Guarantors
hereunder after the date hereof (collectively with the US Borrower, the
“Guarantors” and individually, a “Guarantor”), in favor of BANK OF AMERICA,
N.A., a national banking association, as administrative agent (in such capacity,
and together with its successors, the “Administrative Agent”) for the holders of
the Obligations.
RECITALS
A.    The US Borrower, Schnitzer Steel Canada Ltd., a British Columbia
corporation (“Schnitzer Steel Canada”), the lenders from time to time party
thereto (the “Existing US Lenders”), Bank of Montreal, as Canadian lender (the
“Existing Canadian Lender” and together with the Existing US Lenders, the
“Existing Lenders”), Wells Fargo, as an l/c issuer (the “Existing Wells Fargo
L/C Issuer”), and Bank of America, N.A., as administrative agent, swing line
lender (in such capacity, the “Existing Swing Line Lender”) and an l/c issuer
(in such capacity, the “Existing Bank of America L/C Issuer” and together with
the Wells Fargo Existing L/C Issuer, the “Existing L/C Issuers”), are parties to
that certain Second Amended and Restated Credit Agreement dated as of February
9, 2011 (as amended, restated, supplemented or otherwise modified, the “Existing
Credit Agreement”) pursuant to which the Existing US Lenders have made revolving
loans to the US Borrower, the Existing Swing Line Lender has made swing line
loans to the US Borrower, the Existing L/C Issuers have issued letters of credit
for the account of the US Borrower, and the Existing Canadian Lender has made
revolving loans and letters of credit denominated in Canadian Dollars to the
Canadian Borrowers.
B.    In connection with the Existing Credit Agreement, the US Borrower and
certain of its Subsidiaries entered into or became a party to that certain
Second Amended and Restated Continuing Guaranty dated as of February 9, 2011 (as
amended, restated, supplemented or otherwise modified, the “Existing Guaranty”),
pursuant to which such Persons guaranteed, among other things, the indebtedness,
liabilities and obligations of the Borrowers owing to the Existing Lenders and
the Existing L/C Issuers arising under the Existing Credit Agreement.
C.    The US Borrower, Schnitzer Steel Canada and each other Canadian Borrower
that may become a party thereto, the US Lenders from time to time party thereto,
Bank of Montreal, as Canadian Lender, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, are parties to that
certain Third Amended and Restated Credit Agreement dated as of the date hereof
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), which Credit Agreement amended, restated and replaced the Existing
Credit Agreement in its entirety.
D.    It is a condition precedent to each Lender’s and each L/C Issuer’s
obligation to make its initial Credit Extension under the Credit Agreement that
the Guarantors enter into this Guaranty.
E.    Each Guarantor (other than the US Borrower) as a direct or indirect
wholly-owned Subsidiary of the US Borrower will derive substantial and direct
benefits (which benefits are hereby acknowledged by each Guarantor) from the
loans and the letters of credit and other benefits to be provided to the
Borrowers under the Credit Agreement.

3



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Lenders (including the Swing Line Lender) and the L/C Issuers to make Credit
Extensions under the Credit Agreement, each Guarantor hereby agrees to amend and
restate the Existing Guaranty in its entirety as follows:
1.    Definitions. All capitalized terms used in this Guaranty and not otherwise
defined herein have the meanings specified in the Credit Agreement. References
to the Lenders or any Lender herein shall include the Swing Line Lender in its
capacity as a Lender and as Swing Line Lender. As used in this Guaranty, (a)
“Guaranteed Parties” means the Administrative Agent and each other holder of the
Obligations (and “Guaranteed Party” means any one of them), (b) “Paid in Full”
or “Payment in Full” shall mean (i) the payment in full in cash and performance
of all Guaranteed Obligations (other than contingent indemnification obligations
for which no claim has been asserted) and, at the time of payment, there is no
basis for defeasance, disgorgement, repayment or return for any reason
whatsoever, (ii) the termination of all Commitments and (iii) either (A) the
cancellation and return to applicable L/C Issuer of all Letters of Credit and
the cancellation and return to the Canadian Lender of all Canadian Letters of
Credit or (B) the Cash Collateralization of all Letters of Credit and Canadian
Letters of Credit in an amount and in the manner required by the Credit
Agreement, (c) “Qualified ECP Guarantor” means, at any time, each Loan Party
with total assets exceeding $10,000,000 or that qualifies at such time as an
“eligible contract participant” under the Commodity Exchange Act and can cause
another Person to qualify as an “eligible contract participant” at such time
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act, and (d) “Specified
Loan Party” means any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 13).
2.    Guaranty; Obligations Independent. Subject to the provisions of Section 3
below, each Guarantor hereby irrevocably, absolutely and unconditionally
guarantees, jointly and severally, as a primary obligor and not merely as a
surety, the full and punctual payment or performance when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, and at all times thereafter, of all Obligations (collectively, the
“Guaranteed Obligations”); provided that the Guaranteed Obligations shall
exclude any Excluded Swap Obligations with respect to such Guarantor. The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Guarantor, and conclusive, in the absence of manifest error,
for the purpose of establishing the amount of the Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Obligations or any instrument or agreement evidencing any Obligations, or
by the existence, validity, enforceability, perfection, non-perfection or extent
of any collateral therefor, or by any fact or circumstance relating to the
Obligations which might otherwise constitute a defense to the obligations of the
Guarantors, or any of them, under this Guaranty, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.
The obligations of each Guarantor hereunder are those of a primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.
3.    Limitation of Liability. Anything contained in this Guaranty to the
contrary notwithstanding, if any Fraudulent Transfer Law (as hereinafter
defined) is determined by a court of competent jurisdiction to be applicable to
the obligations of any Guarantor under this Guaranty, the obligations of such
Guarantor hereunder shall be limited to a maximum aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code or any applicable provisions of comparable state law
(collectively,

4



--------------------------------------------------------------------------------




the “Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Guarantor in respect of intercompany indebtedness to an Affiliate of the
US Borrower to the extent that such indebtedness would be discharged in an
amount equal to the amount paid by such Guarantor hereunder) and after giving
effect as assets to the value (as determined under the applicable provisions of
the Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Guarantor pursuant to applicable Law or
pursuant to the terms of any agreement.
4.    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than Payment in Full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a)    This Guaranty constitutes a guaranty of payment and performance when due
and not of collection.
(b)    The Administrative Agent, acting for itself and the Guaranteed Parties,
may enforce this Guaranty upon the occurrence of an Event of Default under the
Loan Documents notwithstanding the existence of any dispute between any Borrower
and any Guaranteed Party with respect to the existence of such Event of Default.
(c)    The obligations of each Guarantor hereunder are independent of the
obligations of each Borrower under the Loan Documents and the obligations of any
other guarantor of the obligations of any Borrower under the Loan Documents, and
a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against any Borrower or any other Loan Party or whether any Borrower or
any other Loan Party is joined in any such action or actions.
(d)    Payment by the Guarantors of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if any Guaranteed Party is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release any Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit.
(e)    The Guaranteed Parties, upon such terms as they deem appropriate, without
notice or demand and without affecting the validity or enforceability of this
Guaranty or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may (i)
renew, extend, accelerate, increase the rate of interest on, or otherwise change
the time, place, manner or terms of payment of the Guaranteed Obligations, (ii)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations, (iii) request and accept other guaranties of
the Guaranteed Obligations, (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any other guaranties of the Guaranteed Obligations, or
any other obligation of any Person (including any other Guarantor) with respect
to the Guaranteed Obligations, (v) take, hold, exchange, enforce, waive,
release, fail to protect, sell or other dispose of any security for the payment
of the Guaranteed Obligations, (vi) apply such security and direct the order or
manner of sale thereof as the Administrative Agent may determine in

5



--------------------------------------------------------------------------------




its sole discretion and (vii) exercise any other rights available to them under
the Loan Documents. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.
(f)    This Guaranty and the obligations of each Guarantor hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than Payment in Full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not such Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce an agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) of the Loan Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
of the Loan Documents or any agreement relating to such other guaranty; (iii)
the Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source to the payment of indebtedness
of any Borrower other than the Guaranteed Obligations, even though any
Guaranteed Party might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) consent by any Guaranteed Party to the change,
reorganization or termination of the corporate structure or existence of any
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any defenses, set-offs or counterclaims which
any Borrower may allege or assert against any Guaranteed Party in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (vii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.
5.    Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
each Guaranteed Party:
(a)    any right to require any Guaranteed Party, as a condition of payment or
performance by any Guarantor, to (i) proceed against any Borrower, any other
guarantor of the Guaranteed Obligations or any other Person, (ii) proceed
against or have resort to any balance of any deposit account or credit on the
books of any Guaranteed Party in favor of any Borrower or any other Person,
(iii) proceed against or exhaust any security for the Guaranteed Obligations, or
(iv) pursue any other remedy in the power of any Guaranteed Party whatsoever;
(b)    any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of any Borrower including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of any Borrower from any cause other than Payment in
Full of the Guaranteed Obligations;
(c)    any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

6



--------------------------------------------------------------------------------




(d)    any defense based upon any Guaranteed Party’s errors or omissions in the
administration of the Guaranteed Obligations, except behavior which amounts to
bad faith;
(e)    (i) any principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge of any Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting any Guarantor’s liability hereunder or
the enforcement hereof, and (iii) any rights to set-offs, recoupments and
counterclaims;
(f)    notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the Loan Documents or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower and notices of any of the matters referred
to in Section 4 above and any right to consent to any thereof;
(g)    any benefit of and any right to participate in any security now or
hereafter held by any Guaranteed Party; and
(h)    any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty.
6.    Guarantor’s Rights of Subrogation, Contribution, Etc. Until all of the
Guaranteed Obligations shall have been Paid in Full, each Guarantor waives any
claim, right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against the Borrowers or any of their assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against the Borrowers, and (b) any right to enforce, or to
participate in, any claim, right or remedy that any Guaranteed Party now has or
may hereafter have against the Borrowers. In addition, until all of the
Guaranteed Obligations shall have been Paid in Full, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor of the Guaranteed Obligations. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against the Borrowers, and any rights of
contribution such Guarantor may have against any such other guarantor (including
any Guarantor), shall be junior and subordinate to any rights the Guaranteed
Parties may have, and to any right any Guaranteed Party may have against such
other guarantor (including any Guarantor). If any amount shall be paid to a
Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time prior to the Payment in Full of the Guaranteed
Obligations, such amount shall be held in trust for the Administrative Agent and
shall forthwith be paid over to the Administrative Agent to be applied against
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
7.    Subordination of Other Obligations. Any debts, liabilities and obligations
of any Borrower now or hereafter held by any Guarantor is hereby subordinated in
right of payment to the Guaranteed Obligations, and any such debts, liabilities
and obligations of any Borrower to any Guarantor collected or received by such
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent and shall forthwith be paid over to the
Administrative Agent to be applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of any
Guarantor under any other provision of this Guaranty.

7



--------------------------------------------------------------------------------




8.    Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until the Guaranteed Obligations shall have been Paid in Full;
provided, however, that the obligations of the Guarantors under Section 14 shall
survive any termination of this Guaranty. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.
9.    Authority of Borrowers and Guarantors. It is not necessary for any
Guaranteed Party to inquire into the powers of any Borrower or any other Loan
Party or of the officers, directors, members, partners or agents acting or
purporting to act on their behalf, and any Guaranteed Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.
10.    Information. Committed Loans and Swing Line Loans may be made or
continued by the US Lenders, Letters of Credit may be issued, amended or
extended by the L/C Issuers and Canadian Loans may be made and Canadian Letters
of Credit may be issued, amended or extended by the Canadian Lender, as
applicable, to or for the account of the applicable Borrower from time to time
under the Credit Agreement and related Loan Documents without notice to or
authorization from any Guarantor regardless of the financial or other condition
of any Borrower at the time of any such extension of credit. No Guaranteed Party
shall have any obligation to disclose or discuss with any Guarantor its
assessment, or such Guarantor’s assessment, of the financial condition of any
Borrower. Each Guarantor has adequate means to obtain information from any
Borrower on a continuing basis concerning the financial condition of such
Borrower and its ability to perform its obligations under the Loan Documents,
and each Guarantor assumes the responsibility for being and keeping informed of
the financial condition of each Borrower and of all circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby
waives and relinquishes any duty on the part of any Guaranteed Party to disclose
any matter, fact or thing relating to the business, operations or conditions of
any Borrower now known or hereafter known by such Guaranteed Party.
11.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Guaranteed Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable Laws, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Guaranteed Party to or for the credit or the
account of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Guaranty or any other Loan
Document to such Guaranteed Party, irrespective of whether or not such
Guaranteed Party shall have made any demand under this Guaranty or any other
Loan Document and although such obligations of such Guarantor may be contingent
or unmatured or are owed to a branch or office of such Guaranteed Party
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Guaranteed Party under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Guaranteed Party may have. Each Guaranteed Party agrees to notify the
applicable Guarantor and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
12.    Bankruptcy; Post-Petition Interest; Stay of Acceleration; Reinstatement
of Guaranty.
(a)    Until all of the Guaranteed Obligations shall have been Paid in Full, no
Guarantor shall, without the prior written consent of the Administrative Agent
in accordance with the terms of the Credit Agreement, commence or join with any
other Person in commencing any proceeding under any Debtor Relief Law against
any Borrower. The obligations of the Guarantors under this Guaranty shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
proceeding under any Debtor Relief

8



--------------------------------------------------------------------------------




Laws naming any Borrower as the debtor or by any defense which the Borrower may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guaranteed Obligations if said proceedings had not been
commenced) shall be included in the Guaranteed Obligations because it is the
intention of each Guarantor and each Guaranteed Party that the Guaranteed
Obligations which are Guaranteed by the Guarantors pursuant to this Guaranty
should be determined without regard to any rule of law or order which may
relieve the Borrower of any portion of such Guaranteed Obligations. Each
Guarantor will permit any trustee in any proceeding under any Debtor Relief Law
or similar person to pay the Guaranteed Parties, or allow the claims of the
Guaranteed Parties in respect of, any such interest accruing after the date on
which such proceeding is commenced.
(c)    If acceleration of the time for payment of any of the Obligations is
stayed, in connection with any case commenced by or against a Guarantor or a
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Guaranteed Parties.
(d)    In the event that all or any portion of the Guaranteed Obligations are
paid by a Borrower or by any other guarantor (including any Guarantor), the
obligations of each Guarantor hereunder shall continue and remain in full force
and effect or be reinstated, as the case may be, in the event that all or any
part of such payment(s) are rescinded or recovered directly or indirectly from
any Guaranteed Party as a preference, fraudulent transfer or otherwise, and any
such payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes under this Guaranty.
13.    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
this Guaranty or the grant of a Lien under the Loan Documents, in each case, by
any Specified Loan Party becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Guaranty
voidable under applicable Fraudulent Transfer Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Guaranty shall remain in full force and effect until the Obligations have
been indefeasibly Paid in Full. Each Loan Party intends this Section 13 to
constitute, and this Section 13 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.
14.    Taxes.
(a)    Any and all payments by or on account of any obligation of any Guarantor
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Guarantor or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by such Guarantor or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to the Credit Agreement.

9



--------------------------------------------------------------------------------




(b)    If any Guarantor or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding Taxes, from any payment, then (i) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to the Credit Agreement, (ii) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (iii) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the such Guarantor shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(c)    If any Guarantor or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (i) such Guarantor or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation delivered pursuant to the
Credit Agreement, (ii) such Guarantor or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount so withheld or deducted
by it to the relevant Governmental Authority in accordance with such Laws, and
(iii) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by such Guarantor shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
15.    Payment by Guarantors; Application of Payments. In furtherance of the
foregoing and not in limitation of any other right that any Guaranteed Party has
at law or in equity against any Guarantor by virtue hereof, upon the failure of
any Borrower to pay any Guaranteed Obligation when and as the same shall become
due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code), each Guarantor hereby promises to and will forthwith pay, or cause to be
paid, to the Guaranteed Parties as designated thereby, in cash such Guaranteed
Obligation. Except as otherwise expressly provided herein, all payments by any
Guarantor hereunder shall be made to the Administrative Agent, for the account
of the Guaranteed Parties at the Administrative Agent’s Office in Dollars.
Payments received from any Guarantor shall, unless otherwise expressly provided
herein, be applied as set forth in Section 8.03 of the Credit Agreement. The
Administrative Agent shall have absolute discretion as to the time of
application of any payments received from any Guarantor.
16.    Assignments, Participations, Confidentiality. Any Lender and any L/C
Issuer may from time to time, without notice to any Guarantor and without
affecting any Guarantor’s obligations hereunder, transfer its interest in the
Guaranteed Obligations to Eligible Assignees in the manner permitted by the
Credit Agreement. Each Guarantor agrees that each such transfer will give rise
to a direct obligation of such Guarantor to each such Eligible Assignee and that
each such Eligible Assignee shall have the same rights and benefits under this
Guaranty as it would have if it were a Lender or L/C Issuer, as the case may be,
a party to the Credit Agreement and this Guaranty. Each Guarantor, the
Administrative Agent, each Lender and each L/C Issuer agree that the provisions
of Section 10.07 of the Credit Agreement shall apply to all information provided
to the Administrative Agent, a Lender or an L/C Issuer by any Guarantor under
this Guaranty or any other Loan Document to which such Guarantor is a party,
other than any such information that is available to the Administrative Agent,
any Lender or any L/C Issuer on a nonconfidential basis prior

10



--------------------------------------------------------------------------------




to disclosure by such Guarantor; provided that, in the case of information
received from a Guarantor after the date hereof, such information is clearly
identified in writing at the time of delivery as confidential.
17.    Loan Document. This Guaranty is a Loan Document executed and delivered
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof. Without limiting the generality of the foregoing, the rules
of construction and interpretation specified in Section 1.02 of the Credit
Agreement also apply to this Guaranty and are incorporated herein by this
reference.
18.    Notices. All notices and other communications provided herein shall be
given in accordance with Section 10.02 of the Credit Agreement and in the case
of the Guarantors, to such Guarantor c/o Schnitzer Steel Industries, Inc. at the
address or telecopier number specified for the US Borrower on Schedule 10.02 to
the Credit Agreement.
19.    No Waiver; Cumulative Remedies. No failure by any Guaranteed Party to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. No waiver of any single breach or default under this Guaranty shall
be deemed a waiver of any other breach or default. The rights, remedies, powers
and privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges that may otherwise be available to the
Guaranteed Parties. Any single or partial exercise of any right or remedy shall
not preclude the further exercise thereof or the exercise of any other right or
remedy. No notice or demand on any Guarantor in any case shall entitle such
Guarantor or any other Guarantor to any other or further notice or demand in
similar or other circumstances.
20.    Governing Law; Submission to Jurisdiction; Etc. The terms of Sections
10.14 and 10.15 of the Credit Agreement with respect to governing law,
submission to jurisdiction, waiver of venue, service of process and waiver of
jury trial are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.
21.    USA PATRIOT Act Notice. Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the
Guarantors, which information includes the name and address of the Guarantors
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Guarantors in accordance with the Act. The
Guarantors shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
22.    Amendments, Etc. No amendment or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor therefrom, shall be
effective unless in writing signed by the Administrative Agent and such
Guarantor, subject to any consent required in accordance with Section 10.01 of
the Credit Agreement, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. Without
limiting the generality of the foregoing, the making of a Committed Loan, a
Swing Line Loan or a Canadian Loan or issuance of a Letter of Credit or Canadian
Letter of Credit under the Credit Agreement shall not be construed as a waiver
of any Default or Event of Default under the Credit Agreement.

11



--------------------------------------------------------------------------------




23.    Counterparts; Integration; Effectiveness. This Guaranty may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Guaranty, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuers constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Guaranty shall become effective when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Guaranty by fax transmission or e-mail transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Guaranty.
24.    Additional Guarantors. Pursuant to Section 6.12 of the Credit Agreement,
each Domestic Subsidiary that becomes a Material Subsidiary and each Subsidiary
designated a Designated Non-Party Subsidiary is required to become a party to
this Guaranty as a Guarantor upon becoming a Material Subsidiary or a Non-Party
Designated Subsidiary, as applicable. Upon the execution and delivery by such
Material Subsidiary or such Non-Party Designated Subsidiary of an instrument in
the form of Annex 1 hereto and acceptance thereof by the Administrative Agent,
such Material Subsidiary or Non-Party Designated Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Guarantor hereunder. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Guaranty.
25.    Severability. If any provision of this Guaranty is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Guaranty shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
26.    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each
Guarantor in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Guaranty (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Guarantor
in the Agreement Currency, such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Guarantor (or to any other Person who may be entitled thereto under
applicable Laws).

12



--------------------------------------------------------------------------------




27.    Release. Each Guarantor (other than the US Borrower) shall be entitled to
be released from its obligations under this Guaranty as provided in Section 9.10
of the Credit Agreement if such Guarantor ceases to be a Subsidiary as a result
of a transaction permitted thereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
release of any other Guarantor.
[signature pages follow]





13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has executed this Guaranty by its duly
authorized officer as of the day and year first above written.
GUARANTORS:             SCHNITZER STEEL INDUSTRIES, INC.,
an Oregon corporation
By:                        
Name:
Title:
[GUARANTOR]
By:                        
Name:
Title:





14



--------------------------------------------------------------------------------




Accepted and agreed:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:                        
Name:
Title:





15



--------------------------------------------------------------------------------




ANNEX 1
SUPPLEMENT
SUPPLEMENT NO. ____ dated as of __________________ (this “Supplement”), to the
Third Amended and Restated Continuing Guaranty dated as of April 6, 2016 (the
“US Guaranty”) made by SCHNITZER STEEL INDUSTRIES, INC., an Oregon corporation
(the “US Borrower”), the other parties identified as “Guarantors” on the
signature pages thereto and such other parties that may become Guarantors
thereunder after the date thereof (collectively with the US Borrower, the
“Guarantors” and individually, a “Guarantor”), in favor of BANK OF AMERICA,
N.A., a national banking association, as administrative agent (in such capacity,
and together with its successors, the “Administrative Agent”) for the holders of
the Obligations.
RECITALS
A.    The US Borrower, Schnitzer Steel Canada LTD., a British Columbia
corporation, and each other Canadian Borrower that may become a party thereto,
the US Lenders from time to time party thereto, Bank of Montreal, as Canadian
Lender, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer, are parties to that certain Third Amended and Restated Credit
Agreement dated as of April 6, 2016 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”).
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the US Guaranty.
C.    The Guarantors have entered into the US Guaranty in order to induce the
Lenders (including the Swing Line Lender) and the L/C Issuers to make Credit
Extensions under the Credit Agreement, and pursuant to Section 6.12 of the
Credit Agreement, each Domestic Subsidiary that becomes a Material Subsidiary
and each Subsidiary designated a Non-Party Designated Subsidiary is required to
enter into the US Guaranty as a Guarantor upon becoming a Material Subsidiary or
a Non-Party Designated Subsidiary, as applicable.
D.    The undersigned Subsidiary (the “New Guarantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor under the US Guaranty in consideration for the Lenders (including
the Swing Line Lender) and the L/C Issuers to make Credit Extensions under the
Credit Agreement.
Accordingly, the New Guarantor agrees as follows:
1.    In accordance with Section 24 of the US Guaranty, the New Guarantor by its
signature below becomes a Guarantor under the US Guaranty with the same force
and effect as if originally named therein as a Guarantor and the New Guarantor
hereby agrees to all the terms and provisions of the US Guaranty applicable to
it as a Guarantor thereunder. Each reference to a “Guarantor” in the US Guaranty
shall be deemed to include the New Guarantor. The US Guaranty is hereby
incorporated herein by reference.
2.    This Supplement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Supplement shall become effective when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Supplement by fax transmission or e-mail transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Supplement.

1



--------------------------------------------------------------------------------




3.    Except as expressly supplemented hereby, the US Guaranty shall remain in
full force and effect.
4.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
5.    Any provision of this Supplement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
6.    All communications and notices hereunder shall be in writing and given as
provided in Section 18 of the US Guaranty.
[signature pages follow]





2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantor has executed this Supplement by its duly
authorized officer as of the day and year first above written.
[NEW GUARANTOR]
By:                        
Name:
Title:
Accepted and agreed:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:                        
Name:
Title:










--------------------------------------------------------------------------------




EXHIBIT I
FORM OF CANADIAN GUARANTEE
[AMENDED AND RESTATED] CONTINUING GUARANTEE
This [AMENDED AND RESTATED] CONTINUING GUARANTEE (this “Guarantee”) entered into
as of [__], is made by [SCHNITZER STEEL CANADA LTD., a British Columbia
corporation][SCHNITZER STEEL CANADIAN HOLDINGS, INC., a British Columbia
corporation][INSERT NAME OF CANADIAN BORROWER, a ___________________] (the
“Guarantor”), in favour of the BANK OF AMERICA, N.A., a national banking
association, as administrative agent and its successors, acting for this purpose
as an agent of the Canadian Lender pursuant to the terms of the Credit Agreement
(in such capacity, and together with its successors as administrative agent, the
“Administrative Agent”).
RECITALS
A.    [Schnitzer Steel Industries, Inc., an Oregon corporation (the “US
Borrower”), [Schnitzer Steel Canada LTD., a British Columbia corporation
(“Schnitzer Steel Canada”)][the Guarantor], the lenders from time to time party
thereto (the “Existing US Lenders”), Bank of Montreal, as Canadian lender (the
“Existing Canadian Lender” and together with the Existing US Lenders, the
“Existing Lenders”), Wells Fargo, as an l/c issuer (the “Existing Wells Fargo
L/C Issuer”), and Bank of America, N.A., as administrative agent, swing line
lender (in such capacity, the “Existing Swing Line Lender”) and an l/c issuer
(in such capacity, the “Existing Bank of America L/C Issuer” and together with
the Wells Fargo Existing L/C Issuer, the “Existing L/C Issuers”), are parties to
that certain Second Amended and Restated Credit Agreement dated as of February
9, 2011 (as amended, restated, supplemented or otherwise modified, the “Existing
Credit Agreement”) pursuant to which the Existing US Lenders have made revolving
loans to the US Borrower, the Existing Swing Line Lender has made swing line
loans to the US Borrower, the Existing L/C Issuers have issued letters of credit
for the account of the US Borrower, and the Existing Canadian Lender has made
revolving loans and letters of credit denominated in Canadian Dollars to the
Canadian Borrowers.]
B.    [In connection with the Existing Credit Agreement, the Guarantor entered
into or became a party to that certain Continuing Guarantee dated as of February
9, 2011 (as amended, restated, supplemented or otherwise modified, the “Existing
Guarantee”), pursuant to which the Guarantor guaranteed, among other things, the
indebtedness, liabilities and obligations of the Canadian Borrowers owing to the
Existing Canadian Lender arising under the Existing Credit Agreement.]
C.    [Schnitzer Steel Industries, Inc., an Oregon corporation][The US
Borrower], [Schnitzer Steel Canada][the Guarantor] and [the Guarantor and] each
other Canadian Borrower that may become a party thereto, the US Lenders from
time to time party thereto, [Bank of Montreal], as Canadian Lender, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer, are
parties to that certain Third Amended and Restated Credit Agreement [dated as of
April 6, 2016][dated as of the date hereof] (as amended, restated, supplemented
or otherwise modified, the “Credit Agreement”)[, which Credit Agreement amended,
restated and replaced the Existing Credit Agreement in its entirety].
D.    It is a condition precedent to the Canadian Lender’s obligation to make
its initial Credit Extension under the Credit Agreement that the Guarantor enter
into this Guarantee.
E.    The Guarantor will derive substantial and direct benefits (which benefits
are hereby acknowledged by the Guarantor) from the Canadian Loans and the
Canadian Letters of Credit and other benefits to be provided to the Canadian
Borrowers under the Credit Agreement.

2
- 2 -



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Canadian Lender to make Credit Extensions under the Credit Agreement, each
Guarantor hereby agrees [to amend and restate the Existing Guarantee in its
entirety] as follows:
1.    Definitions. All capitalized terms used in this Guarantee and not
otherwise defined herein have the meanings specified in the Credit Agreement. As
used in this Guarantee, (a) “Guaranteed Parties” means the Canadian Lender and
each other holder of the Canadian Obligations (and “Guaranteed Party” means any
one of them), and (b) “Paid in Full” or “Payment in Full” shall mean (i) the
payment in full in cash and performance of all Guaranteed Obligations (other
than contingent indemnification obligations for which no claim has been
asserted) and, at the time of payment, there is no basis for defeasance,
disgorgement, repayment or return for any reason whatsoever, (ii) the
termination of the Canadian Commitment and (iii) either (A) the cancellation and
return to the Canadian Lender of all Canadian Letters of Credit or (B) the Cash
Collateralization of all Canadian Letters of Credit in an amount and in the
manner required by the Credit Agreement.
2.    Guarantee. The Guarantor hereby irrevocably, absolutely and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
full and punctual payment or performance when due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise, and at
all times thereafter, of all Canadian Obligations (collectively, the “Guaranteed
Obligations”). Without limiting the generality of the foregoing, the Guarantor’s
liability hereunder shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any [other] Canadian Borrower to the
Administrative Agent or any Guaranteed Party under the Loan Documents but for
the operation of any stay or proceedings under any Debtor Relief Law. The
Administrative Agent’s books and records showing the amount of the Canadian
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantor, and conclusive, in the absence of manifest
error, for the purpose of establishing the amount of the Canadian Obligations.
This Guarantee shall not be affected by the genuineness, validity, regularity or
enforceability of the Canadian Obligations or any instrument or agreement
evidencing any Canadian Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Canadian Obligations which might
otherwise constitute a defense to the obligations of the Guarantor under this
Guarantee, and the Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.
3.    Liability of Guarantors Absolute. The Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than Payment in Full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, the Guarantor agrees as follows:
(a)    This Guarantee constitutes a Guarantee of payment and performance when
due and not of collection.
(b)    The Administrative Agent acting on behalf of the Canadian Lender and the
other Guaranteed Parties may enforce this Guarantee upon the occurrence of an
Event of Default under the Loan Documents notwithstanding the existence of any
dispute between the [other] Canadian Borrowers and the Administrative Agent or
any Guaranteed Party with respect to the existence of such Event of Default.
(c)    The obligations of the Guarantor hereunder is independent of the
obligations of the [other] Canadian Borrowers under the Loan Documents and the
obligations of any other guarantor of the obligations

3
- 3 -



--------------------------------------------------------------------------------




of the [other] Canadian Borrowers under the Loan Documents, and a separate
action or actions may be brought and prosecuted against the Guarantor to enforce
this Guarantee, irrespective of whether any action is brought against the
[other] Canadian Borrowers or any other Loan Party or whether the [other]
Canadian Borrowers or any other Loan Party is joined in any such action or
actions.
(d)    Payment by the Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge the Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent or
any Guaranteed Party is awarded a judgment in any suit brought to enforce the
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release the Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit.
(e)    The Administrative Agent and the Guaranteed Parties upon such terms as
they deem appropriate, without notice or demand and without affecting the
validity or enforceability of this Guarantee or giving rise to any reduction,
limitation, impairment, discharge or termination of the Guarantor’s liability
hereunder, from time to time, may (i) renew, extend, accelerate, increase the
rate of interest on, or otherwise change the time, place, manner or terms of
payment of the Guaranteed Obligations, (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guaranteed Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations, (iii) request and accept other guaranties of the Guaranteed
Obligations, (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
other guaranties of the Guaranteed Obligations, or any other obligation of any
Person (including any other guarantor) with respect to the Guaranteed
Obligations, (v) take, hold, exchange, enforce, waive, release, fail to protect,
sell or other dispose of any security for the payment of the Guaranteed
Obligations, (vi) apply such security and direct the order or manner of sale
thereof as the Administrative Agent may determine in its sole discretion and and
(vii) exercise any other rights available to them under the Loan Documents.
Without limiting the generality of the foregoing, the Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Guarantor under this Guarantee or which, but for
this provision, might operate as a discharge of the Guarantor.
(f)    This Guarantee and the obligations of the Guarantor hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than Payment in Full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not the Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce an agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guarantee of the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) of the Loan Documents or any agreement or
instrument executed pursuant thereto, or of any other guarantee for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
of the Loan Documents or any agreement relating to such other guarantee; (iii)
the Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source to the payment of indebtedness
of the [other] Canadian Borrowers other than the Guaranteed Obligations, even
though the Administrative Agent or any Guaranteed Party might have elected to
apply such payment to any part or all of the Guaranteed Obligations; (v) the
Administrative Agent’s or any Guaranteed Party’s consent to the change,
reorganization or termination of the corporate structure or

4
- 4 -



--------------------------------------------------------------------------------




existence of any [other] Canadian Borrower and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any defenses, set-offs or
counterclaims which the [other] Canadian Borrowers may allege or assert against
the Administrative Agent or any Guaranteed Party in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (vii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of the
Guarantor as an obligor in respect of the Guaranteed Obligations.
4.    Waivers by Guarantor. The Guarantor hereby waives, for the benefit of the
Administrative Agent and each Guaranteed Party:
(a)    any right to require the Administrative Agent or any Guaranteed Party, as
a condition of payment or performance by the Guarantor, to (i) proceed against
any of the [other] Canadian Borrowers, any other guarantor of the Guaranteed
Obligations or any other Person, (ii) proceed against or have resort to any
balance of any deposit account or credit on the books of the Administrative
Agent or any Guaranteed Party in favor of the [other] Canadian Borrowers or any
other Person, (iii) proceed against or exhaust any security for the Guaranteed
Obligations, or (iv) pursue any other remedy in the power of the Administrative
Agent or any Guaranteed Party whatsoever;
(b)    any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of any of the [other] Canadian Borrowers including
any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of the [other]
Canadian Borrowers from any cause other than Payment in Full of the Guaranteed
Obligations;
(c)    any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;
(d)    any defense based upon the Administrative Agent’s or any Guaranteed
Party’s errors or omissions in the administration of the Guaranteed Obligations,
except behavior which amounts to bad faith;
(e)    (i) any principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms of this Guarantee and any legal or
equitable discharge of the Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting the Guarantor’s liability hereunder or
the enforcement hereof, and (iii) any rights to set-offs, recoupments and
counterclaims;
(f)    notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guarantee, notices of default under the Loan Documents or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the [other] Canadian Borrowers and notices of any of the
matters referred to in Section 3 above and any right to consent to any thereof;
(g)    any benefit of and any right to participate in any security now or
hereafter held by the Administrative Agent or any Guaranteed Party; and
(h)    any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guarantee.

5
- 5 -



--------------------------------------------------------------------------------




5.    Guarantor’s Rights of Subrogation, Contribution, Etc. Until all of the
Guaranteed Obligations shall have been Paid in Full, the Guarantor waives any
claim, right or remedy, direct or indirect, that the Guarantor now has or may
hereafter have against the [other] Canadian Borrowers or any of their assets in
connection with this Guarantee or the performance by the Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
the Guarantor now has or may hereafter have against the [other] Canadian
Borrowers, and (b) any right to enforce, or to participate in, any claim, right
or remedy that the Administrative Agent or any Guaranteed Party now has or may
hereafter have against the [other] Canadian Borrowers. In addition, until all of
the Guaranteed Obligations shall have been Paid in Full, the Guarantor shall
withhold exercise of any right of contribution the Guarantor may have against
any other guarantor of the Guaranteed Obligations. The Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification the Guarantor may have against the [other] Canadian Borrowers,
and any rights of contribution the Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights the Administrative
Agent or any Guaranteed Party may have against the [other] Canadian Borrowers,
and to any right the Administrative Agent or any Guaranteed Party may have
against such other guarantor. If any amount shall be paid to the Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time prior to Payment in Full of the Guaranteed Obligations, such
amount shall be held in trust for the Administrative Agent and shall forthwith
be paid over to the Administrative Agent to be applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
6.    Subordination of Other Obligations. Any debts, liabilities and obligations
of the [other] Canadian Borrowers now or hereafter held by the Guarantor is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such debts, liabilities and obligations of the [other] Canadian Borrowers to the
Guarantor collected or received by the Guarantor after an Event of Default has
occurred and is continuing shall be held in trust for the Administrative Agent
and shall forthwith be paid over to the Administrative Agent to be applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Guarantor under any other provision of this
Guarantee.
7.    Continuing Guarantee. This Guarantee is a continuing Guarantee and shall
remain in effect until all of the Guaranteed Obligations shall have been Paid in
Full. The Guarantor hereby irrevocably waives any right to revoke this Guarantee
as to future transactions giving rise to any Guaranteed Obligations.
8.    Authority of Canadian Borrowers and Guarantors. It is not necessary for
the Administrative Agent or any Guaranteed Party to inquire into the powers of
the [other] Canadian Borrowers or any other Loan Party or of the officers,
directors, members, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.
9.    Information. Canadian Loans may be made or continued by the Canadian
Lender and Canadian Letters of Credit may be issued, amended or extended by the
Canadian Lender, to or for the account of the [other] Canadian Borrowers from
time to time under the Credit Agreement and related Loan Documents without
notice to or authorization from the Guarantor regardless of the financial or
other condition of the [other] Canadian Borrowers at the time of any such
extension of credit. Neither the Administrative Agent nor any Guaranteed Party
shall have any obligation to disclose or discuss with the Guarantor its
assessment, or the Guarantor’s assessment, of the financial condition of the
[other] Canadian Borrowers. The Guarantor has adequate means to obtain
information from the [other] Canadian Borrowers on a continuing basis

6
- 6 -



--------------------------------------------------------------------------------




concerning the financial condition of each of the [other] Canadian Borrowers and
each [other] Canadian Borrower’s ability to perform its obligations under the
Loan Documents, and the Guarantor assumes the responsibility for being and
keeping informed of the financial condition of the [other] Canadian Borrowers
and of all circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations. The Guarantor hereby waives and relinquishes any duty on the part
of the Administrative Agent or any Guaranteed Party to disclose any matter, fact
or thing relating to the business, operations or conditions of the [other]
Canadian Borrowers now known or hereafter known by the Administrative Agent or
such Guaranteed Party.
10.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Guaranteed Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable Laws, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Guaranteed Party to or for the credit or the
account of the Guarantor against any and all of the obligations of the Guarantor
now or hereafter existing under this Guarantee or any other Loan Document to
such Guaranteed Party, irrespective of whether or not such Guaranteed Party
shall have made any demand under this Guarantee or any other Loan Document and
although such obligations of the Guarantor may be contingent or unmatured or are
owed to a branch or office of such Guaranteed Party different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Guaranteed Party under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Guaranteed Party may have.
Each Guaranteed Party agrees to notify the Guarantor and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
11.    Bankruptcy; Post-Petition Interest; Stay of Acceleration; Reinstatement
of Guarantee.
(a)    Until all of the Guaranteed Obligations shall have been Paid in Full, the
Guarantor shall not, without the prior written consent of the Administrative
Agent in accordance with the terms of the Credit Agreement, commence or join
with any other Person in commencing any proceeding under any Debtor Relief Law
against or by the [other] Canadian Borrowers. The obligations of the Guarantor
under this Guarantee shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any proceeding under any Debtor Relief Laws
naming any of the [other] Canadian Borrowers as a debtor or by any defense which
[a][any other] Canadian Borrower may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
(b)    The Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guaranteed Obligations if said proceedings had not been
commenced) shall be included in the Guaranteed Obligations because it is the
intention of the Guarantor, the Administrative Agent and each Guaranteed Party
that the Guaranteed Obligations which are Guaranteed by the Guarantor pursuant
to this Guarantee should be determined without regard to any rule of law or
order which may relieve the [other] Canadian Borrowers of any portion of such
Guaranteed Obligations. The Guarantor will permit any trustee in any proceeding
under any Debtor Relief Law or similar person to pay the Administrative Agent
and the Guaranteed Parties, or allow the claims of the Administrative Agent and
the Guaranteed Parties in respect of, any such interest accruing after the date
on which such proceeding is commenced.
(c)    If acceleration of the time for payment of any of the Canadian
Obligations is stayed, in connection with any case commenced by or against the
Guarantor or [a][any other] Canadian Borrower under

7
- 7 -



--------------------------------------------------------------------------------




any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be
payable by the Guarantor immediately upon demand by the Administrative Agent or
the Guaranteed Parties.
(d)    In the event that all or any portion of the Guaranteed Obligations are
paid by the [other] Canadian Borrowers or by any other guarantor, the
obligations of the Guarantor hereunder shall continue and remain in full force
and effect or be reinstated, as the case may be, in the event that all or any
part of such payment(s) are rescinded or recovered directly or indirectly from
the Administrative Agent or any Guaranteed Party as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes under this Guarantee.
12.    Payment by Guarantors; Application of Payments. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any Guaranteed Party has at law or in equity against the Guarantor by virtue
hereof, upon the failure of the [other] Canadian Borrowers to pay any Guaranteed
Obligation when and as the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, the
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent or the Guaranteed Parties as designated thereby, in cash
such Guaranteed Obligation. Except as otherwise expressly provided herein, all
payments by the Guarantor hereunder shall be made to the Administrative Agent,
for the account of the Guaranteed Parties at the Administrative Agent’s Payment
Office in Dollars. Payments received from the Guarantor shall, unless otherwise
expressly provided herein, be applied as set forth in Section 8.03 of the Credit
Agreement. The Administrative Agent shall have absolute discretion as to the
time of application of any payments received from the Guarantor.
13.    Assignments, Participations, Confidentiality. The Canadian Lender may
from time to time, without notice to the Guarantor and without affecting the
Guarantor’s obligations hereunder, transfer its interest in the Guaranteed
Obligations to Eligible Assignees in the manner permitted by the Credit
Agreement. The Guarantor agrees that each such transfer will give rise to a
direct obligation of the Guarantor to each such Eligible Assignee and that each
such Eligible Assignee shall have the same rights and benefits under this
Guarantee as it would have if it were the Canadian Lender, a party to the Credit
Agreement and this Guarantee. The Guarantor, the Administrative Agent, and the
Canadian Lender agree that the provisions of Section 10.07 of the Credit
Agreement shall apply to all information provided to the Administrative Agent or
the Canadian Lender by any Guarantor under this Guarantee or any other Loan
Document to which the Guarantor is a party, other than any such information that
is available to the Administrative Agent or the Canadian Lender on a
nonconfidential basis prior to disclosure by the Guarantor; provided that, in
the case of information received from the Guarantor after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential.
14.    Loan Document. This Guarantee is a Loan Document executed and delivered
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof. Without limiting the generality of the foregoing, the rules
of construction and interpretation specified in Section 1.02 of the Credit
Agreement also apply to this Guarantee and are incorporated herein by this
reference.
15.    Notices. All notices and other communications provided herein shall be
given in accordance with Section 10.02 of the Credit Agreement and in the case
to the Guarantor, to the Guarantor c/o Schnitzer Steel Industries, Inc. at the
address or telecopier number specified for the US Borrower on Schedule 10.02 to
the Credit Agreement.

8
- 8 -



--------------------------------------------------------------------------------




16.    No Waiver; Cumulative Remedies. No failure by the Administrative Agent or
any Guaranteed Party to exercise, and no delay in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. No waiver of any single breach or default
under this Guarantee shall be deemed a waiver of any other breach or default.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges that may otherwise
be available to the Administrative Agent and the Guaranteed Parties. Any single
or partial exercise of any right or remedy shall not preclude the further
exercise thereof or the exercise of any other right or remedy. No notice or
demand on the Guarantor in any case shall entitle the Guarantor to any other or
further notice or demand in similar or other circumstances.
17.    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF [BRITISH COLUMBIA].
(b)    SUBMISSION TO JURISDICTION. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE PROVINCE OF [BRITISH COLUMBIA] SITTING IN [VANCOUVER] AND OF THE
SUPREME COURT OF BRITISH COLUMBIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTEE, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH [BRITISH COLUMBIA]
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTEE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY GUARANTEED PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTEE OR ANY OTHER LOAN
DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
18.    Waiver of Jury Trial. THE GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTEE AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

9
- 9 -



--------------------------------------------------------------------------------




19.    USA PATRIOT Act Notice. Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Guarantor that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Guarantor,
which information includes the name and address of the Guarantor and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Guarantor in accordance with the Act. The Guarantor
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
20.    Amendments, Etc. No amendment or waiver of any provision of this
Guarantee, and no consent to any departure by the Guarantor therefrom, shall be
effective unless in writing signed by the Administrative Agent and the
Guarantor, subject to any consent required in accordance with Section 10.01 of
the Credit Agreement, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. Without
limiting the generality of the foregoing, the making of a Canadian Loan or
issuance of a Canadian Letter of Credit under the Credit Agreement shall not be
construed as a waiver of any Default or Event of Default under the Credit
Agreement.
21.    Counterparts; Integration; Effectiveness. This Guarantee may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Guarantee, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuers constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Guarantee shall become effective when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Guarantee by fax transmission or e-mail
transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Guarantee.
22.    Severability. If any provision of this Guarantee is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Guarantee shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
23.    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Guarantor
in respect of any such sum due from it to the Administrative Agent or the
Canadian Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Guarantee (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or the Canadian Lender, as the case may be, of any sum adjudged to be so
due in the Judgment Currency, the Administrative Agent or the Canadian Lender,
as the case may be, may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent or the Canadian Lender

10
- 10 -



--------------------------------------------------------------------------------




from the Guarantor in the Agreement Currency, the Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Canadian Lender, as the case may be, against such
loss. If the amount of the Agreement Currency so purchased is greater than the
sum originally due to the Administrative Agent or the Canadian Lender in such
currency, the Administrative Agent or the Canadian Lender, as the case may be,
agrees to return the amount of any excess to the Guarantor (or to any other
Person who may be entitled thereto under applicable Laws).
[24.    Release. The Guarantor shall be entitled to be released from its
obligations under this Guarantee as provided in Section 9.10 of the Credit
Agreement if the Guarantor ceases to be a Subsidiary as a result of a
transaction permitted thereunder. The rights and obligations of the Guarantor
hereunder shall remain in full force and effect notwithstanding the release of
any other guarantor of the Guaranteed Obligations.]
[signature pages follow]





11
- 11 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has executed this Guarantee by its duly
authorized officer as of the day and year first above written.
[GUARANTOR]
By:                        
Name:
Title:





12
- 12 -



--------------------------------------------------------------------------------




Accepted and agreed:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:                        
Name:
Title:







1
- 1 -



--------------------------------------------------------------------------------




EXHIBIT J
FORM OF CONTRIBUTION AGREEMENT
SECOND AMENDED AND RESTATED INDEMNITY, SUBROGATION
AND CONTRIBUTION AGREEMENT
This SECOND AMENDED AND RESTATED INDEMNITY, SUBROGATION AND CONTRIBUTION
AGREEMENT (this “Agreement”) entered into as of April 6, 2016 among SCHNITZER
STEEL INDUSTRIES, INC., an Oregon corporation (the “US Borrower”), SCHNITZER
STEEL CANADA LTD., a British Columbia corporation (“Schnitzer Steel Canada”),
the other parties identified as “Guarantors” on the signature pages hereto and
such other parties that may become Guarantors hereunder after the date hereof
(collectively with the US Borrower and Schnitzer Steel Canada, the “Guarantors”
and individually, a “Guarantor”), and BANK OF AMERICA, N.A., a national banking
association, as administrative agent (in such capacity, and together with its
successors, the “Administrative Agent”).
RECITALS
A.    The US Borrower, Schnitzer Steel Canada, the lenders from time to time
party thereto (the “Existing US Lenders”), Bank of Montreal, as Canadian lender
(the “Existing Canadian Lender” and together with the Existing US Lenders, the
“Existing Lenders”), Wells Fargo, as an l/c issuer (the “Existing Wells Fargo
L/C Issuer”), and Bank of America, N.A., as administrative agent, swing line
lender (in such capacity, the “Existing Swing Line Lender”) and an l/c issuer
(in such capacity, the “Existing Bank of America L/C Issuer” and together with
the Wells Fargo Existing L/C Issuer, the “Existing L/C Issuers”), are parties to
that certain Second Amended and Restated Credit Agreement dated as of February
9, 2011 (as amended, restated, supplemented or otherwise modified, the “Existing
Credit Agreement”) pursuant to which the Existing US Lenders have made revolving
loans to the US Borrower, the Existing Swing Line Lender has made swing line
loans to the US Borrower, the Existing L/C Issuers have issued letters of credit
for the account of the US Borrower, and the Existing Canadian Lender has made
revolving loans and letters of credit denominated in Canadian Dollars to the
Canadian Borrowers.
B.    In connection with the Existing Credit Agreement, the US Borrower and
certain of its Subsidiaries entered into or became a party to that certain
Second Amended and Restated Continuing Guaranty dated as of February 9, 2011 (as
amended, restated, supplemented or otherwise modified, the “Existing US
Guaranty”), pursuant to which such Persons guaranteed, among other things, the
indebtedness, liabilities and obligations of the Borrowers owing to the Existing
Lenders and the Existing L/C Issuers arising under the Existing Credit
Agreement.
C.    In connection with the Existing Credit Agreement, each of Schnitzer Steel
Canada and Schnitzer Canada entered into or became a party to a Continuing
Guarantee dated as of February 9, 2011 (as amended, restated, supplemented or
otherwise modified, each an “Existing Canadian Guarantee” and together the
“Existing Canadian Guarantees”), pursuant to which such Persons guaranteed,
among other things, the indebtedness, liabilities and obligations of the
Canadian Borrowers owing to the Existing Canadian Lender arising under the
Existing Credit Agreement.
D.    In connection with the Existing Credit Agreement, the US Borrower,
Schnitzer Steel Canada and certain of the US Borrower’s Subsidiaries entered
into or became a party to that certain Amended and Restated Indemnity,
Subrogation and Contribution Agreement dated as of February 9, 2011 (as amended,
restated, supplemented or otherwise modified, the “Existing Contribution
Agreement”), pursuant to which such Persons provided for the indemnification by
the Borrowers of such Persons and among such Persons

2



--------------------------------------------------------------------------------




with respect to amounts paid by such Persons in connection with their
obligations under the Existing US Guaranty and the Existing Canadian Guaranties.
E.    The US Borrower, Schnitzer Steel Canada and each other Canadian Borrower
that may become a party thereto, the US Lenders from time to time party thereto,
Bank of Montreal, as Canadian Lender, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, are parties to that
certain Third Amended and Restated Credit Agreement dated as of the date hereof
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), which Credit Agreement amended, restated and replaced the Existing
Credit Agreement in its entirety.
F.    The US Borrower and certain of its Subsidiaries (each, a “US Guarantor”
and collectively the “US Guarantors”) are each party to that certain Third
Amended and Restated Continuing Guaranty dated as of the date hereof (as
amended, restated, supplemented or otherwise modified, the “US Guaranty”), which
US Guaranty amended, restated and replaced the Existing US Guaranty in its
entirety, pursuant to which such Persons guaranteed, among other things, the
full and punctual payment or performance when due of all advances to, and debts,
liabilities, obligations, covenants and duties of the Borrowers arising under
the Credit Agreement.
G.    Each of Schnitzer Steel Canada and Schnitzer Canada (each, a “Canadian
Guarantor” and collectively the “Canadian Guarantors”) are party to an Amended
and Restated Continuing Guarantee dated as of the date hereof (as amended,
restated, supplemented or otherwise modified, each a “Canadian Guarantee” and
together the “Canadian Guarantees”), which Canadian Guarantees amend, restate
and replace the Existing Canadian Guarantees in their entirety, pursuant to
which such Persons guaranteed, among other things, the full and punctual payment
or performance when due of all advances to, and debts, liabilities, obligations,
covenants and duties of the Canadian Borrowers arising under the Credit
Agreement.
H.    It is a condition precedent to each Lender’s and each L/C Issuer’s
obligation to make its initial Credit Extension under the Credit Agreement that
the Guarantors enter into this Agreement.
I.    Each Guarantor will derive substantial and direct benefits (which benefits
are hereby acknowledged by the Guarantors) from the Loans, Letters of Credit and
the Canadian Letters of Credit and other benefits to be provided to the
Borrowers under the Credit Agreement.
NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Lenders (including the Swing Line Lender) and the L/C Issuers to make Credit
Extensions under the Credit Agreement, each Guarantor hereby agrees to amend and
restate the Existing Contribution Agreement in its entirety as follows:
1.    Definitions; Interpretation. All capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the US Guaranty
or the Canadian Guaranties, as applicable, or, if not defined therein, the
Credit Agreement. The rules of construction and interpretation specified in
Section 1.02 of the Credit Agreement also apply to this Agreement and are
incorporated herein by this reference. As used in this Agreement, “Paid in Full”
or “Payment in Full” shall mean (a) the payment in full in cash and performance
of all Guaranteed Obligations (as defined in Section 4 hereof) (other than
contingent indemnification obligations for which no claim has been asserted)
and, at the time of payment, there is no basis for defeasance, disgorgement,
repayment or return for any reason whatsoever, (b) the termination of all
Commitments and (c) either (i) the cancellation and return to applicable L/C
Issuer of all Letters of Credit and the cancellation and return to the Canadian
Lender of all Canadian Letters of Credit or (ii) the Cash Collateralization of
all Letters of Credit and Canadian Letters of Credit in an amount and in the
manner required by the Credit Agreement.

3



--------------------------------------------------------------------------------




2.    Indemnity and Subrogation.
(a)    US Borrower. In addition to all such rights of indemnity and subrogation
as the US Guarantors may have under applicable Law (but subject to Section 4
hereof), the US Borrower agrees that in the event a payment shall be made by any
US Guarantor under the US Guaranty of or in respect of a Guaranteed Obligation
(as defined in the US Guaranty), the US Borrower shall indemnify such US
Guarantor for the full amount of such payment and such US Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment.
(b)    Canadian Borrowers. In addition to all such rights of indemnity and
subrogation as the Canadian Guarantors may have under applicable Law (but
subject to Section 4 hereof), each Canadian Borrower agrees that in the event a
payment shall be made by any Canadian Guarantor under the applicable Canadian
Guarantee of or in respect of a Guaranteed Obligation (as defined in the
applicable Canadian Guarantee), each Canadian Borrower shall indemnify such
Canadian Guarantor for the full amount of such payment and such Canadian
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment.
3.    Contribution and Subrogation.
(a)    US Guarantors. Each US Guarantor (for purposes of this Section 3(a), a
“US Contributing Party”) agrees (subject to Section 4 hereof) that, in the event
a payment shall be made by any other US Guarantor under the US Guaranty of or in
respect of a Guaranteed Obligation (as defined in the US Guaranty) and such US
Guarantor (for purposes of this Section 3(a), the “US Claiming Party”) shall not
have been fully indemnified by the US Borrower as provided in Section 2(a), the
US Contributing Party shall indemnify the US Claiming Party in an amount equal
to the amount of such payment multiplied by a fraction of which the numerator
shall be the net worth of the US Contributing Party on the date of the US
Guaranty (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 15 hereof, the date of the Supplement hereto executed and delivered by
such Guarantor) and the denominator shall be the aggregate net worth of all the
US Guarantors on the date of the US Guaranty (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 15 hereof, the date of the
Supplement hereto executed and delivered by such Guarantor). Any US Contributing
Party making any payment to a US Claiming Party pursuant to this Section 3(a)
shall be subrogated to the rights of such US Claiming Party under Section 2(a)
hereof to the extent of such payment.
(b)    Canadian Guarantors. Each Canadian Guarantor (for purposes of this
Section 3(b), a “Canadian Contributing Party”) agrees (subject to Section 4
hereof) that, in the event a payment shall be made by any other Canadian
Guarantor under any Canadian Guarantee of or in respect of a Guaranteed
Obligation (as defined in the applicable Canadian Guarantee) and such Canadian
Guarantor (for purposes of this Section 3(b), the “Canadian Claiming Party”)
shall not have been fully indemnified by the Canadian Borrowers as provided in
Section 2(b), the Canadian Contributing Party shall indemnify the Canadian
Claiming Party in an amount equal to the amount of such payment multiplied by a
fraction of which the numerator shall be the net worth of the Canadian
Contributing Party on the date of the applicable Canadian Guarantee (or, in the
case of any Guarantor becoming a party hereto pursuant to Section 15 hereof, the
date of the Supplement hereto executed and delivered by such Guarantor) and the
denominator shall be the aggregate net worth of all the Canadian Guarantors on
the date of the applicable Canadian Guarantee (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 15 hereof, the date of the
Supplement hereto executed and delivered by such Guarantor). Any Canadian
Contributing Party making any payment to a Canadian Claiming Party pursuant to
this Section 3(b) shall be subrogated to the rights of such Canadian Claiming
Party under Section 2(b) hereof to the extent of such payment.

4



--------------------------------------------------------------------------------




4.    Subordination. Anything herein to the contrary notwithstanding, all rights
of the US Guarantors and the Canadian Guarantors under Sections 2 and 3 hereof
and all other rights of indemnity, contribution or subrogation under applicable
Law or otherwise shall be fully subordinated to the Payment in Full of the
Obligations (the “Guaranteed Obligations”). No failure on the part of any Loan
Party to make the payments required by Sections 2 and 3 hereof (or any other
payments required under applicable Law or otherwise) shall in any respect limit
the obligations and liabilities of any Loan Party with respect to its
obligations hereunder, and each Loan Party shall remain liable for the full
amount of their respective obligations hereunder.
5.    Obligations Absolute. All rights of the Administrative Agent hereunder and
all obligations of each Loan Party hereunder shall be irrevocable, absolute,
independent and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Guaranteed Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Guaranteed
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Guaranteed Obligations, or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Guarantor in respect
of the Guaranteed Obligations or this Agreement.
6.    Termination. This Agreement shall survive and be in full force and effect
until all of the Guaranteed Obligations shall have been Paid in Full, in the
event that all, or any part of, any payment of any Guaranteed Obligation is
rescinded or recovered directly or indirectly from the Administrative Agent, any
Lender, any L/C Issuer or any Loan Party as a preference, fraudulent transfer or
otherwise.
7.    Loan Document. This Agreement is a Loan Document executed and delivered
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.
8.    Notices. All notices and other communications provided herein shall be
given in accordance with Section 10.02 of the Credit Agreement and in the case
of the Guarantors (other than the US Borrower), to such Guarantor c/o Schnitzer
Steel Industries, Inc. at the address or facsimile number specified for the US
Borrower on Schedule 10.02 to the Credit Agreement.
9.    No Waiver; Cumulative Remedies. No failure by the Administrative Agent,
any Lender, any L/C Issuer or any Loan Party to exercise, and no delay in
exercising, any right, remedy, power or privilege hereunder or any Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
No waiver of any single breach or default under this Agreement shall be deemed a
waiver of any other breach or default. The rights, remedies, powers and
privileges provided herein and in the other Loan Documents are cumulative and
not exclusive of any rights, remedies, powers and privileges that may otherwise
be available to the Administrative Agent, the Lenders, the L/C Issuers and the
Loan Parties. Any single or partial exercise of any right or remedy shall not
preclude the further exercise thereof or the exercise of any other right or
remedy. No notice or demand on any Loan Party in any case shall entitle such
Loan Party or any other Loan Party to any other or further notice or demand in
similar or other circumstances.

5



--------------------------------------------------------------------------------




10.    Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent (and any attempted assignment or transfer by
any Loan Party without such consent shall be null and void).
11.    Governing Law; Jurisdiction; Etc. The terms of Sections 10.14 and 10.15
of the Credit Agreement with respect to governing law, submission to
jurisdiction, waiver of venue, service of process and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.
12.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Administrative Agent, the Borrowers
and such Guarantor, subject to any consent required in accordance with Section
10.01 of the Credit Agreement, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the making of a
Committed Loan, a Swing Line Loan or a Canadian Loan or issuance of a Letter of
Credit or Canadian Letter of Credit under the Credit Agreement shall not be
construed as a waiver of any Default or Event of Default under the Credit
Agreement.
13.    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuers constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by fax transmission or e-mail
transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.
14.    Additional Guarantors. Pursuant to Section 6.12 of the Credit Agreement,
(a) each Domestic Subsidiary that becomes a Material Subsidiary and each
Subsidiary designated a Designated Non-Party Subsidiary is required to enter
into this Agreement as a Guarantor upon becoming a Material Subsidiary or a
Designated Non-Party Subsidiary, as applicable, and (b) each Person that becomes
a Canadian Borrower under the Credit Agreement is required to enter into this
Agreement as a Guarantor upon becoming a Canadian Borrower. Upon the execution
and delivery by such Material Subsidiary, such Designated Non-Party Subsidiary,
or such new Canadian Borrower of an instrument in the form of Annex 1 hereto and
acceptance thereof by the Administrative Agent, such Material Subsidiary, such
Designated Non-Party Subsidiary or such new Canadian Borrower shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.
15.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which

6



--------------------------------------------------------------------------------




comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
16.    Release. Anything herein to the contrary notwithstanding, at the time any
Guarantor is released by the Administrative Agent and the Lenders from its
obligations under the US Guaranty or a Canadian Guarantee, such Guarantor will
cease to have any rights or obligations under this Agreement.
[signature pages follow]





7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
GUARANTORS:
SCHNITZER STEEL INDUSTRIES, INC.,

an Oregon corporation
By:                        
Name:
Title:
SCHNITZER STEEL CANADA LTD.,
a British Columbia corporation
By:                        
Name:
Title:


SCHNITZER STEEL CANADIAN HOLDINGS, INC.,
a British Columbia corporation
By:                        
Name:
Title:


CASCADE STEEL ROLLING MILLS, INC.,
an Oregon corporation
By:                        
Name:
Title:


EDMAN CORP.,
an Oregon corporation
By:                        
Name:
Title:


GENERAL METALS OF TACOMA, INC.,
a Washington corporation
By:                        
Name:
Title:





SCHNITZEER STEEL INDUSTRIES, INC.
CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------




JOINT VENTURE OPERATIONS, INC.,
a Delaware corporation
By:                        
Name:
Title:




MANUFACTURING MANAGEMENT, INC.,
an Oregon corporation
By:                        
Name:
Title:


METALS RECYCLING L.L.C.,
a Rhode Island corporation
By:                        
Name:
Title:


NORPROP, INC.,
an Oregon corporation
By:                        
Name:
Title:


PICK A PART, INC.,
a Washington corporation
By:                        
Name:
Title:


PICK AND PULL AUTO DISMANTLING, INC.,
a California corporation
By:                        
Name:
Title:



SCHNITZEER STEEL INDUSTRIES, INC.
CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------




PICK-N-PULL AUTO DISMANTLERS, A CALIFORNIA GENERAL PARTNERSHIP,
a California general partnership
By:                        
Name:
Title:


PICK-N-PULL AUTO DISMANTLERS, COLUMBUS, LLC,
a Delaware limited liability company
By:                        
Name:
Title:


PICK-N-PULL AUTO DISMANTLERS, KANSAS CITY, LLC,
a Delaware limited liability company
By:                        
Name:
Title:


PICK-N-PULL AUTO DISMANTLERS, LLC,
a California limited liability company
By:                        
Name:
Title:


PICK-N-PULL AUTO DISMANTLERS, NEVADA, LLC,
a Nevada limited liability company
By:                        
Name:
Title:


PICK-N-PULL AUTO DISMANTLERS, ST. LOUIS, LLC,
a Delaware limited liability company
By:                        
Name:
Title:





SCHNITZEER STEEL INDUSTRIES, INC.
CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------




PICK-N-PULL AUTO DISMANTLERS, STOCKTON, LLC,
a California limited liability company
By:                        
Name:
Title:


PICK-N-PULL AUTO DISMANTLERS, VIRGINIA BEACH, LLC,
a Delaware limited liability company
By:                        
Name:
Title:


PICK-N-PULL NORTHWEST, LLC,
an Oregon limited liability company
By:                        
Name:
Title:


PROLERIDE TRANSPORT SYSTEMS, INC.,
a Delaware corporation
By:                        
Name:
Title:


PROLERIZED NEW ENGLAND COMPANY LLC,
a Delaware limited liability company
By:                        
Name:
Title:


ROW52, LLC,
a Delaware limited liability company
By:                        
Name:
Title:





SCHNITZEER STEEL INDUSTRIES, INC.
CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------




SCHNITZER FRESNO, INC.,
an Oregon corporation
By:                        
Name:
Title:


SCHNITZER PUERTO RICO, INC.,
a Puerto Rico corporation
By:                        
Name:
Title:


SCHNITZER SOUTHEAST, LLC,
a Georgia limited liability company
By:                        
Name:
Title:


SCHNITZER STEEL HAWAII CORP.,
a Delaware corporation
By:                        
Name:
Title:


SSI BIG SKY LLC,
an Oregon limited liability company
By:                        
Name:
Title:


SSI BURBANK LLC,
a Washington limited liability company
By:                        
Name:
Title:

SCHNITZEER STEEL INDUSTRIES, INC.
CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------




SSI NEVADA LLC,
a Nevada limited liability company
By:                        
Name:
Title:


U-PULL-IT, INC.,
a California corporation
By:                        
Name:
Title:









SCHNITZEER STEEL INDUSTRIES, INC.
CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------




Accepted and agreed to as of the date first above written.


BANK OF AMERICA, N.A.,
as Administrative Agent


By:                    
Name:
Title:








--------------------------------------------------------------------------------




ANNEX 1
SUPPLEMENT
SUPPLEMENT NO. ____ dated as of __________________ (this “Supplement”), to the
Second Amended and Restated Indemnity, Subrogation and Contribution Agreement
dated as of April 6, 2016 (the “Contribution Agreement”) made among SCHNITZER
STEEL INDUSTRIES, INC., an Oregon corporation (the “US Borrower”), SCHNITZER
STEEL CANADA LTD., a British Columbia corporation (“Schnitzer Steel Canada”),
the other parties identified as “Guarantors” on the signature pages thereto and
such other parties that may become Guarantors thereunder after the date thereof
(collectively with the US Borrower and Schnitzer Steel Canada, the “Guarantors”
and individually, a “Guarantor”), and BANK OF AMERICA, N.A., a national banking
association, as administrative agent (in such capacity, and together with its
successors, the “Administrative Agent”).
A.    The US Borrower, Schnitzer Steel Canada and each other Canadian Borrower
that may become a party thereto, the US Lenders from time to time party thereto,
Bank of Montreal, as Canadian Lender, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, are parties to that
certain Third Amended and Restated Credit Agreement dated as of April 6, 2016
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”).
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Contribution Agreement.
C.    The undersigned Subsidiary (the “New Guarantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Contribution Agreement in consideration for the Lenders
(including the Swing Line Lender) and the L/C Issuers to make Credit Extensions
under the Credit Agreement.
Accordingly, the New Guarantor agrees as follows:
1.    In accordance with Section 14 of the Contribution Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Contribution
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby agrees to all the terms and provisions of
the Contribution Agreement applicable to it as a Guarantor thereunder. Each
reference to a “Guarantor” or a [“US Guarantor”][“Canadian Guarantor”] in the
Contribution Agreement shall be deemed to include the New Guarantor. The
Contribution Agreement is hereby incorporated herein by reference.
2.    This Supplement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Supplement shall become effective when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Supplement by fax transmission or e-mail transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Supplement.
3.    Except as expressly supplemented hereby, the Contribution Agreement shall
remain in full force and effect.
4.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

15



--------------------------------------------------------------------------------




5.    Any provision of this Supplement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
6.    All communications and notices hereunder shall be in writing and given as
provided in Section 8 of the Contribution Agreement.





16



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantor has executed this Supplement by its duly
authorized officer as of the day and year first above written.
[NEW GUARANTOR]
By:                        
Name:
Title:
Accepted and agreed:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:                        
Name:
Title:










--------------------------------------------------------------------------------




EXHIBIT K
FORM OF CANADIAN BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date: ___________, _____
To:    Bank of Montreal, as Canadian Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
This Canadian Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.15 of that certain Third Amended and Restated Credit
Agreement, dated as of April 6, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Schnitzer Steel Industries, Inc., an Oregon corporation (the
“US Borrower”), Schnitzer Steel Canada Ltd., a British Columbia corporation
(“Schnitzer Steel Canada” and together with certain Subsidiaries of the US
Borrower party thereto pursuant to Section 2.15 of the Credit Agreement,
collectively, the “Canadian Borrowers”), each US Lender from time to time party
thereto, Bank of Montreal, as Canadian Lender, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Canadian Borrower Request and Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.
Each of ______________________ (the “Applicant Borrower”) and the US Borrower
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Applicant Borrower is a Subsidiary of the US Borrower.
The documents required to be delivered to the Administrative Agent under Section
2.15 of the Credit Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement.
The true and correct unique identification number that has been issued to the
Applicant Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:
Identification Number    Jurisdiction of Organization
                                        
The parties hereto hereby confirm that with effect from the date of the Canadian
Borrower Notice for the Applicant Borrower, the Applicant Borrower shall have
obligations, duties and liabilities toward each of the other parties to the
Credit Agreement identical to those which the Applicant Borrower would have had
if the Applicant Borrower had been an original party to the Credit Agreement as
a Canadian Borrower. Effective as of the date of the Canadian Borrower Notice
for the Applicant Borrower, the Applicant Borrower confirms its acceptance of,
and consents to, all representations and warranties, covenants, and other terms
and provisions of the Credit Agreement.
The parties hereto hereby request that the Applicant Borrower be entitled to
receive Canadian Loans under the Credit Agreement, and understand, acknowledge
and agree that neither the Applicant Borrower nor the US Borrower on its behalf
shall have any right to request any Canadian Loans for its account unless




--------------------------------------------------------------------------------




and until the effective date designated by the Administrative Agent in a
Canadian Borrower Notice delivered to the US Borrower and the Lenders pursuant
to Section 2.15 of the Credit Agreement.
This Canadian Borrower Request and Assumption Agreement shall constitute a Loan
Document under the Credit Agreement.
THIS CANADIAN BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Canadian Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
[APPLICANT BORROWER]


By:     
Name:     
Title:     




SCHNITZER STEEL INDUSTRIES, INC.,
an Oregon corporation


By:     
Name:     
Title:     










--------------------------------------------------------------------------------




EXHIBIT L
FORM OF CANADIAN BORROWER NOTICE
Date: ___________, _____
To:    Schnitzer Steel Industries, Inc.
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
This Canadian Borrower Notice is made and delivered pursuant to Section 2.15 of
that certain Third Amended and Restated Credit Agreement, dated as of April 6,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Schnitzer Steel Industries, Inc.,
an Oregon corporation (the “US Borrower”), Schnitzer Steel Canada Ltd., a
British Columbia corporation (“Schnitzer Steel Canada” and together with certain
Subsidiaries of the US Borrower party thereto pursuant to Section 2.15 of the
Credit Agreement, collectively, the “Canadian Borrowers” and individually, a
“Canadian Borrower”), each US Lender from time to time party thereto, Bank of
Montreal, as Canadian Lender, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer, and reference is made thereto for
full particulars of the matters described therein. All capitalized terms used in
this Canadian Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
The Administrative Agent hereby notifies US Borrower and the Lenders that
effective as of the date hereof [_________________________] shall be a Canadian
Borrower and may receive Canadian Loans for its account on the terms and
conditions set forth in the Credit Agreement.
This Canadian Borrower Notice shall constitute a Loan Document under the Credit
Agreement.
BANK OF AMERICA, N.A.,
as Administrative Agent


By:     
Name:     
Title:     








--------------------------------------------------------------------------------




EXHIBIT M
FORM OF LOSS SHARING AGREEMENT
AMENDED AND RESTATED LOSS SHARING AGREEMENT
This AMENDED AND RESTATED LOSS SHARING AGREEMENT (this “Agreement”) is entered
into as of April 6, 2016 among each party identified as a “US Lender” on the
signature pages hereto and such other parties that may become US Lenders after
the date hereof (the “US Lenders” and individually, a “US Lender”), BANK OF
MONTREAL, as a lender of Canadian Loans and an issuer of Canadian Letters of
Credit (in such capacity, “Canadian Lender” and together with the US Lenders,
collectively, the “Lenders” and individually, a “Lender”), each party identified
as an “L/C Issuer” on the signature pages hereto and such other parties that may
become L/C Issuers after the date hereof (the “L/C Issuers” and individually, an
“L/C Issuer”), BANK OF AMERICA, N.A., as a lender of Swing Line Loans (in such
capacity, “Swing Line Lender”), and BANK OF AMERICA, N.A., as administrative
agent (in such capacity, and together with its successors as administrative
agent for the Lenders, the “Administrative Agent”).
RECITALS
A.    Schnitzer Steel Industries, Inc., an Oregon corporation (the “US
Borrower”), Schnitzer Steel Canada Ltd., a British Columbia corporation
(“Schnitzer Steel Canada”), the lenders from time to time party thereto (the
“Existing US Lenders”), Bank of Montreal, as Canadian lender (the “Existing
Canadian Lender” and together with the Existing US Lenders, the “Existing
Lenders”), Wells Fargo, as an l/c issuer (the “Existing Wells Fargo L/C
Issuer”), and Bank of America, N.A., as administrative agent, swing line lender
(in such capacity, the “Existing Swing Line Lender”) and an l/c issuer (in such
capacity, the “Existing Bank of America L/C Issuer” and together with the Wells
Fargo Existing L/C Issuer, the “Existing L/C Issuers”), are parties to that
certain Second Amended and Restated Credit Agreement dated as of February 9,
2011 (as amended, restated, supplemented or otherwise modified, the “Existing
Credit Agreement”) pursuant to which the Existing US Lenders have made revolving
loans to the US Borrower, the Existing Swing Line Lender has made swing line
loans to the US Borrower, the Existing L/C Issuers have issued letters of credit
for the account of the US Borrower, and the Existing Canadian Lender has made
revolving loans and letters of credit denominated in Canadian Dollars to the
Canadian Borrowers.
B.    In connection with the Existing Lenders, the Existing L/C Issuers, Bank of
America, N.A., as swing line lender, and Bank of America, N.A., as
administrative agent, entered into or became a party to that certain Loss
Sharing Agreement dated as of February 9, 2011 (as amended, restated,
supplemented or otherwise modified, the “Existing Loss Sharing Agreement”).
C.    The US Borrower, Schnitzer Steel Canada and each other Canadian Borrower
that may become a party thereto, the US Lenders from time to time party thereto,
Bank of Montreal, as Canadian Lender, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, are parties to that
certain Third Amended and Restated Credit Agreement dated as of the date hereof
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), which Credit Agreement amended, restated and replaced the Existing
Credit Agreement in its entirety.
D.    It is a condition precedent to each Lender’s, the Swing Line Lender’s and
each L/C Issuer’s obligation to make its initial Credit Extension under the
Credit Agreement that each Lender, the Swing Line Lender, each L/C Issuer and
the Administrative Agent enter into this Agreement in order to implement a
mechanism for the allocation and exchange of interests in the Obligations and
collections thereunder among all Lenders, the Swing Line Lender and all L/C
Issuers and to provide for equitable sharing of gains and losses under the Loan
Documents.






--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing, each Lender, the Swing Line
Lender, each L/C Issuer and the Administrative Agent hereby agrees to amend and
restate the Existing Loss Sharing Agreement as follows:
1.    Definitions; Interpretation.
(a)    Terms Defined in Credit Agreement. All capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement. References to US Lenders or any US Lender herein shall include
the Swing Line Lender in its capacity as a Lender and as Swing Line Lender.
(b)    Certain Definitions. As used in this Agreement, the following terms shall
have the following meanings:
“CAM Exchange” means the exchange of the US Lenders’ interests and the Canadian
Lender’s interests provided for in Section 2 of this Agreement.
“CAM Exchange Date” means the first date after the Third Restatement Date on
which there shall occur (a) any Event of Default specified in Sections 8.01(g)
or (h) of the Credit Agreement or (b) an acceleration of the Loans and other
amounts owing or payable under the Credit Agreement and the other Loan Documents
and termination of the Commitments pursuant to Sections 8.02(a)(i) and (a)(ii)
of the Credit Agreement.
“CAM Percentage” means as to each Lender, a fraction, (a) the numerator of which
shall be the aggregate amount of such Lender’s Commitments immediately prior to
the CAM Exchange Date and the termination of the Commitments, and (b) the
denominator of which shall be the amount of the Commitments of all the Lenders
immediately prior to the CAM Exchange Date and the termination of the
Commitments; provided that the Commitment of the Canadian Lender in excess of
the Dollar Equivalent of C$15,000,000 shall be excluded from the numerator and
the denominator for purposes of making a determination of the CAM Percentage.
“Credit Facilities” means the facilities established under the US Commitments
and the Canadian Commitment, and “Credit Facility” means any one of such Credit
Facilities.
“Designated Obligations” means all Obligations with respect to (a) principal and
interest under the Loans, (b) Unreimbursed Amounts, including all L/C
Borrowings, and payments made by the Canadian Lender under Canadian Letters of
Credit and not yet reimbursed by the applicable Canadian Borrower, including all
Canadian L/C Borrowings and interest thereon, and (c) fees under Sections
2.03(h), 2.04(h) and 2.10 of the Credit Agreement, whether or not the same shall
at the time of any determination be due and payable under the terms of the Loan
Documents.
(c)    Interpretation. The rules of construction and interpretation specified in
Section 1.02 of the Credit Agreement also apply to this Agreement and are
incorporated herein by this reference.
2.    CAM Exchange.
(a)    Exchange of Interests. On the CAM Exchange Date, (i) each US Lender shall
fund its participation in any outstanding Swing Line Loans in accordance with
Section 2.05(c) of the Credit Agreement; (ii) each US Lender shall fund its
participation in any Unreimbursed Amounts, including all L/C Borrowings, in
accordance with Section 2.04(d) of the Credit Agreement; (iii) the Lenders shall






--------------------------------------------------------------------------------




automatically and without further act be deemed to have exchanged interests in
the Designated Obligations (including, without limitation, exchanges between the
Credit Facilities) such that, in lieu of the interests of each Lender in the
Designated Obligations, such Lender shall own an interest equal to such Lender’s
CAM Percentage in each component of the Designated Obligations immediately
following the CAM Exchange; and (iv) simultaneously with the deemed exchange of
interests pursuant to clause (iii) above, the interests in the Designated
Obligations to be received in such deemed exchange shall, automatically and with
no further action required, be converted into the Dollar Equivalent calculated
as of the CAM Exchange Date, of such amount and on and after such date all
amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable under the Credit Agreement.
(b)    Payments. On the CAM Exchange Date, each Lender shall make payments in
the applicable currency or currencies (or, if requested by the Administrative
Agent, in Dollars) to the Administrative Agent to the extent necessary to give
effect to the deemed exchange of interests pursuant to Section 2(a)(iii) above
and the Administrative Agent shall reallocate among the Lenders the amounts so
received by the Administrative Agent to give effect to such deemed exchange of
interests.
(c)    Consent of Lenders. Each Lender and each Person acquiring a participation
from any Lender as contemplated by Section 10.06(e) of the Credit Agreement
hereby consents and agrees to the CAM Exchange.
(d)    Disbursements. As a result of the CAM Exchange, on and after the CAM
Exchange Date, each payment received by the Administrative Agent pursuant to any
Loan Document in respect of the Designated Obligations shall be distributed to
the Lenders on a pro rata basis in accordance with their respective CAM
Percentages (to be redetermined as of each such date of payment or distribution
to the extent required by Section 2(e) below). Any direct payment received by a
Lender on or after the CAM Exchange Date, including by way of set-off, in
respect of a Designated Obligation shall be paid over to the Administrative
Agent for distribution to the Lenders in accordance herewith.
(e)    Letters of Credit. In the event that, on or after the CAM Exchange Date,
the aggregate amount of the Designated Obligations shall change as a result of
the making of a disbursement under a Letter of Credit by a L/C Issuer that is
not reimbursed by the US Borrower or the making of a disbursement under a
Canadian Letter of Credit by the Canadian Lender that is not reimbursed by the
applicable Canadian Borrower, then (i) in the case of a disbursement under a
Letter of Credit by a L/C Issuer that is not reimbursed by the US Borrower, each
US Lender shall, in accordance with Section 2.04(c) of the Credit Agreement,
promptly pay its Applicable Percentage of the Unreimbursed Amount (without
giving effect to the CAM Exchange) to the applicable L/C Issuer, (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such disbursement and the making of such advances by the applicable Lenders
and the Lenders shall automatically and without further act be deemed to have
exchanged interests in the Designated Obligations such that each Lender shall
own an interest equal to such Lender’s CAM Percentage in the Designated
Obligations (and the interests in the Designated Obligations to be received in
such deemed exchange shall, automatically and with no further action required,
be converted into the Dollar Equivalent of such amount in accordance with
Section 2(a) above), and (iii) in the event distributions shall have been made
in respect of the Designated Obligations following the CAM Exchange Date as
contemplated by clause (ii) above, the Lenders shall make such payments to one
another as shall be necessary in order that the amounts received by them shall
be equal to the amounts they would have received had each such disbursement and
payment by such applicable Lender in respect of such unreimbursed payment been
outstanding on the CAM Exchange Date. Each such redetermination shall be binding
on each of the Lenders and their successors and assigns and shall be conclusive,
absent manifest error.






--------------------------------------------------------------------------------




3.    Obligations Absolute. Each Lender’s obligation to exchange its interests
pursuant to the CAM Exchange shall be absolute and unconditional and shall not
be affected by any circumstance including, without limitation, (a) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any other Lender, the Swing Line Lender, any L/C Issuer, any Loan Party
or any other Person for any reason whatsoever, (b) the occurrence or continuance
of a Default, (c) any adverse change in the condition (financial or otherwise)
of any Loan Party or any other Person, (d) any breach of the Credit Agreement by
any Loan Party, any Lender, the Swing Line Lender, any L/C Issuer or any other
Person, or (e) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
4.    Taxes. Notwithstanding any other provision of this Agreement, the
Administrative Agent and each Lender, the Swing Line Lender and each L/C Issuer
agree that if the Administrative Agent or any Lender, the Swing Line Lender or
any L/C Issuer is required under applicable Law to withhold or deduct any Taxes
or other amounts from payments made by it hereunder or as a result hereof to the
Administrative Agent or any Lender, the Swing Line Lender or any L/C Issuer,
such Person shall be entitled to withhold or deduct such amounts and pay over
such Taxes or other amounts to the applicable Governmental Authority imposing
such Tax without any obligation to indemnify the Administrative Agent or any
Lender with respect to such amounts and without any other obligation of gross up
or offset with respect thereto and there shall be no recourse whatsoever by the
Administrative Agent or any Lender, the Swing Line Lender or any L/C Issuer
subject to such withholding to the Administrative Agent or any other Lender, the
Swing Line Lender or any L/C Issuer making such withholding and paying over such
amounts, but without diminution of the rights of the Administrative Agent or
such Lender, the Swing Line Lender or such L/C Issuer subject to such
withholding as against the US Borrower, the Canadian Borrowers and the other
Loan Parties to the extent (if any) provided in this Agreement, the Credit
Agreement and the other Loan Documents. Any amounts so withheld or deducted
shall be treated as, for the purposes of this Agreement, having been paid to the
Administrative Agent or such Lender, the Swing Line Lender or such L/C Issuer
with respect to which such withholding or deduction was made.
5.    Representations and Warranties. Each Lender, the Swing Line Lender and
each L/C Issuer represents and warrants to each party hereto that:
(a)    Existence and Power. Such Person (i) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization and (ii) has all requisite power and authority and
all governmental licenses, authorizations, consents and approvals to execute,
deliver, and perform its obligations under this Agreement.
(b)    Binding Effect. This Agreement has been duly executed and delivered by
such Person. This Agreement constitutes a legal, valid and binding obligation of
such Person, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting the
enforcement of creditors’ rights generally.
6.    Termination. This Agreement shall survive and be in full force and effect
until (a) the payment in full in cash and performance of all Designated
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) and, at the time of payment, there is no basis for
defeasance, disgorgement, repayment or return for any reason whatsoever, (b) the
termination of all Commitments and (c) either (i) the cancellation and return to
applicable L/C Issuer of all Letters of Credit and the cancellation and return
to the Canadian Lender of all Canadian Letters of Credit or (ii) the Cash
Collateralization of all Letters of Credit and Canadian Letters of Credit in an
amount and in the manner required by the Credit Agreement.






--------------------------------------------------------------------------------




7.    No Waiver; Cumulative Remedies. No failure by the Administrative Agent,
any Lender, the Swing Line Lender or any L/C Issuer to exercise, and no delay in
exercising, any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
No waiver of any single breach or default under this Agreement shall be deemed a
waiver of any other breach or default. The rights, remedies, powers and
privileges provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges that may otherwise be available to the
Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuers.
8.    Costs and Expenses; Indemnification; Other Charges.
(a)    Costs and Expenses. The Lenders, the Swing Line Lender and the L/C
Issuers jointly and severally agree to pay upon demand to the Administrative
Agent the amount of any and all fees, costs or out-of-pocket expenses (including
Attorney Costs) incurred by the Administrative Agent in connection with (i) the
exercise, enforcement or protection of any of the rights of the Administrative
Agent or the other Persons party hereto under this Agreement or (ii) the failure
of any Lender, the Swing Line Lender or any L/C Issuer to perform or observe any
its obligations under this Agreement.
(b)    Indemnification. The Lenders, the Swing Line Lender and the L/C Issuers
jointly and severally agree to indemnify and hold harmless the Administrative
Agent and its Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with this Agreement or the transactions contemplated hereby
or any action taken or omitted to be taken by it hereunder (the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. The agreements in
this subsection (b) shall survive the repayment, satisfaction or discharge of
all the Designated Obligations.
(c)    Payments. All amounts due under this Section 8 shall be payable within
ten (10) days of written demand therefor. If any amount payable by any Person
under this Agreement is not paid when due, such amount thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Base Rate
plus 2% per annum to the fullest extent permitted by applicable Laws.
9.    Successor and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. For the avoidance of doubt, (a) each Person that becomes
a Lender after the date hereof pursuant to Section 10.06 of the Credit Agreement
or that becomes a Lender pursuant to any Assignment and Assumption shall be a
party and subject to this Agreement as if an original signatory hereto, and (b)
each Person that becomes an L/C Issuer after the date hereof pursuant to the
Credit Agreement shall be a party and subject to this Agreement as if an
original signatory hereto.
10.    Governing Law; Submission to Jurisdiction; Etc. The terms of Sections
10.14 and 10.15 of the Credit Agreement with respect to governing law,
submission to jurisdiction, waiver of venue, service






--------------------------------------------------------------------------------




of process and waiver of jury trial are incorporated herein by reference,
mutatis mutandis, and the parties hereto agree to such terms.
11.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any party therefrom, shall be
effective unless in writing signed by each party hereto.
12.    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuers constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by fax transmission or e-mail
transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.
13.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[signature pages follow]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
US LENDERS:
BANK OF AMERICA, N.A.,

as a US Lender
By:                    
Name:
Title:








--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a US Lender
By:                        
Name:
Title:










--------------------------------------------------------------------------------




KEYBANK, NATIONAL ASSOCIATION,
as a US Lender
By:                        
Name:
Title:








--------------------------------------------------------------------------------




BANK OF MONTREAL, CHICAGO BRANCH,
as a US Lender
By:                        
Name:
Title:








--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a US Lender
By:                        
Name:
Title:








--------------------------------------------------------------------------------




WASHINGTON FEDERAL,
as a US Lender
By:                        
Name:
Title:








--------------------------------------------------------------------------------




FIRST HAWAIIAN BANK,
as a US Lender
By:                        
Name:
Title:








--------------------------------------------------------------------------------




HOMESTREET BANK, A WASHINGTON STATE CHARTERED COMMERCIAL BANK,
as a US Lender
By:                        
Name:
Title:










--------------------------------------------------------------------------------




UMPQUA BANK,
as a US Lender
By:                        
Name:
Title:








--------------------------------------------------------------------------------




BANNER BANK,
as a US Lender
By:                        
Name:
Title:










--------------------------------------------------------------------------------




CANADIAN LENDER:
BANK OF MONTREAL,

as the Canadian Lender
By:                    
Name:
Title:










--------------------------------------------------------------------------------




L/C ISSUER:
BANK OF AMERICA, N.A.,

as an L/C Issuer
By:                    
Name:
Title:










--------------------------------------------------------------------------------




SWING LINE LENDER:
BANK OF AMERICA, N.A.,

as the Swing Line Lender
By:                    
Name:
Title:










--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent
By:                    
Name:
Title:










--------------------------------------------------------------------------------




EXHIBIT N
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________, ____], is by
and between [_____________________, a ______________________] (the “Subsidiary
Guarantor”) and Bank of America, N.A., in its capacity as administrative agent
(in such capacity, the “Administrative Agent”) under that certain Third Amended
and Restated Credit Agreement, dated as of April 6, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among Schnitzer Steel Industries, Inc., an Oregon
corporation (the “US Borrower”), Schnitzer Steel Canada Ltd., a British Columbia
corporation (“Schnitzer Steel Canada” and together with certain Subsidiaries of
the US Borrower party thereto pursuant to Section 2.15 of the Credit Agreement,
collectively, the “Canadian Borrowers” and individually, a “Canadian Borrower”),
each US Lender from time to time party thereto, Bank of Montreal, as Canadian
Lender, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer, and reference is made thereto for full particulars of the
matters described therein. Capitalized terms used herein but not otherwise
defined shall have the meanings provided in the Credit Agreement.
The Loan Parties are required by Section 6.12 of the Credit Agreement to cause
the Subsidiary Guarantor to deliver this Agreement. Accordingly, the Subsidiary
Guarantor hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:
1.    The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Security Agreement, and shall have all the obligations of a
“Grantor” (as such term is defined in the Security Agreement) thereunder as if
it had executed the Security Agreement. The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. Without limiting
the generality of the foregoing terms of this Paragraph 1, the Subsidiary
Guarantor hereby grants to the Administrative Agent, for the benefit of the
holders of the Obligations, a continuing security interest in, and a right of
set off against any and all right, title and interest of the Subsidiary
Guarantor in and to the Collateral (as such term is defined in Section 2 of the
Security Agreement) of the Subsidiary Guarantor.
2.    The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
other Loan Document and the schedules and exhibits thereto. The Subsidiary
Guarantor hereby represents and warrants to the Administrative Agent, for the
benefit of the holders of the Obligations, that as of the date hereof:
(a)    (i) The Subsidiary Guarantor has no Material Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 1, (ii) all of the
outstanding Equity Interests in such Material Subsidiaries have been validly
issued, are fully paid and nonassessable and (iii) the Equity Interests in such
Material Subsidiaries and the amounts thereof owned by the Subsidiary Guarantor
are specified on Part (a) of Schedule 1, free and clear of all Liens. The
Subsidiary Guarantor has no equity investments in any other corporation or
entity in excess of $5,000,000 other than those specifically disclosed in Part
(b) of Schedule 1.
(b)    Set forth on Schedule 2 is a list of all real property located in the
United States that is owned or leased by the Subsidiary Guarantor; provided,
that (i) with respect to owned real property, such list shall only include owned
real property with a net book value in excess of $1,000,000, and (ii) with
respect to leased real property, such list shall only include leased real
property with annual




--------------------------------------------------------------------------------




lease payments (with respect to each such individual leased real property) in
excess of $250,000 per year.
(c)    Set forth on Schedule 3 is the jurisdiction of organization, chief
executive office, exact legal name, U.S. tax payer identification number and
organizational identification number of the Subsidiary Guarantor.
(d)    Except as set forth on Schedule 4, the Subsidiary Guarantor has not
during the five years preceding the date hereof (i) changed its legal name, (ii)
changed its state of organization or (iii) been party to a merger, consolidation
or other change in structure.
(e)    The Subsidiary Guarantor owns, or possesses the right to use, all of the
IP Rights that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, except where
the failure to own or possess the right to use such IP Rights could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Subsidiary Guarantor, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Subsidiary Guarantor or any of its
Subsidiaries infringes upon any rights held by any other Person, except for any
infringement that could not reasonably be expected to have a Material Adverse
Effect. Except as specifically disclosed in Schedule 5, no claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Subsidiary Guarantor, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
3.    The address and contact information of the Subsidiary Guarantor for
purposes of all notices and other communications is [__].
4.    The Subsidiary Guarantor agrees that at any time and from time to time,
upon the written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts as the Administrative
Agent may reasonably request in accordance with the terms and conditions of the
Loan Documents in order to effect the purposes of this Agreement.
5.    This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.
6.    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The terms of Sections 10.14
and 10.15 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




IN WITNESS WHEREOF, the Subsidiary Guarantor has caused this Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.
SUBSIDIARY GUARANTOR:
[SUBSIDIARY GUARANTOR],

a ______________________
By:    
Name:    
Title:    
Acknowledged, accepted and agreed:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:    
Name:    
Title:    


Schedule 1
Subsidiaries and Other Equity Investments




Schedule 2
Owned and Leased Property




Schedule 3
Subsidiary Guarantor Information




Schedule 4
Changes in Legal Name; Changes in State of Organization; Mergers




Schedule 5
Intellectual Property Matters




EXHIBIT O
FORM OF NOTICE OF LOAN PREPAYMENT
TO:
Bank of America, N.A., as [Administrative Agent][and Swing Line Lender]

RE:
Third Amended and Restated Credit Agreement, dated as of April 6, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Schnitzer Steel Industries, Inc., an Oregon
corporation (the “US Borrower”), Schnitzer Steel Canada Ltd., a British Columbia
corporation (“Schnitzer Steel Canada” and together with certain Subsidiaries of
the US Borrower party thereto pursuant to Section 2.15 of the Credit Agreement,
collectively, the “Canadian Borrowers” and individually, a “Canadian Borrower”),
each US Lender from time to time party thereto, Bank of Montreal, as Canadian
Lender, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.

DATE:
[Date]

    
The US Borrower hereby notifies the Administrative Agent [and the Swing Line
Lender] that on _____________ pursuant to the terms of Section 2.06 of the
Credit Agreement, the US Borrower intends to prepay/repay the following Loans as
more specifically set forth below:
Voluntary prepayment of Committed Loans in the following amount(s):
Base Rate Loans: $            
Eurocurrency Rate Loans: $            
In the following Alternative Currency:            
Applicable Interest Period(s):                
Voluntary prepayment of Swing Line Loans in the following amount: $        
SCHNITZER STEEL INDUSTRIES, INC.,
an Oregon corporation




By:                        
Name:
Title:




EXHIBIT P
FORM OF LETTER OF CREDIT REPORT


TO:
Bank of America, N.A., as Administrative Agent

RE:
Third Amended and Restated Credit Agreement, dated as of April 6, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Schnitzer Steel Industries, Inc., an Oregon
corporation (the “US Borrower”), Schnitzer Steel Canada Ltd., a British Columbia
corporation (“Schnitzer Steel Canada” and together with certain Subsidiaries of
the US Borrower party thereto pursuant to Section 2.15 of the Credit Agreement,
collectively, the “Canadian Borrowers” and individually, a “Canadian Borrower”),
each US Lender from time to time party thereto, Bank of Montreal, as Canadian
Lender, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.

DATE:
[Date]

    
The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of Section
2.04(l) of the Credit Agreement.
The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].
L/C No.
Maximum Face
Amount
Current Face
Amount
Currency
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[The L/C Issuer made a payment, with respect to L/C No. _______, on [insert
date] in the amount of [$]__]. [The US Borrower failed to reimburse the L/C
Issuer for a payment made in the amount of [$][__] pursuant to L/C No. ______ on
[insert date of such failure], with respect to L/C No. _______.]
Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.
L/C No.
Maximum Face
Amount
Current Face
Amount
Currency
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


The undersigned duly appointed officer of the L/C Issuer caused this Letter of
Credit Report to be executed as of the date first above written.
[L/C ISSUER],
as L/C Issuer
By:    
Name:    
Title:    










--------------------------------------------------------------------------------




EXHIBIT Q
FORM OF NOTICE OF ADDITIONAL L/C ISSUER


TO:
Bank of America, N.A., as Administrative Agent

RE:
Third Amended and Restated Credit Agreement, dated as of April 6, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Schnitzer Steel Industries, Inc., an Oregon
corporation (the “US Borrower”), Schnitzer Steel Canada Ltd., a British Columbia
corporation (“Schnitzer Steel Canada” and together with certain Subsidiaries of
the US Borrower party thereto pursuant to Section 2.15 of the Credit Agreement,
collectively, the “Canadian Borrowers” and individually, a “Canadian Borrower”),
each US Lender from time to time party thereto, Bank of Montreal, as Canadian
Lender, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer.

DATE:
[Date]

    
[Insert Name of additional L/C Issuer] (the “Lender”), a Lender under the Credit
Agreement and the US Borrower hereby provide notice to the Administrative Agent
and the L/C Issuer(s) pursuant to the terms of Section 2.04(m) of the Credit
Agreement that the Lender wishes to become an L/C Issuer under the Credit
Agreement.
It is hereby agreed that upon receipt by the Administrative Agent of a fully
executed copy of this Notice, the Lender shall be deemed an L/C Issuer under the
Credit Agreement. In connection with the delivery of this Notice of Additional
L/C Issuer, the Lender has executed and delivered to the Administrative Agent a
joinder, in form and substance satisfactory to the Administrative Agent, to the
Loss Sharing Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










--------------------------------------------------------------------------------




The undersigned duly appointed officers have caused this Notice of Additional
L/C Issuer to be executed as of the date first above written.
SCHNITZER STEEL INDUSTRIES, INC.,
an Oregon corporation




By:                        
Name:
Title:
[US LENDER]
By:                        
Name:
Title:
Acknowledged and Agreed:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:                        
Name:
Title:
BANK OF AMERICA, N.A.,
as an L/C Issuer
By:                        
Name:
Title:
[INSERT OTHER L/C ISSUER],
as an L/C Issuer
By:                        
Name:
Title:










--------------------------------------------------------------------------------




EXHIBIT R
FORM OF SECURED PARTY DESIGNATION NOTICE


Date: _________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


THIS SECURED PARTY DESIGNATION NOTICE is made by _______________________, a
______________ (the “Designor”), to BANK OF AMERICA, N.A., as Administrative
Agent under that certain Credit Agreement referenced below (in such capacity,
the “Administrative Agent”). All capitalized terms not defined herein shall have
the meaning ascribed to them in the Credit Agreement.


W I T N E S S E T H :


WHEREAS, Schnitzer Steel Industries, Inc., an Oregon corporation (the “US
Borrower”), Schnitzer Steel Canada Ltd., a British Columbia corporation
(“Schnitzer Steel Canada” and together with certain Subsidiaries of the US
Borrower party thereto pursuant to Section 2.15 of the Credit Agreement,
collectively, the “Canadian Borrowers” and individually, a “Canadian Borrower”),
each US Lender from time to time party thereto, Bank of Montreal, as Canadian
Lender, and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer, have entered into that certain Third Amended and Restated
Credit Agreement, dated as of April 6, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”) pursuant to which certain loans and financial accommodations have
been made to the US Borrower and the Canadian Borrowers;


WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Cash Management Agreement][Swap Contract]
as a [“Secured Cash Management Agreement”][“Secured Hedge Agreement”] under the
Credit Agreement and the Collateral Documents;


WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and


WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:


1.    Designation. The Designor hereby designates the [Cash Management
Agreement][Swap Contract] described on Schedule 1 hereto to be a [“Secured Cash
Management Agreement”][“Secured Hedge Agreement”] and hereby represents and
warrants to the Administrative Agent that such [Cash Management Agreement][Swap
Contract] satisfies all the requirements under the Loan Documents to be so
designated. By executing and delivering this Secured Party Designation Notice,
the Designor, as provided in the Credit Agreement, hereby agrees to be bound by
all of the provisions of the Loan Documents which are applicable to it as a
provider of a [Secured Cash Management Agreement][Secured Hedge Agreement] and
hereby (a) confirms that it has received a copy of the Loan Documents and such
other documents and information as it has deemed appropriate to make its own
decision to enter into this Secured Party Designation Notice, (b) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto (including, without limitation, the
provisions of Section 9.01 of the Credit Agreement), and (c) agrees that it will
be bound by the provisions of the Loan Documents






--------------------------------------------------------------------------------




and will perform in accordance with its terms all the obligations which by the
terms of the Loan Documents are required to be performed by it as a provider of
a [Cash Management Agreement][Swap Contract]. Without limiting the foregoing,
the Designor agrees to indemnify the Administrative Agent as contemplated by
Section 10.04(c) of the Credit Agreement.


2.    GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.


[signature pages follow]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.




DESIGNOR:


By:                    
Name:                    
Title:                    




BANK OF AMERICA, N.A.,
as Administrative Agent


By:                    
Name:                    
Title:                    




--------------------------------------------------------------------------------




Schedule 1
To Secured Party Designation Notice




